 

Exhibit 10.1

 



INVESTMENT AGREEMENT

 

dated as of March 29, 2020

 

by and among

 

EVO Payments, Inc.,

 

Madison Dearborn Capital Partners VI-A, L.P.,

 

Madison Dearborn Capital Partners VI Executive-A, L.P.

 

and

 

Madison Dearborn Capital Partners VI-C, L.P.

 



 

 

 

TABLE OF CONTENTS

 

    Page Article I PURCHASE; CLOSING 1       1.1 Purchase; Use of Proceeds 1  
1.2 Closing 1   1.3 Closing Conditions 2         Article II REPRESENTATIONS AND
WARRANTIES 4       2.1 Representations and Warranties of the Company 4   2.2
Representations and Warranties of the Purchasers 10         Article III
COVENANTS 13       3.1 Filings; Other Actions 13   3.2 Reasonable Best Efforts
to Close 14   3.3 Authorized Class A Common Stock 14   3.4 Certain Adjustments
14   3.5 Nasdaq Listing of Shares 14   3.6 State Securities Laws 14   3.7
Negative Covenants 14   3.8 Information Rights 15         Article IV ADDITIONAL
AGREEMENTS 16       4.1 Transfer Restrictions 16   4.2 Legend 17   4.3 Tax
Matters 17   4.4 Survival 18         Article V MISCELLANEOUS 18       5.1
Expenses 18   5.2 Amendment; Waiver 18   5.3 Counterparts; Electronic
Transmission 18   5.4 Governing Law 19   5.5 Notices 19   5.6 Entire Agreement
20   5.7 Assignment 21   5.8 Interpretation 21   5.9 Captions 21   5.10
Severability 21   5.11 No Third Party Beneficiaries 21   5.12 Public
Announcements 22   5.13 Specific Performance 22   5.14 Termination 22   5.15
Effects of Termination 23   5.16 Non-Recourse 23   5.17 Definitions 23

 



i

 

 

LIST OF EXHIBITS

 

Exhibit A: Form of Certificate of Designations Exhibit B: Form of Support
Agreement Exhibit C: Form of Amended and Restated Director Nomination Agreement

 



ii

 

 

 

This INVESTMENT AGREEMENT, dated as of March 29, 2020 (this “Agreement”), by and
among EVO Payments, Inc., a Delaware corporation (the “Company”), and Madison
Dearborn Capital Partners VI-A, L.P., a Delaware limited partnership, Madison
Dearborn Capital Partners VI Executive-A, L.P., a Delaware limited partnership,
and Madison Dearborn Capital Partners VI-C, L.P. (each, a “Purchaser” and
collectively, the “Purchasers”). Capitalized terms used herein are defined in
Section 5.17 or as otherwise defined elsewhere in this Agreement, unless the
context clearly indicates otherwise.

 

RECITALS:

 

WHEREAS, the Company desires to issue and sell to the Purchasers, and the
Purchasers desire to purchase from the Company, an aggregate of 152,250 shares
of the Company’s convertible preferred stock, par value $0.0001 per share,
designated as “Series A Convertible Preferred Stock” (the “Preferred Stock”),
having the terms set forth in the Certificate of Designations in substantially
the form attached hereto as Exhibit A (the “Certificate of Designations”),
subject to the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained in this Agreement, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties agree as
follows:

 

Article I

PURCHASE; CLOSING

 

1.1              Purchase; Use of Proceeds. On the terms and subject to the
conditions herein, on the Closing Date, the Company agrees to sell and issue to
each Purchaser, and each Purchaser agrees to purchase from the Company that
number of shares of Preferred Stock (the “Shares”) set forth opposite such
Purchaser’s name on Schedule I hereto, free and clear of any Liens (other than
Liens incurred by such Purchaser or restrictions arising under applicable
securities Laws), at a purchase price of $985.221685 per Share (the “Per Share
Price”). The aggregate purchase price for the Shares shall be equal to
$150,000,000.04 (the number of Shares multiplied by the Per Share Price) (the
“Purchase Price”) and the Shares shall have an aggregate Liquidation Preference
(as defined in the Certificate of Designations) of $152,250,000.00. The Company
will use the proceeds for (a) the repayment of a portion of the revolving credit
facility or term loan outstanding as of the Closing under the Credit Agreement,
(b) payment of fees and expenses incurred in connection with the transactions
contemplated by this Agreement and (c) other general corporate purposes.

 

1.2              Closing.

 

(a)               The closing of the purchase by the Purchasers of the Shares
pursuant to this Agreement (the “Closing”) shall be held at the offices of
Latham & Watkins LLP, 330 N. Wabash Avenue, Chicago, Illinois, 60611 at 10:00
a.m. Chicago, Illinois time, on the first business day following the
satisfaction or waiver of the conditions set forth in Section 1.3 (other than
those conditions that by their nature are to be satisfied at the Closing, but
subject to their satisfaction); provided, that unless agreed to in writing by
the Purchasers and the Company, in no event shall the Closing occur on or prior
to April 20, 2020 (the date on which the Closing actually occurs, the “Closing
Date”).

 



 

 

 

(b)               Subject to the satisfaction or waiver on or prior to the
Closing Date of the applicable conditions to the Closing in Section 1.3, at the
Closing:

 

(1)               the Company will deliver, or cause to be delivered, to each
Purchaser (i) evidence reasonably satisfactory to such Purchaser of the issuance
of the Shares in the name of such Purchaser by book entry on the stock ledger of
the Company (or, if Shares are to be represented in certificated form, a
certificate representing the Shares), (ii) the executed Amended and Restated
Director Nomination Agreement, in the form attached hereto as Exhibit C (the
“A&R Nomination Agreement”) and (iii) all other documents, instruments and
writings required to be delivered by the Company to such Purchaser pursuant to
this Agreement; and

 

(2)               each Purchaser (severally and not jointly) will deliver or
cause to be delivered (i) to a bank account designated by the Company in writing
at least two (2) business days prior to the Closing Date, the portion of the
Purchase Price set forth opposite such Purchaser’s name on Schedule I hereto by
wire transfer of immediately available funds, (ii) the executed A&R Nomination
Agreement and (iii) all other documents, instruments and writings required to be
delivered by such Purchaser to the Company pursuant to this Agreement.

 

(c)               All deliveries at the Closing will be deemed to occur
simultaneously.

 

1.3              Closing Conditions.

 

(a)               The obligation of each Purchaser, on the one hand, and the
Company, on the other hand, to effect the Closing is subject to the satisfaction
or written waiver by such Purchaser and the Company as of the Closing of the
following condition: no temporary restraining order, preliminary or permanent
injunction or other judgment or order shall have been issued by any Governmental
Entity, and no Law shall be in effect restraining, enjoining, making illegal or
otherwise prohibiting the consummation of the transactions contemplated by this
Agreement; provided, however, that the party claiming such failure of condition
shall have used its reasonable best efforts to prevent the entry of any such
injunction or order and to appeal as promptly as possible any injunction or
other order that may be entered.

 

(b)               The obligation of each Purchaser to effect the Closing is also
subject to the satisfaction or written waiver by such Purchaser as of the
Closing of the following conditions:

 

(1)               (i) the representations and warranties of the Company set
forth in Section 2.1 hereof (other than Sections 2.1(a)(1), 2.1(b), 2.1(c)(1),
2.1(d), 2.1(e), 2.1(g)) shall be true and correct (disregarding all
qualifications or limitations as to materiality or Company Material Adverse
Effect) as of the date of this Agreement and as of the Closing Date as though
made on and as of such date (except to the extent that such representation or
warranty speaks to an earlier date, in which case such representation or
warranty shall be true and correct as of such earlier date), except where the
failure of such representations and warranties to be so true and correct,
individually or in the aggregate, has not and would not be reasonably expected
to have a Company Material Adverse Effect and (ii) the representations and
warranties of the Company set forth in Sections 2.1(a)(1), 2.1(b), 2.1(c)(1),
2.1(d), 2.1(e) and 2.1(g) shall be true and correct in all material respects as
of the date of this Agreement and as of the Closing Date as though made on and
as of such date;

 



2

 

 

(2)               the Company shall have performed and complied with in all
material respects all obligations required to be performed and complied with by
it pursuant to this Agreement at or prior to the Closing;

 

(3)               such Purchaser shall have received a certificate signed on
behalf of the Company by a duly authorized Person certifying to the effect that
the conditions set forth in Sections 1.3(b)(1) and (2) have been satisfied;

 

(4)               the Company shall have delivered executed support agreements
substantially in the form attached hereto as Exhibit B (the “Support
Agreements”) with respect to at least 22% of the voting power of the Company’s
outstanding capital stock;

 

(5)               the Company shall have taken all actions pursuant to that
certain Second Amended and Restated Limited Liability Company Agreement of EVO
InvestCo, LLC, dated as of May 22, 2018 (as amended from time to time, the
“InvestCo LLC Agreement”) and received all consents and documentation (including
any amendment to the InvestCo LLC Agreement) as required to comply with Sections
3.02 and 3.04 of the InvestCo LLC Agreement in a manner reasonably satisfactory
to such Purchaser;

 

(6)               the Company shall have filed the Certificate of Designations
with the Secretary of State of the state of Delaware on or prior to the Closing,
which shall continue to be in full force and effect as of the Closing;

 

(7)               the Company and the requisite stockholders of the Company
party to that certain Registration Rights Agreement, dated as of May 22, 2018
(as amended from time to time, the “Registration Rights Agreement”) shall have
executed and delivered an amendment to the Registration Rights Agreement in a
form reasonably satisfactory to the Purchasers to permit each Purchaser to join
the Registration Rights Agreement as a “Stockholder” and as “MDP” thereunder;
and

 

(8)               the shares of Class A Common Stock issuable upon conversion of
the Shares shall have been approved for listing on the Nasdaq Global Market
(“Nasdaq”), subject to official notice of issuance.

 

(c)               The obligation of the Company to effect the Closing is also
subject to the satisfaction or written waiver by the Company as of the Closing
of the following conditions:

 

(1)               (i) the representations and warranties of each Purchaser set
forth in Section 2.2 hereof (other than Sections 2.2(a), 2.2(b)(1) and 2.2(c))
shall be true and correct (disregarding all qualifications or limitations as to
materiality) as of the date of this Agreement and as of the Closing Date as
though made on and as of such date (except to the extent that such
representation or warranty speaks of an earlier date, in which case such
representation or warranty shall be true and correct as of such earlier date),
except where the failure of such representations and warranties to be so true
and correct, individually or in the aggregate, have not prevented or materially
delayed or would not reasonably be expected to prevent or materially delay the
consummation of the transactions contemplated by this Agreement and (ii) the
representations and warranties of each Purchaser set forth in Sections 2.2(a),
2.2(b)(1) and 2.2(c) shall be true and correct in all material respects as of
the date of this Agreement and as of the Closing Date as though made on and as
of such date;

 



3

 

 

(2)               each Purchaser shall have performed and complied with in all
material respects all obligations required to be performed and complied with by
it pursuant to this Agreement at or prior to the Closing;

 

(3)               the Company shall have received a certificate signed on behalf
of each Purchaser by a duly authorized Person certifying to the effect that the
conditions set forth in Sections 1.3(c)(1) and (2) have been satisfied; and

 

(4)               Each Purchaser shall have delivered to the Company a duly
executed, valid, accurate and properly completed Internal Revenue Service Form
W-9 certifying that the Purchaser is a U.S. person and that such Purchaser is
not subject to backup withholding.

 

Article II

REPRESENTATIONS AND WARRANTIES

 

2.1              Representations and Warranties of the Company. Except as set
forth (x) in SEC Documents filed or furnished prior to the date of this
Agreement (including any exhibits thereto and excluding any disclosures set
forth in any risk factor section or any “forward looking statements” within the
meaning of the Securities Act of 1933, as amended (the “Securities Act”) or the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) or (y) in a
correspondingly identified schedule attached hereto (provided that any such
disclosure shall be deemed to be disclosed with respect to each other
representation and warranty to which the relevance of such exception is
reasonably apparent on the face of such disclosure), the Company represents and
warrants to each Purchaser, as of the date hereof and as of the Closing Date
(except to the extent made only as of a specified date in which case as of such
date), that:

 

(a)               Organization and Authority.

 

(1)               The Company (i) is a corporation duly organized and validly
existing under the laws of the state of Delaware, (ii) has all requisite
corporate power and authority to own its properties and conduct its business as
presently conducted and (iii) is duly qualified to do business and is in good
standing in all jurisdictions where its ownership or leasing of property or the
conduct of its business requires it to be so qualified, except, in the case of
this clause (iii), where failure to be so qualified or in good standing,
individually or in the aggregate, has not and would not reasonably be expected
to have a Company Material Adverse Effect. True and accurate copies of the
Amended and Restated Certificate of Incorporation and Amended and Restated
Bylaws of the Company (as amended or modified from time to time prior to the
date hereof, the “Certificate of Incorporation”) or amended and restated bylaws
of the Company (as amended or modified from time to time prior to the date
hereof, the “Bylaws”), each as in effect, have been made available to the
Purchasers prior to the date hereof.

 



4

 

 

(2)               Each of the Company’s Significant Subsidiaries (as defined in
Rule 1-02 of Regulation S-X of the Securities and Exchange Commission (the
“SEC”)) (i) is duly organized and validly existing under the Laws of its
jurisdiction of organization, (ii) has all requisite corporate or other
applicable entity power and authority to own its properties and conduct its
business as presently conducted and (iii) is duly qualified to do business and
is in good standing in all jurisdictions where its ownership or leasing of
property or the conduct of its business requires it to be so qualified, except,
in the case of this clause (iii), where failure to be so qualified or in good
standing, individually or in the aggregate, has not and would not reasonably be
expected to have a Company Material Adverse Effect.

 

(b)               Capitalization.

 

(1)               The authorized capital stock of the Company consists of
200,000,000 shares of Class A Common Stock, par value $0.0001 per share (the
“Class A Common Stock”), 40,000,000 shares of Class B Common Stock, par value
$0.0001 per share (the “Class B Common Stock”), 4,000,000 shares of Class C
Common Stock, par value $0.0001 per share (the “Class C Common Stock”),
32,000,000 shares of Class D Common Stock, par value $0.0001 per share (the
“Class D Common Stock” and, together with the Class A Common Stock, Class B
Common Stock and Class C Common Stock, the “Common Stock”) and 10,000,000 shares
of Preferred Stock. As of the close of business on March 27, 2020, (i)
41,356,067 shares of Class A Common Stock were issued and outstanding, of which
4,791 were restricted stock awards subject to forfeiture restrictions, (ii)
34,163,538 shares of Class B Common Stock were issued and outstanding, (iii)
2,317,955 shares of Class C Common Stock were issued and outstanding, (iv)
4,339,978 shares of Class D Common Stock were issued and outstanding, (v) no
shares of Common Stock were held in the treasury of the Company or by a Company
Subsidiary, (vi) 1,426,318 shares of Class A Common Stock were reserved for
issuance under a Plan, (vii) 4,801,595 shares of Class A Common Stock were
subject to outstanding options to purchase Common Stock (the “Company Options”),
(viii) 1,237,486 shares of Class A Common Stock were available for issuance upon
the vesting of the Company’s outstanding restricted stock unit awards (the
“Company RSUs”), and (ix) and none of the shares of Preferred Stock were issued
and outstanding. Since March 27, 2020, no other shares of Common Stock or
Preferred Stock have been issued other than shares of Class A Common Stock
issued in respect of the exercise of Company Options or settlement of Company
RSUs in the ordinary course of business.

 

(2)               All outstanding shares of Common Stock are duly authorized,
validly issued, fully paid and nonassessable, and are not subject to and were
not issued in violation of any preemptive or similar right, purchase option,
call or right of first refusal or similar right. Except as set forth in Section
2.1(b)(1), the Company has not issued any securities or right to purchase
securities of the Company (including any options, warrants or other rights,
agreements, arrangements or commitments of any character or any securities
convertible into or exchangeable for any capital stock or other Equity Interests
of the Company). Except as provided in the Transaction Documents, there are no
outstanding contractual obligations of the Company or any of its Subsidiaries
(i) restricting the transfer of, (ii) affecting the voting rights of, (iii)
requiring the sale, issuance, repurchase, redemption or disposition of, or
containing any right of first refusal with respect to, (iv) requiring the
registration for sale of, or (v) granting any preemptive or antidilutive right,
with respect to any shares of capital stock of, or other Equity Interests in,
the Company or any of the Company Subsidiaries. The Company does not have
outstanding shareholder purchase rights or “poison pill” or any similar
arrangement in effect.

 



5

 

 

(3)               Each outstanding share of capital stock of or other Equity
Interest in each Company Subsidiary is duly authorized, validly issued, fully
paid, nonassessable and free of preemptive rights and is owned, beneficially and
of record, by the Company or one or more of its wholly-owned Subsidiaries free
and clear of all Liens, except, in each case, where such failure, individually
or in the aggregate, has not and would not reasonably be expected to have a
Company Material Adverse Effect. No bonds, debentures, notes or other
indebtedness having the right to vote (or convertible into or exchangeable for,
securities having the right to vote) on any matters on which the shareholders of
the Company may vote are issued.

 

(c)               Authorization.

 

(1)               The Company has the corporate power and authority to enter
into this Agreement and the other Transaction Documents and to carry out its
obligations hereunder and thereunder. The execution, delivery and performance of
this Agreement and the other Transaction Documents by the Company and the
consummation of the transactions contemplated hereby and thereby have been duly
authorized by the board of directors of the Company (the “Board of Directors”),
including by unanimous approval of an independent special committee of the Board
of Directors established in connection with the transactions contemplated by
this Agreement. This Agreement has been, and (as of the Closing) the other
Transaction Documents will be, duly and validly executed and delivered by the
Company and, assuming due authorization, execution and delivery by each
Purchaser, this Agreement is, and (as of the Closing) each of the other
Transaction Documents will be, a valid and binding obligation of the Company
enforceable against the Company in accordance with its terms (except as
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer and similar Laws of general applicability
relating to or affecting creditors’ rights or by general equity principles). No
other corporate proceedings are necessary for the execution and delivery by the
Company of this Agreement or the other Transaction Documents, the performance by
it of its obligations hereunder or thereunder or the consummation by it of the
transactions contemplated hereby or thereby.

 

(2)               Neither the execution and delivery by the Company of this
Agreement or the other Transaction Documents, nor the consummation of the
transactions contemplated hereby or thereby, nor compliance by the Company with
any of the provisions hereof or thereof (including the rights of the Shares to
convert into shares of Class A Common Stock), will (i) require notice, consent
or approval pursuant to, violate, conflict with, or result in a breach of any
provision of, or constitute a default (or an event which, with notice or lapse
of time or both, would constitute a default) under, or result in the termination
of, or accelerate the performance required by, or result in a right of
termination or acceleration of, or result in the creation of any Lien upon any
of the properties or assets of the Company or any Company Subsidiary under any
of the terms, conditions or provisions of (A) the Certificate of Incorporation
or the Bylaws or the certificate of incorporation, charter, bylaws or other
governing instrument of any Company Subsidiary or (B) any note, bond, mortgage,
indenture, deed of trust, license, lease, agreement or other instrument or
obligation to which the Company or any Company Subsidiary is a party or by which
it may be bound, or to which the Company or any Company Subsidiary or any of the
properties or assets of the Company or any Company Subsidiary may be subject, or
(ii) violate any law, statute, ordinance, rule, regulation, permit, franchise or
any judgment, ruling, order, writ, injunction or decree applicable to the
Company or any Company Subsidiary or any of their respective properties or
assets, except in the case of clauses (i)(B) and (ii) for such violations,
conflicts and breaches as would not, individually or in the aggregate,
reasonably be expected to have a Company Material Adverse Effect.

 



6

 

 

(3)               Other than (i) the securities or blue sky laws of the various
states of the United States, (ii) the filing of one or more Forms 8-K and (iii)
the listing on the Nasdaq of the shares of Class A Common Stock issuable upon
the conversion of the Shares, no notice to, registration, declaration or filing
with, exemption or review by, or authorization, order, consent or approval of
any Governmental Entity or stock exchange, nor expiration or termination of any
statutory waiting period, is necessary for the execution or delivery by the
Company of this Agreement or the other Transaction Documents or the consummation
by the Company of the transactions contemplated by this Agreement or the other
Transaction Documents, except, in the case of any such matters arising in
respect of a non-United States Governmental Entity or Law, as would not,
individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect.

 

(d)               Sale of Securities. Assuming the accuracy of the Purchasers’
representations in Section 2.2, the offer and sale of the Shares is exempt from
the registration and prospectus delivery requirements of the Securities Act and
the rules and regulations promulgated thereunder.

 

(e)               Status of Securities. The Shares to be issued pursuant to this
Agreement and the shares of Class A Common Stock to be issued upon conversion of
the Shares have been duly authorized by all necessary corporate action of the
Company. When issued and sold against receipt of the consideration therefor as
provided in this Agreement or the Certificate of Designations, the Shares will
be validly issued, fully paid and nonassessable, will not be subject to
preemptive rights of any other shareholder of the Company, and will effectively
vest in the Purchasers good title to all such securities, free and clear of all
Liens, except restrictions imposed by the Securities Act and any applicable
state, foreign or other securities Laws. Upon any conversion of any Shares into
shares of Class A Common Stock pursuant to the terms of the Certificate of
Designations, such shares of Class A Common Stock issued upon such conversion
will be validly issued, fully paid and nonassessable, and will not be subject to
preemptive rights of any other shareholder of the Company, and will effectively
vest in the Purchasers good title to all such securities, free and clear of all
Liens, except restrictions imposed by the Securities Act and any applicable
state, foreign or other securities Laws. The shares of Class A Common Stock to
be issued upon any conversion of the Shares have been duly reserved for such
issuance.

 



7

 

 

(f)                SEC Documents; Financial Statements.

 

(1)               The Company has filed, on a timely basis, all required
reports, proxy statements, forms, and other documents with the SEC since April
1, 2018 (collectively, the “SEC Documents”). Each of the SEC Documents, as of
its respective filing date complied in all material respects with the
requirements of the Securities Act and the Exchange Act, as the case may be, and
the rules and regulations of the SEC promulgated thereunder applicable to such
SEC Documents, and, except to the extent that information contained in any SEC
Document has been revised or superseded by a later filed SEC Document filed and
publicly available prior to the date of this Agreement, none of the SEC
Documents contained any untrue statement of a material fact or omitted to state
a material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

 

(2)               The Company (i) has implemented and maintains disclosure
controls and procedures (as defined in Rule 13a-15(e) under the Exchange Act)
that are reasonably designed to ensure that material information (both financial
and non-financial) relating to the Company, including its consolidated
Subsidiaries, is made known to the individuals responsible for the preparation
of the Company’s filings with the SEC and (ii) has disclosed, based on its most
recent evaluation prior to the date of this Agreement, to the Company’s outside
auditors and the Board of Director’s audit committee (A) any significant
deficiencies and material weaknesses in the design or operation of internal
controls over financial reporting (as defined in Rule 13a-15(f) under the
Exchange Act) that are reasonably likely to adversely affect the Company’s
ability to record, process, summarize and report financial information and (B)
any fraud, whether or not material, that involves management or other employees
who have a significant role in the Company’s internal controls over financial
reporting. As of the date of this Agreement, to the Knowledge of the Company,
there is no reason that its outside auditors and its chief executive officer and
chief financial officer will not be able to give the certifications and
attestations required pursuant to the rules and regulations adopted pursuant to
Section 404 of the Sarbanes-Oxley Act of 2002, without qualification, when next
due.

 

(3)               There is no transaction, arrangement or other relationship
between the Company and/or any of its Subsidiaries and an unconsolidated or
other off-balance sheet entity that is required to be disclosed by the Company
in its SEC Documents and is not so disclosed.

 

(4)               The financial statements of the Company and its consolidated
Subsidiaries included in the SEC Documents (i) complied as to form in all
material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto, in each case as of the
date such SEC Document was filed, and (ii) have been prepared in accordance with
generally accepted accounting principles in the United States (“GAAP”) applied
on a consistent basis during the periods involved (except as may be indicated in
such financial statements or the notes thereto) and fairly present in all
material respects the consolidated financial position of the Company and its
consolidated Subsidiaries as of the dates thereof and the consolidated results
of their operations and cash flows of the Company and its consolidated
Subsidiaries for the periods then ended (subject, in the case of unaudited
quarterly statements, to the absence of footnote disclosures and normal year-end
audit adjustments).

 



8

 

 

(g)               Brokers and Finders. Except for J.P. Morgan Securities LLC
pursuant to that certain engagement letter dated March 29, 2020, the fees and
expenses of which will be paid by the Company on behalf of the independent
special committee of the Board of Directors, neither the Company nor its
Subsidiaries or any of their respective officers, directors, employees or agents
has employed any broker or finder or incurred any liability for any financial
advisory fees, brokerage fees, commissions or finder’s fees, and no broker or
finder has acted directly or indirectly for the Company in connection with this
Agreement or the transactions contemplated hereby.

 

(h)               Litigation. There is no action, suit, proceeding or
investigation pending or, to the Knowledge of the Company, threatened (including
“cease and desist” letters or invitations to take patent license) against, nor
any outstanding judgment, order, writ or decree against, the Company or any of
its Subsidiaries or any of their respective assets before or by any Governmental
Entity, which individually or in the aggregate has had, or, would reasonably be
expected to have (including for this purpose, assuming an adverse determination
of any such matter), a Company Material Adverse Effect. Except as has not had
and would not reasonably be expected to have, individually or in the aggregate,
a Company Material Adverse Effect, neither the Company nor any of its
Subsidiaries is subject to any judgment, order or decree of any Governmental
Entity.

 

(i)                 Indebtedness. Neither the Company nor any of its
Subsidiaries is, immediately prior to the execution and delivery of this
Agreement, in default in the payment of any material indebtedness or in default
under any agreement relating to its material indebtedness.

 

(j)                 Listing and Maintenance Requirements. The Class A Common
Stock is registered pursuant to Section 12(b) of the Exchange Act, and the
Company has taken no action designed to, or which to the Knowledge of the
Company is reasonably likely to, have the effect of, terminating the
registration of the Class A Common Stock under the Exchange Act nor has the
Company received as of the date of this Agreement any notification that the SEC
is contemplating terminating such registration.

 

(k)               No Additional Representations. Except for the representations
and warranties made by the Company in this Section 2.1, neither the Company nor
any other Person makes any express or implied representation or warranty with
respect to the Company or any Subsidiaries or their respective businesses,
operations, assets, liabilities, employees, employee benefit plans, conditions
or prospects, and the Company hereby disclaims any such other representations or
warranties. In particular, without limiting the foregoing disclaimer, neither
the Company nor any other Person makes or has made any representation or
warranty to the Purchasers, or any of their respective Affiliates or
representatives, with respect to (i) any financial projection, forecast,
estimate, budget or prospect information relating to the Company or any of its
Subsidiaries or their respective business, or (ii) any oral or written
information presented to the Purchasers or any of their respective Affiliates or
representatives in the course of their due diligence investigation of the
Company, the negotiation of this Agreement or in the course of the transactions
contemplated hereby. Notwithstanding anything to the contrary herein, nothing in
this Agreement shall limit the right of the Purchasers and their respective
Affiliates to rely on the representations, warranties, covenants and agreements
expressly set forth in this Agreement or in any certificate delivered pursuant
hereto, nor will anything in this Agreement operate to limit any claim by any
Purchaser or any of its respective Affiliates for actual and intentional fraud.

 



9

 

 

2.2              Representations and Warranties of the Purchasers. Each
Purchaser hereby represents and warrants to the Company, as of the date hereof
and as of the Closing Date (except to the extent made only as of a specified
date in which case as of such date), severally and not jointly, that:

 

(a)               Organization and Authority. The Purchaser (i) is duly
organized, validly existing and in good standing under the laws of the state of
Delaware, (ii) has all requisite limited partnership power and authority to own
its properties and assets and conduct its business as presently conducted and
(iii) is duly qualified to do business and is in good standing in all
jurisdictions where its ownership or leasing of property or the conduct of its
business requires it to be so qualified, except, in the case of this clause
(iii), where failure to be so qualified has not and would not reasonably be
expected to materially and adversely affect the Purchaser’s ability to perform
its obligations under this Agreement or consummate the transactions contemplated
hereby on a timely basis.

 

(b)               Authorization.

 

(1)               The Purchaser has the limited partnership power and authority
to enter into this Agreement and the other Transaction Documents and to carry
out its obligations hereunder and thereunder. The execution, delivery and
performance of this Agreement and the other Transaction Documents by the
Purchaser and the consummation of the transactions contemplated hereby and
thereby have been duly authorized by all requisite action on the part of the
Purchaser, and no further approval or authorization by any of its stockholders,
partners, members or other equity owners, as the case may be, is required. This
Agreement has been, and (as of the Closing) the other Transaction Documents will
be, duly and validly executed and delivered by the Purchaser and assuming due
authorization, execution and delivery by the Company, this Agreement is, and (as
of the Closing) each of the other Transaction Documents will be, a valid and
binding obligation of the Purchaser enforceable against the Purchaser in
accordance with its terms (except as enforcement may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer and
similar Laws of general applicability relating to or affecting creditors’ rights
or by general equity principles). No other organizational proceedings are
necessary for the execution and delivery by the Purchaser of this Agreement or
the other Transaction Documents, the performance by it of its obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby.

 

(2)               Neither the execution, delivery and performance by the
Purchaser of this Agreement or the other Transaction Documents, nor the
consummation of the transactions contemplated hereby or thereby, nor compliance
by the Purchaser with any of the provisions hereof or thereof, will (i) require
notice, consent or approval pursuant to, violate, conflict with, or result in a
breach of any provision of, or constitute a default (or an event which, with
notice or lapse of time or both, would constitute a default) under, or result in
the termination of, or accelerate the performance required by, or result in a
right of termination or acceleration of, or result in the creation of any Lien
upon any of the properties or assets of the Purchaser under any of the terms,
conditions or provisions of (A) its organizational documents or (B) any note,
bond, mortgage, indenture, deed of trust, license, lease, agreement or other
instrument or obligation to which the Purchaser is a party or by which it may be
bound, or to which the Purchaser or any of the properties or assets of the
Purchaser may be subject, or (ii) subject to compliance with the statutes and
regulations referred to in the next paragraph, violate any law, statute,
ordinance, rule or regulation, permit, concession, grant, franchise or any
judgment, ruling, order, writ, injunction or decree applicable to the Purchaser
or any of their respective properties or assets except in the case of clauses
(i)(B) and (ii) for such violations, conflicts and breaches as would not
reasonably be expected to prevent or materially delay the consummation of the
transactions contemplated by this Agreement or have a material adverse effect on
the Purchaser’s ability to fully perform its respective covenants and
obligations under this Agreement.

 



10

 

 

(3)               Other than (i) the securities or blue sky Laws of the various
states and (ii) filings pursuant to Section 13 and Section 16 of the Exchange
Act, no notice to, registration, declaration or filing with, exemption or review
by, or authorization, order, consent or approval of, any Governmental Entity,
nor expiration or termination of any statutory waiting period, is necessary for
the execution, delivery and performance by the Purchaser of this Agreement or
the other Transaction Documents or the consummation by the Purchaser of the
transactions contemplated by this Agreement or the other Transaction Documents.

 

(c)               Financial Capability. At the Closing, the Purchaser will have
access to available funds necessary to consummate the Closing on the terms and
conditions contemplated by this Agreement. The Purchaser is not aware of any
reason why the funds sufficient to fulfill its obligations under Article I
(including paying the Purchase Price) will not be available on the Closing Date.

 

(d)               Brokers and Finders. Neither the Purchaser nor its Affiliates
or any of their respective officers, directors, employees or agents has employed
any broker or finder for which the Company will incur any liability for any
financial advisory fees, brokerage fees, commissions or finder’s fees in
connection with this Agreement or the transactions contemplated hereby.

 



11

 

 

(e)               Purchase for Investment. The Purchaser is an accredited
investor (as defined in Rule 501 of the Securities Act) and acknowledges that
the Shares have not been registered under the Securities Act or under any state
securities Laws. The Purchaser (i) acknowledges that it is acquiring the Shares
and the shares of Class A Common Stock issuable upon the conversion of the
Shares pursuant to an exemption from registration under the Securities Act
solely for investment with no present intention to distribute any of the Shares
or the shares of Class A Common Stock issuable upon the conversion of the Shares
to any person in violation of applicable securities Laws, (ii) will not sell,
transfer, or otherwise dispose of any of the Shares or shares of Class A Common
Stock issuable upon the conversion of the Shares, except in compliance with this
Agreement, the Certificate of Incorporation, the registration requirements or
exemption provisions of the Securities Act and any other applicable securities
Laws, (iii) has such knowledge and experience in financial and business matters
and in investments of this type that it is capable of evaluating the merits and
risks of its investment in the Shares and the shares of Class A Common Stock
issuable upon the conversion of the Shares and of making an informed investment
decision, and (iv) without prejudice to any claim of Purchaser hereunder for
breach of the Company’s representations and warranties or for actual and
intentional fraud, (A) has been furnished with or has had full access to all the
information that it considers necessary or appropriate to make an informed
investment decision with respect to the Shares and the shares of Class A Common
Stock issuable upon the conversion of the Shares, (B) has had an opportunity to
discuss with management of the Company the intended business and financial
affairs of the Company and to obtain information (to the extent the Company
possessed such information or could acquire it without unreasonable effort or
expense) necessary to verify any information furnished to it or to which it had
access and (C) can bear the economic risk of (1) an investment in the Shares and
the shares of Class A Common Stock issuable upon the conversion of the Shares
indefinitely and (2) a total loss in respect of such investment. The Purchaser
has such knowledge and experience in business and financial matters so as to
enable it to understand and evaluate the risks of and form an investment
decision with respect to, its investment in the Shares and the shares of Class A
Common Stock issuable upon the conversion of the Shares and to protect its own
interest in connection with such investment.

 



(f)                No Additional Representations. Each of Purchaser and its
Affiliates acknowledges and agrees that, except for the representations and
warranties contained in Section 2.1, neither the Company nor any other Person,
makes any express or implied representation or warranty with respect to the
Company, its Subsidiaries or their respective businesses, operations, assets,
liabilities, employees, employee benefit plans, conditions or prospects, and the
Company hereby disclaims any such other representations or warranties. In
particular, without limiting the foregoing disclaimer, neither the Company nor
any other Person, makes or has made any representation or warranty to the
Purchaser, or any of its Affiliates or representatives, with respect to (i) any
financial projection, forecast, estimate, budget or prospect information
relating to the Company, its Subsidiaries or their respective business, or (ii)
except for the representations and warranties made by the Company in Section
2.1, any information presented to the Purchaser or any of its Affiliates or
representatives in the course of their due diligence investigation of the
Company, the negotiation of this Agreement or in the course of the transactions
contemplated hereby. To the fullest extent permitted by applicable law, except
with respect to the representations and warranties contained in Section 2.1,
neither the Company nor any of its Subsidiaries shall have any liability to
Purchaser or its Affiliates or representatives on any basis (including in
contract or tort, under federal or state securities Laws or otherwise) based
upon any other representation or warranty, either express or implied, included
in any information or statements (or any omissions therefrom) provided or made
available by the Company or its Subsidiaries to Purchaser or its Affiliates or
representatives in the course of their due diligence investigation of the
Company, the negotiation of this Agreement or in the course of the transactions
contemplated by this Agreement. Notwithstanding the foregoing, nothing in this
Section 2.2(f) shall limit, preclude or prohibit any claim of actual and
intentional fraud.

 



12

 

 

Article III

COVENANTS

 

3.1              Filings; Other Actions.

 

(a)               As set forth in the Certificate of Designations, the Shares
shall be initially issued to the Purchasers without voting rights in the
election of directors of the Company. After issuance and following the
expiration or termination of the waiting period under the Hart-Scott-Rodino
Antitrust Improvements Act of 1976, as amended (the “HSR Act”), the Shares shall
gain the right to vote as Class A Common Stock of the Company, pursuant to, and
in accordance with, the terms of the Certificate of Designations (the “Purchaser
Election”). The Purchasers and the Company shall use all reasonable best efforts
to obtain or submit, as the case may be, as promptly as practicable following
the date hereof, the approvals and authorizations of, filings and registrations
with, and notifications to, or expiration or termination of any applicable
waiting period, under the HSR Act and other applicable antitrust Laws in
connection with the Purchaser Election (the “Anti-Trust Approval”). Without
limiting the foregoing, the Purchasers and the Company shall each prepare and
file within five (5) business days after the date hereof a Notification and
Report Form pursuant to the HSR Act in connection with the transactions
contemplated by this Agreement. In connection with such undertakings, each of
the Purchasers, on the one hand, and the Company, on the other hand, will
cooperate and consult with the other and use reasonable best efforts to prepare
and file all necessary documentation, to effect all necessary applications,
notices, petitions, filings and other documents, and to obtain all necessary
permits, consents, orders, approvals and authorizations of, or any exemption by,
all third parties and Governmental Entities, necessary or advisable to
consummate the transactions contemplated by this Agreement, including obtaining
the Anti-Trust Approval. Each of the Purchasers and the Company shall execute
and deliver both before and after the Closing such further certificates,
agreements and other documents and take such other actions as the other party
may reasonably request to consummate or implement such transactions or to
evidence such events or matters.

 

(b)               The Purchasers and the Company will have the right to review
in advance, and to the extent practicable, each will consult with the other, in
each case, subject to applicable Laws relating to the exchange of information,
all the information relating to such other party, and any of their respective
Affiliates, which appears in any filing made with, or written materials
submitted to, any third party or any Governmental Entity in connection with the
transactions contemplated by this Agreement, including obtaining the Anti-Trust
Approval. In exercising the foregoing right, each of the parties hereto agrees
to act reasonably and as promptly as practicable. Each party hereto agrees to
keep the other party apprised of the status of matters referred to in this
Section 3.1. Each Purchaser shall promptly furnish the Company, and the Company
shall promptly furnish each Purchaser, to the extent permitted by Law, with
copies of written communications received by it or its Subsidiaries from any
Governmental Entity in respect of the transactions contemplated by this
Agreement, including obtaining the Anti-Trust Approval. Neither the Purchasers
nor the Company shall participate in any substantive meeting with any
Governmental Entity in respect of the transactions contemplated by this
Agreement, including obtaining the Anti-Trust Approval unless it consults with
the other party in advance and, to the extent not prohibited by such
Governmental Entity, gives the other party the opportunity to attend and
participate therein or thereat.

 



13

 

 

3.2              Reasonable Best Efforts to Close. During the Pre-Closing
Period, each of the Company and each Purchaser will use reasonable best efforts
in good faith to take, or cause to be taken, all actions, and to do, or cause to
be done, all things necessary under applicable Laws so as to permit consummation
of the transactions contemplated hereby as promptly as practicable and otherwise
to enable consummation of the transactions contemplated hereby and shall
cooperate reasonably with the other party hereto to that end.

 

3.3              Authorized Class A Common Stock. At any time that any Shares
are outstanding, the Company shall from time to time take all lawful action
within its control to cause the authorized share capital of the Company to
include a number of authorized but unissued shares of Class A Common Stock equal
to the number of shares of Class A Common Stock issuable upon the conversion of
all Shares then issued and outstanding. All shares of Class A Common Stock
delivered upon conversion of the Shares shall be newly issued shares or shares
held in treasury by the Company, shall have been duly authorized and validly
issued and shall be fully paid and nonassessable, and free and clear of any
Liens (other than Liens created by a Purchaser or restrictions on Transfer
arising under applicable securities Laws ).

 

3.4              Certain Adjustments. During the Pre-Closing Period, the Company
shall not affect any transaction that would have resulted in an adjustment to
the Conversion Rate (as defined in the Certificate of Designations) pursuant to
Section 10 of the Certificate of Designations if the Shares had been issued
since the date hereof.

 

3.5              Nasdaq Listing of Shares. To the extent it has not already done
so, the Company shall promptly apply to cause the shares of Class A Common Stock
issuable upon the conversion of the Shares to be approved for listing on the
Nasdaq, subject to official notice of issuance.

 

3.6              State Securities Laws. During the Pre-Closing Period, the
Company shall use its reasonable best efforts to (a) obtain all necessary
permits and qualifications, if any, or secure an exemption therefrom, required
by any state or country prior to the offer and sale of Shares and the shares of
Class A Common Stock issuable upon the conversion of the Shares and (b) cause
such authorization, approval, permit or qualification to be effective as of the
Closing and, as to the shares of Class A Common Stock issuable upon conversion
of the Shares, as of any such conversion.

 

3.7              Negative Covenants. During the Pre-Closing Period, the Company
and its Subsidiaries shall operate their businesses in the ordinary course
consistent with past practice, and, without the prior written consent of each
Purchaser, shall not:

 

(a)               declare, or make payment in respect of, any dividend or other
distribution upon any shares of the Company;

 

(b)               redeem, repurchase or acquire any shares of the Company or any
of its Subsidiaries, other than repurchases of shares (i) approved by the Board
of Directors and publicly announced prior to the date hereof, (ii) made in an
“open market” transaction at the then-prevailing price or through an
“accelerated share repurchase” on customary terms or (iii) from employees,
officers or directors of the Company or any of its Subsidiaries in the ordinary
course of business consistent with past practice pursuant to any of the
Company’s agreements or plans in effect as of the date hereof;

 



14

 

 

(c)               authorize, issue or reclassify any capital stock, or
securities exercisable for, exchangeable for or convertible into shares, of the
Company or any Company Subsidiary other than (i) the authorization and issuance
of the Shares and (ii) issuances pursuant to any of the Company’s agreements or
plans in effect as of the date hereof of shares, or securities exercisable for,
exchangeable for or convertible into shares, of the Company to (A) officers or
directors of the Company or any of its Subsidiaries in the ordinary course of
business consistent with past practice or (B) non-officer employees of the
Company or any of its Subsidiaries;

 

(d)               amend or otherwise change, or waive any provision of, the
Certificate of Incorporation (as modified by the Certificate of Designations) or
the Bylaws or any organizational document of any Company Subsidiary, including
as a result of a merger, amalgamation, consolidation or other similar or
extraordinary transaction;

 

(e)               sell, assign, transfer, convey, lease or otherwise dispose of
any material assets or properties of the Company or any of its Subsidiaries,
except pursuant to existing agreements or for sales of products in the ordinary
course of business consistent with past practice;

 

(f)                make any material loans or material advances of money to any
Person (other than the Company and its Subsidiaries), except for (i) loans made
pursuant to any Plan, (ii) advances to employees or officers of the Company or
any of its Subsidiaries for expenses incurred in the ordinary course of business
consistent with past practice or (iii) trade credit extended to customers,
franchisees and other business counterparties in the ordinary course of business
consistent with past practice; or

 

(g)               authorize or enter into a contract or otherwise make any
commitment to do any of the foregoing.

 

3.8              Information Rights. For so long as a Purchaser or its
Affiliates hold any Shares, the Company shall provide such Purchaser with:

 

(a)               quarterly financial statements as soon as reasonably
practicable after they become available but no later than the later of (i)
forty-five days after the end of each of the first three quarters of each fiscal
year of the Company and (ii) the applicable filing deadlines under SEC rules;
provided that this requirement shall be deemed to have been satisfied if, on or
prior to such date, the Company files its quarterly report on Form 10-Q for the
applicable fiscal quarter with the SEC; and

 

(b)               audited (by a nationally recognized accounting firm) annual
financial statements as soon as reasonably practicable after they become
available but no later than the later of (i) ninety (90) days after the end of
each fiscal year of the Company and (ii) the applicable filing deadline under
SEC rules; provided that this requirement shall be deemed to have been satisfied
if, on or prior to such date, the Company files its annual report on Form 10-K
for the applicable fiscal year with the SEC, in each case, prepared in
accordance with GAAP as in effect from time to time, which such financial
statements shall include the consolidated balance sheets of the Company and its
Subsidiaries and the related consolidated statements of operations, income,
changes in shareholders’ equity and cash flows.

 



15

 

 

Article IV

ADDITIONAL AGREEMENTS

 

4.1              Transfer Restrictions.

 

(a)               Until the earlier of (x) thirty-six (36) months following the
Closing, and (y) the occurrence of a transaction resulting in a Change of
Control (as defined in the Certificate of Designations), the Purchasers shall
not Transfer any Share or any share of Class A Common Stock issued upon
conversion of any Share except as otherwise permitted pursuant to the terms and
conditions of this Agreement, including Section 4.1(b).

 

(b)               Notwithstanding anything to the contrary in Section 4.1(a),
the Purchasers shall be permitted to Transfer all or any portion of its Shares,
or shares of Class A Common Stock issued upon conversion of any Shares at any
time under the following circumstances:

 

(1)               Transfers to any Permitted Transferee, but only if such
Permitted Transferee agrees in writing for the benefit of the Company (in form
and substance reasonably satisfactory to the Company and with a copy thereof to
be furnished to the Company) to be bound by the terms of this Section 4.1 with
respect to the Shares of shares of Class A Common Stock issuable upon conversion
thereof;

 

(2)               Transfers pursuant to an amalgamation, merger, tender offer or
exchange offer or other business combination, acquisition of assets or similar
transaction entered into by the Company or any transaction resulting in a Change
of Control; or

 

(3)               Transfers that have been approved in writing by the Board of
Directors prior to such Transfer.

 

(c)               Notwithstanding anything to the contrary in this Agreement or
otherwise, “Transfer” shall not include, and this Section 4.1 shall not
prohibit, any Lien on any Share or of any share of Class A Common Stock issued
upon conversion thereof, or any exercise of remedies with respect to any of the
foregoing, pursuant to (i) one or more credit facilities of a Purchaser or any
of its Affiliates, so long as (A) such Purchaser shall provide prompt written
notice to the Company if any event of default pursuant to any such credit
facility occurs which results in any lender thereunder becoming entitled (with
the provision of notice, lapse of time, or both) to foreclose on such
collateral, (B) any such credit facility provides that the Company will be
entitled to redeem any Share or share of Class A Common Stock issued upon
conversion thereof, within twenty (20) business days following notice to the
Company of such foreclosure, for the redemption price set forth in the
Certificate of Designations, and (C) any such credit facility provides that any
lender thereunder will not be entitled to exercise any right pursuant to this
Section 4.1, including in the event of any such foreclosure or (ii) any back
leverage financing, so long as any such financing provides that any lender
thereunder will not be entitled to exercise any right pursuant to Section 4.1,
including in the event of any foreclosure.

 



16

 

 

(d)               Any attempted Transfer in violation of this Section 4.1 shall
be null and void ab initio and the Company shall not be required to give any
effect thereto.

 

(e)               Notwithstanding anything herein to the contrary, the
provisions of this Section 4.1, and any Transfer restrictions on any Shares or
shares of Class A Common Stock then-existing as a result of this Section 4.1,
shall automatically terminate and be of no further force or effect upon the
conversion of any Shares into shares Class A Common Stock by the Company
pursuant to the terms of the Certificate of Designations.

 

4.2              Legend.

 

(a)               Each Purchaser agrees that all certificates or other
instruments representing the Shares subject to this Agreement (or the shares of
Class A Common Stock issuable upon conversion thereof) will bear a legend
substantially to the following effect:

 

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY
NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION
STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR
SUCH LAWS.

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO TRANSFER AND OTHER
RESTRICTIONS SET FORTH IN AN INVESTMENT AGREEMENT, DATED AS OF MARCH 29, 2020, A
COPY OF WHICH IS ON FILE WITH THE SECRETARY OF THE ISSUER.

 

(b)               Upon request of a Purchaser (or any Permitted Transferee),
upon (i) termination of the provisions of Section 4.1 pursuant to the terms of
Section 4.1(e) or (ii) receipt by the Company of an opinion of counsel
reasonably satisfactory to the Company to the effect that such legend is no
longer required under the Securities Act and applicable state Laws, the Company
shall promptly cause the first paragraph of the legend to be removed from any
certificate for any Shares to be transferred in accordance with the terms
hereof. Each Purchaser acknowledges that the Shares have not been registered
under the Securities Act or under any state securities Laws and agrees that it
will not sell or otherwise dispose of any of the Shares, except in compliance
with the registration requirements or exemption provisions of the Securities
Act, any other applicable securities Laws.

 

4.3              Tax Matters. The Company shall pay any and all documentary,
stamp and similar issue or transfer tax due on (a) the issuance of the Shares or
(b) the issuance of shares of Class A Common Stock upon conversion of the
Shares. However, in the case of conversion of Shares, the Company shall not be
required to pay any tax or duty that may be payable in respect of any transfer
involved in the issuance and delivery of shares of Class A Common Stock or
Preferred Stock in a name other than that of the holder of the shares to be
converted, and no such issuance or delivery shall be made unless and until the
Person requesting such issuance has paid to the Company the amount of any such
tax or duty, or has established to the satisfaction of the Company that such tax
or duty has been paid.

 



17

 

 

4.4              Survival. Except in the case of intentional and actual fraud,
the representations and warranties of the parties contained in Article II hereof
shall not survive, and shall terminate automatically as of, the Closing, and
there shall be no liability in respect thereof, whether such liability has
accrued prior to or after the Closing, on the party of any party, its Affiliates
or any of their respective representatives. All other covenants and agreements
of the parties contained herein shall survive the Closing in accordance with
their terms.

 

Article V

MISCELLANEOUS

 

5.1              Expenses. At the Closing, the Company shall pay the reasonable
and documented fees and expenses of the Purchasers incurred in connection with
the consummation of the transactions contemplated herein, in an aggregate amount
not to exceed $750,000.

 

5.2              Amendment; Waiver. No amendment or waiver of any provision of
this Agreement will be effective with respect to any party unless made in
writing and signed by an officer of a duly authorized representative of such
party. No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The conditions to each party’s
obligation to consummate the Closing are for the sole benefit of such party and
may be waived by such party in whole or in part to the extent permitted by
applicable Law. No waiver of any party to this Agreement will be effective
unless it is in a writing signed by a duly authorized officer of the waiving
party that makes express reference to the provision or provisions subject to
such waiver. The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by law.

 

5.3              Counterparts; Electronic Transmission. This Agreement, and any
amendments hereto, to the extent signed and delivered by means of an electronic
transmission, including by a facsimile machine or via email, shall be treated in
all manner and respects as an original agreement or instrument and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person. The words “execution,” “execute”,
“signed,” “signature,” and words of like import in or related to any document to
be signed in connection with this Agreement and the transactions contemplated
hereby (including without limitation waivers and consents) shall be deemed to
include electronic signatures, the electronic matching of assignment terms and
contract formations on electronic platforms, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act or any state Laws based on the Uniform Electronic
Transactions Act. Neither party hereto or to any such agreement or instrument
shall raise the use of electronic transmission by a facsimile machine or via
email to deliver a signature or the fact that any signature or agreement or
instrument was transmitted or communicated through such electronic transmission
as a defense to the formation of a contract and each such party forever waives
any such defense. This Agreement may be executed in separate counterparts, each
of which will be an original and all of which together shall constitute one and
the same agreement binding on each party hereto.

 



18

 

 

5.4              Governing Law. This Agreement shall be governed by, and
construed in accordance with, the Laws of the state of Delaware, without giving
effect to any choice of law or conflict of law rules or provisions (whether of
the state of Delaware or any other jurisdiction) that would cause the
application of the Laws of any jurisdiction other than the state of Delaware.
Any dispute relating hereto shall be heard first in the Delaware Court of
Chancery, and, if applicable, in any state or federal court located in of
Delaware in which appeal from the Court of Chancery may validly be taken under
the laws of the State of Delaware (each a “Chosen Court” and collectively, the
“Chosen Courts”), and the parties agree to the exclusive jurisdiction and venue
of the Chosen Courts. Such Persons further agree that any proceeding seeking to
enforce any provision of, or based on any matter arising out of or in connection
with, this Agreement or the transactions contemplated hereby or by any matters
related to the foregoing (the “Applicable Matters”) shall be brought exclusively
in a Chosen Court, and that any proceeding arising out of this Agreement or any
other Applicable Matter shall be deemed to have arisen from a transaction of
business in the state of Delaware, and each of the foregoing Persons hereby
irrevocably consents to the jurisdiction of such Chosen Courts in any such
proceeding and irrevocably and unconditionally waives, to the fullest extent
permitted by law, any objection that such Person may now or hereafter have to
the laying of the venue of any such suit, action or proceeding in any such
Chosen Court or that any such proceeding brought in any such Chosen Court has
been brought in an inconvenient forum. Such Persons further covenant not to
bring a proceeding with respect to the Applicable Matters (or that could affect
any Applicable Matter) other than in such Chosen Court and not to challenge or
enforce in another jurisdiction a judgment of such Chosen Court. Process in any
such proceeding may be served on any Person with respect to such Applicable
Matters anywhere in the world, whether within or without the jurisdiction of any
such Chosen Court. Without limiting the foregoing, each such Person agrees that
service of process on such party as provided in Section 5.5 shall be deemed
effective service of process on such Person. AS SPECIFICALLY BARGAINED FOR
INDUCEMENT FOR EACH OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER
HAVING THE OPPORTUNITY TO CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY
WAIVES THE RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR
ARISING IN ANY WAY FROM THIS AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.

 

5.5              Notices. Any notice, request, instruction or other document to
be given hereunder by any party to the other will be either personally
delivered, or sent by certified mail, return receipt requested, or sent by
reputable overnight courier service (charges prepaid) to the parties at the
applicable address set forth below, or at such address or to the attention of
such other person as the recipient party has specified by prior written notice
to the sending party. Notices will be deemed to have been given hereunder when
delivered personally or sent by telecopier or electronic mail (provided
confirmation of transmission is received), three (3) days after deposit in the
U.S. mail and one (1) day after deposit with a reputable overnight courier
service.

 



19

 

 

(a)            If to Purchasers:

 

c/o Madison Dearborn Partners 70 W. Madison St. #4600 Chicago, IL 60602 Attn:
Vahe A. Dombalagian E-mail: vdombalagian@mdcp.com     with a copy to (which copy
alone shall not constitute notice):   Latham & Watkins LLP 330 N. Wabash Avenue,
Suite 2800 Chicago, IL 60611 Attn: Greg Rodgers   Neal J. Reenan   Jonathan P.
Solomon E-mail: greg.rodgers@lw.com   neal.reenan@lw.com  
jonathan.solomon@lw.com

 

(b)           If to the Company:

  

EVO Payments, Inc. Ten Glenlake Parkway, South Tower, Suite 950 Atlanta, GA
30328 Attn: Chief Financial Officer E-mail: Tom.Panther@evopayments.com   with a
copy to (which copy alone shall not constitute notice):   King & Spalding LLP
1180 Peachtree Street, N.E. Atlanta, GA 30309 Attn: Keith M. Townsend   Zachary
L. Cochran   Robert Leclerc E-mail: ktownsend@kslaw.com   zcochran@kslaw.com  
rleclerc@kslaw.com



 

5.6              Entire Agreement. This Agreement (including the Exhibits hereto
and the documents and instruments referred to in this Agreement), constitutes
the entire agreement among the parties and supersedes all other prior agreements
and understandings, both written and oral, between the parties with respect to
the subject matter hereof and transactions contemplated hereby.

 



20

 



 

 

5.7              Assignment. Neither this Agreement, nor any of the rights,
interests or obligations hereunder shall be assigned by any of the parties
hereto (whether by operation of Law or otherwise) without the prior written
consent of the other party, provided, however, that (a) a Purchaser may assign
its rights, interests and obligations under this Agreement, in whole or in part,
to one or more Permitted Transferees, and (b) in the event of such assignment,
the assignee shall agree in writing to be bound by the provisions of this
Agreement, including the rights, interests and obligations so assigned; provided
that no such assignment will relieve such Purchaser of its obligations hereunder
prior to the Closing.

 

5.8              Interpretation. Wherever required by the context of this
Agreement, the singular shall include the plural and vice versa, and the
masculine gender shall include the feminine and neuter genders and vice versa,
and references to any agreement, document or instrument shall be deemed to refer
to such agreement, document or instrument as amended, supplemented or modified
from time to time. All article, section, paragraph or clause references not
attributed to a particular document shall be references to such parts of this
Agreement, and all exhibit, annex, letter and schedule references not attributed
to a particular document shall be references to such exhibits, annexes, letters
and schedules to this Agreement. In addition, the following terms are ascribed
the following meanings:

 

(a)               the word “or” is not exclusive;

 

(b)               the words “including,” “includes,” “included” and “include”
are deemed to be followed by the words “without limitation”;

 

(c)               the terms “herein,” “hereof” and “hereunder” and other words
of similar import refer to this Agreement as a whole and not to any particular
section, paragraph or subdivision; and

 

(d)               the term “business day” means any day except Saturday, Sunday
and any day which shall be a legal holiday or a day on which banking
institutions in Chicago, Illinois generally are authorized or required by law or
other governmental action to close.

 

5.9              Captions. The article, section, paragraph and clause captions
herein are for convenience of reference only, do not constitute part of this
Agreement and will not be deemed to limit or otherwise affect any of the
provisions hereof.

 

5.10          Severability. If any provision of this Agreement or the
application thereof to any Person (including the officers and directors of the
parties hereto) or circumstance is determined by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions
hereof, or the application of such provision to Persons or circumstances other
than those as to which it has been held invalid or unenforceable, will remain in
full force and effect and shall in no way be affected, impaired or invalidated
thereby, so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination, the parties shall negotiate in good faith in an
effort to agree upon a suitable and equitable substitute provision to effect the
original intent of the parties.

 

5.11          No Third Party Beneficiaries. Nothing contained in this Agreement,
expressed or implied, is intended to confer upon any Person other than the
parties hereto (and their permitted assigns), any benefit, right or remedies.

 



21

 

 

5.12          Public Announcements. Subject to each party’s disclosure
obligations imposed by law or regulation or the rules of any stock exchange upon
which its securities are listed, each of the parties hereto will cooperate with
each other in the development and distribution of all news releases and other
public information disclosures with respect to this Agreement and any of the
transactions contemplated by this Agreement, and neither the Company nor any
Purchaser will make any such news release or public disclosure without first
consulting with the other, and, in each case, also receiving the other’s consent
(which shall not be unreasonably withheld or delayed) and each party shall
coordinate with the party whose consent is required with respect to any such
news release or public disclosure. Notwithstanding the forgoing, this Section
5.12 shall not apply to any press release or other public statement made by the
Company or a Purchaser (a) which is consistent with prior disclosure and does
not contain any information relating to the transactions that has not been
previously announced or made public in accordance with the terms of this
Agreement or (b) is made to its auditors, attorneys, accountants, financial
advisors, limited partners or other Permitted Transferees.

 

5.13          Specific Performance. The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that, without the necessity of posting bond or other
undertaking, the parties shall be entitled to specific performance of the terms
hereof, this being in addition to any other remedies to which they are entitled
at law or equity, and in the event that any action or suit is brought in equity
to enforce the provisions of this Agreement, and no party will allege, and each
party hereby waives, the defense or counterclaim that there is an adequate
remedy at law.

 

5.14          Termination. Prior to the Closing, this Agreement may only be
terminated:

 

(a)               by mutual written agreement of the Company and each Purchaser;

 

(b)               by the Company or a Purchaser, upon written notice to the
other parties if the Closing has not occurred by May 29, 2020; provided, however
that the right to terminate this Agreement pursuant to this Section 5.14(b)
shall not be available to any party whose failure to fulfill any obligations
under this Agreement shall have been the principal cause of, or shall have
primarily resulted in, the failure of the Closing to occur on or prior to such
date;

 

(c)               by notice given by the Company to the Purchasers, if there
have been one or more inaccuracies in or breaches of one or more
representations, warranties, covenants or agreements made by a Purchaser in this
Agreement such that the conditions in Section 1.3(c)(1) or (2) would not be
satisfied and which have not been cured by such Purchaser thirty (30) days after
receipt by such Purchaser of written notice from the Company requesting such
inaccuracies or breaches to be cured; or

 

(d)               by notice given by a Purchaser to the Company, if there have
been one or more inaccuracies in or breaches of one or more representations,
warranties, covenants or agreements made by the Company in this Agreement such
that the conditions in Section 1.3(b)(1) or (2) would not be satisfied and which
have not been cured by the Company within thirty (30) days after receipt by the
Company of written notice from such Purchaser requesting such inaccuracies or
breaches to be cured.

 



22

 

 

5.15          Effects of Termination. In the event of any termination of this
Agreement in accordance with Section 5.14, neither party (or any of its
Affiliates) shall have any liability or obligation to the other (or any of its
Affiliates) under or in respect of this Agreement, except to the extent of any
actual and intentional fraud or intentional or willful breach of this Agreement.
In the event of any such termination, this Agreement shall become void and have
no effect, and the transactions contemplated hereby shall be abandoned without
further action by the parties hereto, in each case, except (x) as set forth in
the preceding sentence and (y) that the provisions of Sections 5.2 to 5.13
(Amendment, Waiver; Counterparts, Electronic Transmission; Governing Law; Waiver
of Jury Trial; Notices; Entire Agreement, Assignment; Interpretation; Captions;
Severability; No Third Party Beneficiaries; Public Announcements; and Specific
Performance), Section 5.16 (Non-Recourse) and Section 5.17 (Definitions) shall
survive the termination of this Agreement.

 

5.16          Non-Recourse. This Agreement may only be enforced against, and any
claims or causes of action that may be based upon, arise out of or relate to
this Agreement, or the negotiation, execution or performance of this Agreement
may only be made against the entities that are expressly identified as parties
hereto, including entities that become parties hereto after the date hereof,
including permitted assignees and successors, or that agree in writing for the
benefit of the Company to be bound by the terms of this Agreement applicable to
the Purchasers, and no former, current or future equityholders, controlling
Persons, directors, officers, employees, agents or Affiliates of any party
hereto or any former, current or future equityholder, controlling Person,
director, officer, employee, general or limited partner, member, manager,
advisor, agent or Affiliate of any of the foregoing (each, a “Non-Recourse
Party”) shall have any liability for any obligations or liabilities of the
parties to this Agreement or for any claim (whether in tort, contract or
otherwise) based on, in respect of, or by reason of, the transactions
contemplated hereby or in respect of any representations made or alleged to be
made in connection herewith. Without limiting the rights of any party against
the other parties hereto, in no event shall any party or any of its Affiliates
seek to enforce this Agreement against, make any claims for breach of this
Agreement against, or seek to recover monetary damages from, any Non-Recourse
Party.

 

5.17          Definitions.

 

(a)               As used herein, the following terms have the meanings ascribed
thereto below:

 

“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by or under common control with, such other Person;
provided, however, that (i) portfolio companies in which any Person or any of
its Affiliates has an investment shall not be deemed an Affiliate of such Person
(except for the purposes of Sections 5.1, 5.15 and 5.16, such portfolio
companies shall be deemed Affiliates), or (ii) the Company, any of its
Subsidiaries, or any of the Company’s other controlled Affiliates, in each case,
will not be deemed to be Affiliates of any Purchaser for purposes of this
Agreement. For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control with”)
when used with respect to any Person, means the possession, directly or
indirectly, of the power to cause the direction of management or policies of
such Person, whether through the ownership of voting securities, by contract or
otherwise.

 

“Code” means the United Stated Internal Revenue Code of 1986, as amended.

 



23

 

 

“Company Material Adverse Effect” means, with respect to the Company, any Effect
that, individually or taken together with all other Effects that have occurred
prior to the date of determination of the occurrence of the Company Material
Adverse Effect, is or is reasonably likely to be materially adverse to the
business, results of operations or financial condition of the Company and its
Subsidiaries, taken as a whole; provided, however, that in no event shall any of
the following individually or taken together, be deemed to constitute, or be
taken into account in determining whether a Company Material Adverse Effect has
occurred or is expected to occur: (i) any change in the Company’s stock price or
trading volume on the Nasdaq, (ii) any failure by the Company to meet internal
or analyst revenue, earnings or other financial projections or expectations for
any period, (iii) any Effect that results from changes affecting the industry in
which the Company operates, or the United States economy generally, or any
Effect that results from changes affecting general worldwide economic or United
States or global capital market conditions, (iv) any Effect caused by the
announcement of the transactions contemplated by this Agreement or the other
Transaction Documents, or the identity of the Purchasers or any of their
respective Affiliates as the Purchasers in connection with the transactions
contemplated by this Agreement, (v) political conditions, including acts of war
or terrorism or natural disasters or any pandemic or epidemic, including
COVID-19, (vi) any action taken or omitted to be taken by the Company at the
written request or with the prior written consent of the Purchasers, (vii)
changes in GAAP or other accounting standards (or any interpretation thereof) or
(viii) changes in any Laws or other binding directives issued by any
Governmental Entity or interpretations or enforcement thereof; provided,
however, that (A) the exceptions in clause (i) and (ii) shall not prevent or
otherwise affect a determination that any Effect underlying such change or
failure has resulted in, or contributed to, a Company Material Adverse Effect or
that the underlying cause of such failure (unless such underlying cause would
otherwise be excluded from this definition) has resulted in, or contributed to,
a Company Material Adverse Effect and (B) with respect to clauses (iii), (vii)
and (viii), such Effects, alone or in combination, may be deemed to constitute,
or be taken into account in determining whether a Company Material Adverse
Effect has occurred, but only to the extent such Effects disproportionately
affect the Company and its Subsidiaries, taken as a whole, relative to other
companies operating in the same industry as the Company and its Subsidiaries.

 

“Company Subsidiary” means any Subsidiary of the Company.

 

“Credit Agreement” means that certain Credit Agreement, dated as of May 30,
2012, among, EVO Payments International, LLC, a Delaware limited liability
company and Company Subsidiary, the guarantors party thereto, the lenders party
thereto and SunTrust Bank, as administrative agent for the lenders.

 

“Director Nomination Agreement” means that certain Director Nomination
Agreement, effective as of May 25, 2018, by and among the Company, certain of
the Purchasers, and certain of the Purchasers’ Affiliates party thereto.

 

“Effect” means any change, event, effect, development or circumstance.

 

“Equity Interest” means any share, capital stock, partnership, limited liability
company, member or similar equity interest in any Person, and any option,
warrant, right or security (including debt securities) convertible, exchangeable
or exercisable into or for any such share, capital stock, partnership, limited
liability company, member or similar equity interest.

 



24

 

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and all rules, regulations, rulings and interpretations
adopted by the Internal Revenue Service or the Department of Labor thereunder.

 

“Governmental Entity” means any court, administrative or regulatory agency or
commission or other governmental or arbitral body or authority or
instrumentality, including any state-controlled or owned corporation or
enterprise, in each case whether federal, state, local or foreign, and any
applicable industry self-regulatory organization.

 

“Knowledge of the Company” means the actual knowledge after reasonable inquiry
of one or more of the Company’s chief executive officer, chief financial
officer, and general counsel.

 

“Law” means any applicable federal, state, local, municipal, foreign or other
law, statute, constitution, principle of common law, resolution, ordinance,
code, order, edict, decree, rule, regulation, ruling or other legally binding
requirement issued, enacted, adopted, promulgated, implemented or otherwise put
into effect by or under the authority of any Governmental Entity.

 

“Lien” means any mortgage, pledge, security interest, encumbrance, lien, charge
or other restriction of any kind, whether based on common law, statute or
contract.

 

“Permitted Transferee” means, with respect to any Person, (i) any Affiliate of
such Person, (ii) any successor entity of such Person or (iii) any investment
fund, vehicle or similar entity of which the first specified Person, or any
Affiliate, advisor or manager of the first specified Person serves as a general
partner, manager or advisor, or any successor entity of the Persons described in
this clause (iii).

 

“Person” has the meaning given to it in Section 3(a)(9) of the Exchange Act and
as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act.

 

“Plan” means (i) any employee pension benefit plan (as defined in Section
3(2)(A) of ERISA) maintained for employees of the Company or of any member of a
“controlled group,” as such term is defined in Section 414 of the Code, of which
the Company or any of its Subsidiaries is a part, or any such employee pension
benefit plan to which the Company or any of its Subsidiaries is required to
contribute on behalf of its employees, and any other employee benefit plan (as
defined in Section 3(3) of ERISA), whether or not subject to ERISA; or (ii) any
compensation or other benefit plan, policy, program, agreement or arrangement,
including any employment, change in control, bonus, equity-based compensation,
retention or other similar agreement, that the Company or any of its
Subsidiaries, maintains, sponsors, is a party to, or as to which the Company or
any of its Subsidiaries otherwise has any material obligation or material
liability in respect of its employees; in each case, excluding any compensation
or benefit arrangement maintained by a Governmental Entity.

 

“Pre-Closing Period” means the period commencing on the date hereof and
terminating on the earlier to occur of (a) the Closing and (b) the termination
of this Agreement in accordance with the provisions hereof.

 



25

 

 

“Stockholder” means a holder of Common Stock or Preferred Stock.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company or other entity (i) of which such
Person or a Subsidiary of such Person is a general partner or (ii) of which a
majority of the voting securities or other voting interests, or a majority of
the securities or other interests of which having by their terms ordinary voting
power to elect a majority of the board of directors or Persons performing
similar functions with respect to such Person, is directly or indirectly owned
by such Person and/or one or more subsidiaries thereof.

 

“Transaction Documents” means this Agreement, the Certificate of Designations,
the A&R Nomination Agreement and the Support Agreements.

 

“Transfer” by any Person means, directly or indirectly, to (i) sell, transfer,
assign, pledge, encumber, hypothecate, establish or increase a put equivalent
position or liquidate or decrease a call equivalent position within the meaning
of Section 16 of the Exchange Act or similarly dispose of, either voluntarily or
involuntarily, any securities owned by such Person or of any interest (including
any voting interest) in any securities owned by such Person, or (ii) enter into
any swap or other arrangement that transfers to another, in whole or in part,
any of the economic consequences of ownership of any subject securities, for
cash or otherwise.

 

(b)               As used herein, the following terms are defined in the Section
of this Agreement set forth after such term below:

 

Term  Location of
Definition A&R Nomination Agreement   1.2(b)(1) Agreement   Preamble  Anti-Trust
Approval   3.1(a) Applicable Matters   5.4  Board of Directors   2.1(c)(1)
Bylaws   2.1(a)(1) Certificate of Designations   Recitals  Certificate of
Incorporation   2.1(a)(1) Chosen Court   5.4  Class A Common Stock   2.1(b)(1)
Class B Common Stock   2.1(b)(1) Class C Common Stock   2.1(b)(1) Class D Common
Stock   2.1(b)(1) Closing   1.2(a) Closing Date   1.2(a) Common Stock 
 2.1(b)(1) Company   Preamble  Company Options   2.1(b)(1) Company RSUs 
 2.1(b)(1) Exchange Act   2.1  GAAP   2.1(f)(4) HSR Act   3.1(a)

 



26

 

 

Term   Location of
Definition InvestCo LLC Agreement   1.3(b)(5) Non-Recourse Party   5.16  Nasdaq 
 1.3(b)(8) Per Share Price   1.1  Preferred Stock   Recitals  Purchase Price 
 1.1  Purchaser   Preamble  Purchaser Election   3.1(a) Registration Rights
Agreement   1.3(b)(7) SEC   2.1(a)(2) SEC Documents   2.1(f)(1) Securities Act 
 2.1  Shares   1.1  Support Agreement   Recitals  Supporting Stockholders 
 Recitals 

 

*****

 

[Signature Page Follows]

 



27

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties hereto as of the date first herein above
written.

 

  EVO PAYMENTS, INC.       By: /s/ James G. Kelly     Name: James G. Kelly    
Title: Chief Executive Officer

 

[Signature Page to Investment Agreement]

 



 

 

 

  MADISON DEARBORN CAPITAL PARTNERS VI-A, L.P.       By: Madison Dearborn
Partners VI-A&C, L.P.   Its: General Partner       By: Madison Dearborn
Partners, LLC   Its: General Partner       By: /s/ Vahe A. Dombalagian   Name:
Vahe A. Dombalagian   Title: Managing Director       MADISON DEARBORN CAPITAL
PARTNERS VI EXECUTIVE-A, L.P.       By: Madison Dearborn Partners VI-A&C, L.P.  
Its: General Partner       By: Madison Dearborn Partners, LLC   Its: General
Partner       By: /s/ Vahe A. Dombalagian   Name: Vahe A. Dombalagian   Title:
Managing Director       MADISON DEARBORN CAPITAL PARTNERS VI-C, L.P.       By:
Madison Dearborn Partners VI-A&C, L.P.   Its: General Partner       By: Madison
Dearborn Partners, LLC   Its: General Partner       By: /s/ Vahe A. Dombalagian
  Name: Vahe A. Dombalagian   Title: Managing Director

 

[Signature Page to Investment Agreement]

 



 

 

 

Schedule I

 

Purchaser Number of Shares Purchase Price Madison Dearborn Capital Partners
VI-A, L.P 126,108 $124,244,335.00 Madison Dearborn Capital Partners VI
Executive-A, L.P. 1,300 $1,280,788.18 Madison Dearborn Capital Partners VI-C,
L.P. 24,842 $24,474,876.86 TOTAL 152,250 $150,000,000.04

 



 

 

 

EXHIBIT A

 

Form of Certificate of Designations

 



 

 

 

EVO Payments, Inc.

 

Certificate of Designations

 

Series A Convertible Preferred Stock

 

[date]

 

 

 

 



Table of Contents

 

Page

Section 1. Definitions 1 Section 2. Rules of Construction 13 Section 3. The
Convertible Preferred Stock 14 (a) Designation; Par Value 14 (b) Number of
Authorized Shares 14 (c) Form, Dating and Denominations 14 (d) Method of
Payment; Delay When Payment Date is Not a Business Day 15 (e) Register 15 (f)
Legends 16 (g) Transfers and Exchanges; Transfer Taxes; Certain Transfer
Restrictions 16 (h)

Exchange and Cancellation of Convertible Preferred Stock to Be Converted or to
Be Repurchased Pursuant to a Repurchase Upon

Change of Control or a Redemption

18 (i) Status of Retired Shares 18 (j) Replacement Certificates 19 (k)
Registered Holders 19 (l) Cancellation 19 (m) Shares Held by the Company or its
Affiliates 19 (n) Outstanding Shares 19 (o) Notations and Exchanges 20 Section
4. Ranking 21 Section 5. Dividends 21 (a) Generally 21 (b) Participating
Dividends 22 Section 6. Rights Upon Liquidation, Dissolution or Winding Up 23
(a) Generally 23 (b) Certain Business Combination Transactions Deemed Not to Be
a Liquidation 23 Section 7. Right of the Company to Redeem the Convertible
Preferred Stock 24 (a) No Right to Redeem Before the Redemption Trigger Date 24
(b) Right to Redeem the Convertible Preferred Stock on or After Redemption
Trigger Date 24 (c) Redemption Prohibited in Certain Circumstances 24 (d)
Redemption Date 24 (e) Redemption Price 24 (f) Redemption Notice 24 (g) Payment
of the Redemption Price 25 Section 8. Right of Holders to Require the Company to
Repurchase Convertible Preferred Stock upon a Change of Control 25 (a) Right of
Holders to Require the Company to Repurchase Convertible Preferred Stock upon a
Change of Control 25 (b) Funds Legally Available for Payment of Change of
Control Repurchase Price; Covenant Not to Take Certain Actions 25

 



- i - 

 

 

(c) Change of Control Repurchase Date 25 (d) Change of Control Repurchase Price
26 (e) Change of Control Notice 26 (f) Procedures to Exercise the Change of
Control Repurchase Right 27 (g) Payment of the Change of Control Repurchase
Price 27 (h) Compliance with Securities Laws 28 Section 9. Voting Rights 28 (a)
Voting and Consent Rights with Respect to Specified Matters 28 (b) Right to Vote
with Holders of Common Stock on an As-Converted Basis 30 (c) Procedures for
Voting and Consents 31 Section 10. Conversion 31 (a) Generally 31 (b) Conversion
at the Option of the Holders 31 (c) Mandatory Conversion at the Company’s
Election. 32 (d) Conversion Procedures 33 (e) Settlement upon Conversion 34 (f)
Conversion Rate Adjustments 35 (g) Voluntary Conversion Rate Increases 37 (h)
Restriction on Conversions and Certain Degressive Issuances 37 (i) Effect of
Common Stock Change Event 39 Section 11. Certain Provisions Relating to the
Issuance of Common Stock 40 (a) Equitable Adjustments to Prices 40 (b)
Reservation of Shares of Common Stock 40 (c) Status of Shares of Common Stock 41
(d) Taxes Upon Issuance of Common Stock 41 Section 12. No Preemptive Rights 41
Section 13. Tax Treatment 41 Section 14. Calculations 42 (a) Responsibility;
Schedule of Calculations 42 (b) Calculations Aggregated for Each Holder 42
Section 15. Notices 42 Section 16. Legally Available Funds 42 Section 17. No
Other Rights 42       Exhibits           Exhibit A: Form of Preferred Stock
Certificate A-1       Exhibit B: Form of Restricted Stock Legend B-1

 



- ii - 

 

 

Certificate of Designations

 

Series A Convertible Preferred Stock

 

On March 29, 2020, the Board of Directors of EVO Payments, Inc., a Delaware
corporation (the “Company”), adopted the following resolution designating and
creating, out of the authorized and unissued shares of preferred stock of the
Company, 152,250 authorized shares of a series of preferred stock of the Company
titled the “Series A Convertible Preferred Stock”:

 

RESOLVED that, pursuant to the Certificate of Incorporation, the Bylaws and
applicable law, a series of preferred stock of the Company titled the “Series A
Convertible Preferred Stock,” and having a par value of $0.0001 per share and an
initial number of authorized shares equal to 152,250, is hereby designated and
created out of the authorized and unissued shares of preferred stock of the
Company, which series has the rights, designations, preferences, voting powers
and other provisions set forth below:

 

Section 1.                Definitions.

 

 

“Affiliate” has the meaning set forth in Rule 144.

 

“Antitrust Clearance Date” means the date on which the waiting period under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, has expired or
been terminated, and any other required clearances, approvals or authorizations
of filings and registrations with, and notifications to government authorities
under other applicable antitrust and competition laws have been received, in
each case, with respect to the ownership by the Holders of voting securities in
the Company.

 

“Board of Directors” means the Company’s board of directors or a committee of
such board duly authorized to act on behalf of such board.

 

“Business Day” means any day other than a Saturday, a Sunday or any day on which
the Federal Reserve Bank of New York is authorized or required by law or
executive order to close or be closed.

 

“Capital Stock” of any Person means any and all shares of, interests in, rights
to purchase, warrants or options for, participations in, or other equivalents
of, in each case however designated, the equity of such Person, but excluding
any debt securities convertible into such equity.

 

“Certificate” means any Physical Certificate or Electronic Certificate.

 

“Certificate of Designations” means this Certificate of Designations, as amended
or supplemented from time to time.

 

“Certificate of Incorporation” means the Company’s Amended and Restated
Certificate of Incorporation, as the same may be further amended, supplemented
or restated.

 



 - 1 -

 

 

“Change of Control” means any of the following events:

 

(a)       a “person” or “group” (within the meaning of Section 13(d)(3) of the
Exchange Act), other than the Company, its Wholly Owned Subsidiaries or a Holder
(together with its Affiliates), has become the direct or indirect “beneficial
owner” (as defined below) of shares of the Company’s common equity representing
more than fifty percent (50%) of the voting power of all of the Company’s
then-outstanding common equity; or

 

(b)       the consummation of (i) any sale, lease or other transfer, in one
transaction or a series of transactions, of all or substantially all of the
assets of the Company and its Subsidiaries, taken as a whole, to any Person; or
(ii) any transaction or series of related transactions in connection with which
(whether by means of merger, consolidation, share exchange, combination,
reclassification, recapitalization, acquisition, liquidation or otherwise) all
of the Common Stock is exchanged for, converted into, acquired for, or
constitutes solely the right to receive, other securities, cash or other
property; provided, however, that any merger, consolidation, share exchange or
combination of the Company pursuant to which the Persons that directly or
indirectly “beneficially owned” (as defined below) all classes of the Company’s
common equity immediately before such transaction directly or indirectly
“beneficially own,” immediately after such transaction, more than fifty percent
(50%) of all classes of common equity of the surviving, continuing or acquiring
company or other transferee, as applicable, or the parent thereof, in
substantially the same proportions vis-à-vis each other as immediately before
such transaction will be deemed not to be a Change of Control pursuant to this
clause (b).

 

For the purposes of this definition, (x) any transaction or event described in
both clause (a) and in clause (b)(i) or (ii) above (without regard to the
proviso in clause (b)) will be deemed to occur solely pursuant to clause (b)
above (subject to such proviso); and (y) whether a Person is a “beneficial
owner” and whether shares are “beneficially owned” will be determined in
accordance with Rule 13d-3 under the Exchange Act.

 

“Change of Control Notice” has the meaning set forth in Section 8(e).

 

“Change of Control Repurchase Date” means the date fixed, pursuant to Section
8(c), for the repurchase of any Convertible Preferred Stock by the Company
pursuant to a Repurchase Upon Change of Control.

 

“Change of Control Repurchase Notice” means a notice (including a notice
substantially in the form of the “Change of Control Repurchase Notice” set forth
in Exhibit A) containing the information, or otherwise complying with the
requirements, set forth in Section 8(f)(i) and Section 8(f)(i)(2).

 

“Change of Control Repurchase Price” means the cash price payable by the Company
to repurchase any share of Convertible Preferred Stock upon its Repurchase Upon
Change of Control, calculated pursuant to Section 8(d).

 



 - 2 -

 

 

A “Change of Control Repurchase Price Default” will be deemed to occur upon any
failure to pay the Change of Control Repurchase Price for a Change of Control in
full when due as provided in this Certificate of Designations. A Change of
Control Repurchase Price Default that has occurred will be deemed to continue
until such time when the Change of Control Repurchase Price is paid in full, at
which time such Change of Control Repurchase Price Default will be deemed to be
cured and cease to be continuing.

 

“Change of Control Repurchase Right” has the meaning set forth in Section 8(a).

 

“Close of Business” means 5:00 p.m., New York City time.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Common Stock” means the Class A common stock, $0.0001 par value per share, of
the Company, subject to Section 10(i).

 

“Common Stock Change Event” has the meaning set forth in Section 10(i)(i).

 

“Common Stock Liquidity Conditions” will be satisfied with respect to a
Mandatory Conversion or Redemption if:

 

(a)       either (i) each share of Common Stock to be issued upon such Mandatory
Conversion of any share of Convertible Preferred Stock or that may be issued
upon conversion of any share of Convertible Preferred Stock that is subject to
such Redemption would be eligible to be offered, sold or otherwise transferred
by the Holder of such share of Convertible Preferred Stock pursuant to Rule 144
under the Securities Act (or any successor rule thereto), without any
requirements as to volume, manner of sale, availability of current public
information (whether or not then satisfied) or notice; or (ii) the offer and
sale of such share of Common Stock by such Holder are registered pursuant to an
effective registration statement under the Securities Act and such registration
statement is reasonably expected by the Company to remain effective and usable,
by the Holder to sell such share of Common Stock, continuously during the period
from, and including, the date the related Mandatory Conversion Notice or
Redemption Notice Date, as applicable, is sent to, and including, the thirtieth
(30th) calendar day after the date such share of Common Stock is issued;
provided, however, that each Holder will supply all information reasonably
requested by the Company for inclusion, and required to be included, in any
registration statement or prospectus supplement related to the resale of the
Common Stock issuable upon conversion of the Convertible Preferred Stock;
provided, further, that if a Holder fails to provide such information to the
Company within fifteen (15) calendar days following any such request, then this
clause (a)(ii) will automatically be deemed to be satisfied with respect to such
Holder;

 

(b)       each share of Common Stock referred to in clause (a) above (i) will,
when issued (or, in the case of clause (a)(ii), when sold or otherwise
transferred pursuant to the registration statement referred to in such clause)
(1) be admitted for book-entry settlement through the Depositary with an
“unrestricted” CUSIP number; and (2) not be represented by any certificate that
bears a legend referring to transfer restrictions under the Securities Act or
other securities laws; and (ii) will, when issued, be listed and admitted for
trading, without suspension or material limitation on trading, on any of The New
York Stock Exchange, The NASDAQ Global Market or The NASDAQ Global Select Market
(or any of their respective successors); and

 



 - 3 -

 

 

(c)       (i) the Company has not received any written threat or notice of
delisting or suspension by the applicable exchange referred to in clause (b)(ii)
above with a reasonable prospect of delisting, after giving effect to all
applicable notice and appeal periods; and (ii) no such delisting or suspension
is reasonably likely to occur or is pending based on the Company falling below
the minimum listing maintenance requirements of such exchange.

 

“Common Stock Participating Dividend” has the meaning set forth in Section
5(b)(i).

 

“Company” means EVO Payments, Inc., a Delaware corporation.

 

“Conversion Share” means any share of Common Stock issued or issuable upon
conversion of any Convertible Preferred Stock.

 

“Conversion Consideration” means, with respect to the conversion of any
Convertible Preferred Stock, the type and amount of consideration payable to
settle such conversion, determined in accordance with Section 10.

 

“Conversion Date” means an Optional Conversion Date or a Mandatory Conversion
Date.

 

“Conversion Notice” means a notice substantially in the form of the “Conversion
Notice” set forth in Exhibit A.

 

“Conversion Price” means, as of any time, an amount equal to (a) the Initial
Liquidation Preference per share of Convertible Preferred Stock divided by (b)
the Conversion Rate in effect at such time.

 

“Conversion Rate” initially means 63.2911 shares of Common Stock per one
thousand dollars ($1,000.00) of Liquidation Preference of the Convertible
Preferred Stock; provided, however, that the Conversion Rate is subject to
adjustment pursuant to Sections 10(f) and 10(g). Each reference in this
Certificate of Designations or the Convertible Preferred Stock to the Conversion
Rate as of a particular date without setting forth a particular time on such
date will be deemed to be a reference to the Conversion Rate immediately before
the Close of Business on such date.

 

“Convertible Preferred Stock” has the meaning set forth in Section 3(a).

 

“Degressive Issuance” has the meaning set forth in Section 10(f)(i)(2).

 

“Degressive Issuance Sunset Date” means the date that is nine (9) calendar
months after the Initial Issue Date.

 

“Depositary” means The Depository Trust Company or its successor.

 



 - 4 -

 

 

“Depositary Participant” means any member of, or participant in, the Depositary.

 

“Dividend” means any Regular Dividend or Participating Dividend.

 

“Dividend Junior Stock” means any class or series of the Company’s stock whose
terms do not expressly provide that such class or series will rank senior to, or
equally with, the Convertible Preferred Stock with respect to the payment of
dividends (without regard to whether or not dividends accumulate cumulatively).
Dividend Junior Stock includes the Common Stock.

 

“Dividend Make-Whole Amount” has the following meaning with respect to any share
of Convertible Preferred Stock that is subject to conversion:

 

(a)       if such conversion is an Optional Conversion, zero; and

 

(b)       if such conversion is a Mandatory Conversion, the excess, if any, of
(i) the Liquidation Preference of such share that would be in effect immediately
before the Close of Business on the sixth (6th) Regular Dividend Payment Date
(after giving effect, for the avoidance of doubt, to the accumulation of, and
addition to the Liquidation Preference pursuant to Section 5(a)(ii)(1) in
respect of, Regular Dividends through, and including, the sixth (6th) Regular
Dividend Payment Date), over (ii) the sum of (x) the actual Liquidation
Preference of such share immediately before the Close of Business on the
Conversion Date for such conversion; and (y) an amount equal to accumulated and
unpaid Regular Dividends on such share of Convertible Preferred Stock to, but
excluding, such Conversion Date (but only to the extent such accumulated and
unpaid Regular Dividends are not included in the Liquidation Preference referred
to in the preceding clause (x)); provided, however, that if such Conversion Date
is on or after the sixth (6th) Regular Dividend Payment Date, then the Dividend
Make-Whole Amount will be zero.

 

“Dividend Payment Date” means each Regular Dividend Payment Date with respect to
a Regular Dividend and each date on which any declared Participating Dividend is
scheduled to be paid on the Convertible Preferred Stock.

 

“Dividend Senior Stock” means any class or series of the Company’s stock whose
terms expressly provide that such class or series will rank senior to the
Convertible Preferred Stock with respect to the payment of dividends (without
regard to whether or not dividends accumulate cumulatively).

 

“Effective Price” has the following meaning with respect to the issuance or sale
of any shares of Common Stock or any Equity-Linked Securities:

 

(a)       in the case of the issuance or sale of shares of Common Stock, the
value of the consideration received by the Company for such shares, expressed as
an amount per share of Common Stock; and

 



 - 5 -

 

 

(b)       in the case of the issuance or sale of any Equity-Linked Securities,
an amount equal to a fraction whose:

 

(i)       numerator is equal to sum, without duplication, of (x) the value of
the aggregate consideration received by the Company for the issuance or sale of
such Equity-Linked Securities; and (y) the value of the minimum aggregate
additional consideration, if any, payable to purchase or otherwise acquire
shares of Common Stock pursuant to such Equity-Linked Securities; and

 

(ii)     denominator is equal to the maximum number of shares of Common Stock
underlying such Equity-Linked Securities;

 

provided, however, that:

 

(w)    for purposes of clauses (a) and (b)(i) above, all underwriting
commissions, placement agency commissions or similar commissions paid to any
broker-dealer by the Company or any of its Affiliates in connection with such
issuance or sale (excluding any other fees or expenses incurred by the Company
or any of its Affiliates) will be added to the aggregate consideration referred
to in such clause;

 

(x)      for purposes of clause (b) above, if such minimum aggregate
consideration, or such maximum number of shares of Common Stock, is not
determinable at the time such Equity-Linked Securities are issued or sold, then
(1) the initial consideration payable under such Equity-Linked Securities, or
the initial number of shares of Common Stock underlying such Equity-Linked
Securities, as applicable, will be used; and (2) at each time thereafter when
such amount of consideration or number of shares becomes determinable or is
otherwise adjusted (including pursuant to “anti-dilution” or similar
provisions), there will be deemed to occur, for purposes of Section 10(f)(i)(2)
and without affecting any prior adjustments theretofore made to the Conversion
Rate, an issuance of additional Equity-Linked Securities;

 

(y)     for purposes of clause (b) above, the surrender, extinguishment,
maturity or other expiration of any such Equity-Linked Securities will be deemed
not to constitute consideration payable to purchase or otherwise acquire shares
of Common Stock pursuant to such Equity-Linked Securities; and

 

(z)      the “value” of any such consideration will be the fair value thereof,
as of the date such shares or Equity-Linked Securities, as applicable, are
issued or sold, determined in good faith by the Board of Directors (or, in the
case of cash denominated in U.S. dollars, the face amount thereof).

 

“Electronic Certificate” means any electronic book-entry maintained by the
Transfer Agent that represents any share (s) of Convertible Preferred Stock.

 

“Equity-Linked Securities” means any rights, options or warrants to purchase or
otherwise acquire (whether immediately, during specified times, upon the
satisfaction of any conditions or otherwise) any shares of Common Stock.

 



 - 6 -

 

 

“Ex-Dividend Date” means, with respect to an issuance, dividend or distribution
on the Common Stock, the first date on which shares of Common Stock trade on the
applicable exchange or in the applicable market, regular way, without the right
to receive such issuance, dividend or distribution (including pursuant to due
bills or similar arrangements required by the relevant stock exchange). For the
avoidance of doubt, any alternative trading convention on the applicable
exchange or market in respect of the Common Stock under a separate ticker symbol
or CUSIP number will not be considered “regular way” for this purpose.

 

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.

 

“Exempt Issuance” means (a) the Company’s issuance of any securities as full or
partial consideration in connection with a merger, acquisition, consolidation or
purchase of all or substantially all of the securities or assets of a
corporation or other entity; (b) the Company’s issuance or grant of shares of
Common Stock, options to purchase shares Common Stock, or any other form of
equity-based or equity-related awards (including restricted stock units), to
employees, prospective employees who have accepted an offer of employment,
directors or consultants of the Company or any of its Subsidiaries pursuant to
plans that have been approved by a majority of the independent members of the
Board of Directors or that exist as of the Initial Issue Date; (c) the Company’s
issuance of securities upon the exercise, exchange or conversion of any
securities that are exercisable or exchangeable for, or convertible into, shares
of Common Stock and are outstanding as of the Initial Issue Date, provided that
such exercise, exchange or conversion is effected pursuant to the terms of such
securities as in effect on the Initial Issue Date; (d) the issuance of Common
Stock by the Company in a registered public offering the proceeds of which are
used to purchase units in EVO Investco, LLC outstanding as of the Initial Issue
Date pursuant to registration rights or similar rights that exist as of the
Initial Issue Date pursuant to (i) that certain Second Amended and Restated LLC
Agreement of EVO Investco, LLC, dated as of May 22, 2018, by and among EVO
Investco, LLC and its member, as amended on April [__], 2020, (ii) that certain
Exchange Agreement, dated as of May 22, 2018, as amended, by and among EVO
Investco, LLC, EVO Payments, Inc, the holders of common units in EVO Investco,
LLC and shares of Class C common stock or Class D common stock of EVO Payments,
Inc. and the Call Option Holder, as defined therein, from time to time party
thereto; and (iii) and that certain Amended and Restated Registration Rights
Agreement, dated as of May 22, 2018, by and among EVO Payments, Inc., each of
the persons listed on Schedules I and II thereto, such other persons that from
time to time become parties thereto and Blueapple, Inc., as amended on April
[__], 2020; (e) the Company’s issuance of securities pursuant to any equipment
loan or leasing arrangement, real property leasing arrangement or debt financing
from a bank or similar financial institution approved by a majority of the
disinterested members of the Board of Directors; and (f) the Company’s issuance
of the Convertible Preferred Stock and any shares of Common Stock upon
conversion of the Convertible Preferred Stock. For purposes of this definition,
“consultant” means a consultant that may participate in an “employee benefit
plan” in accordance with the definition of such term in Rule 405 under the
Securities Act.

 

“First Lien Credit Agreement” means that certain First Lien Credit Agreement,
dated as of December 22, 2016, among EVO Payments International, LLC, as
borrower, the subsidiaries of the borrower identified therein, as guarantors,
SunTrust Bank, as Administrative Agent, Swingline Lender and Issuing Bank, the
lenders from time to time party thereto and Citibank, N.A. and Regions Bank, as
Co-Syndication Agents, as in effect on March 29, 2020.

 



 - 7 -

 

 

“Holder” means a person in whose name any Convertible Preferred Stock is
registered in the Register.

 

“Initial Issue Date” means [closing date].

 

“Initial Liquidation Preference” means one thousand dollars ($1,000.00) per
share of Convertible Preferred Stock.

 

“Last Reported Sale Price” of the Common Stock for any Trading Day means the
closing sale price per share (or, if no closing sale price is reported, the
average of the last bid price and the last ask price per share or, if more than
one in either case, the average of the average last bid prices and the average
last ask prices per share) of the Common Stock on such Trading Day as reported
in composite transactions for the principal U.S. national or regional securities
exchange on which the Common Stock is then listed. If the Common Stock is not
listed on a U.S. national or regional securities exchange on such Trading Day,
then the Last Reported Sale Price will be the last quoted bid price per share of
Common Stock on such Trading Day in the over-the-counter market as reported by
OTC Markets Group Inc. or a similar organization. If the Common Stock is not so
quoted on such Trading Day, then the Last Reported Sale Price will be the
average of the mid-point of the last bid price and the last ask price per share
of Common Stock on such Trading Day from each of at least three nationally
recognized independent investment banking firms the Company selects.

 

“Liquidation Junior Stock” means any class or series of the Company’s stock
whose terms do not expressly provide that such class or series will rank senior
to, or equally with, the Convertible Preferred Stock with respect to the
distribution of assets upon the Company’s liquidation, dissolution or winding
up. Liquidation Junior Stock includes the Common Stock.

 

“Liquidation Parity Stock” means any class or series of the Company’s stock
(other than the Convertible Preferred Stock) whose terms expressly provide that
such class or series will rank equally with the Convertible Preferred Stock with
respect to the distribution of assets upon the Company’s liquidation,
dissolution or winding up.

 

“Liquidation Preference” means, with respect to the Convertible Preferred Stock,
an amount initially equal to the Initial Liquidation Preference per share of
Convertible Preferred Stock; provided, however, that the Liquidation Preference
is subject to adjustment pursuant to Sections 5(a)(ii)(1).

 

“Liquidation Senior Stock” means any class or series of the Company’s stock
whose terms expressly provide that such class or series will rank senior to the
Convertible Preferred Stock with respect to the distribution of assets upon the
Company’s liquidation, dissolution or winding up.

 

“Mandatory Conversion” has the meaning set forth in Section 10(c)(i).

 



 - 8 -

 

 

“Mandatory Conversion Date” means a Conversion Date designated with respect to
any Convertible Preferred Stock pursuant to Section 10(c)(i) and 10(c)(iii).

 

“Mandatory Conversion Notice” has the meaning set forth in Section 10(c)(iv).

 

“Mandatory Conversion Notice Date” means, with respect to a Mandatory
Conversion, the date on which the Company sends the Mandatory Conversion Notice
for such Mandatory Conversion pursuant to Section 10(c)(iv).

 

“Mandatory Conversion Right” has the meaning set forth in Section 10(c)(i).

 

“Mandatory Conversion Threshold Price Percentage” has the following meaning with
respect to any Mandatory Conversion: (a) if the Mandatory Conversion Date for
such Mandatory Conversion is before the fourth (4th) Regular Dividend Payment
Date, one hundred and eighty percent (180%); (b) if such Mandatory Conversion
Date is on or after the fourth (4th) Regular Dividend Payment Date and before
the sixth (6th) Regular Dividend Payment Date, one hundred and seventy percent
(170%); (c) if such Mandatory Conversion Date is on or after the sixth (6th)
Regular Dividend Payment Date and before the eight (8th) Regular Dividend
Payment Date, one hundred and sixty percent (160%); and (d) if such Mandatory
Conversion Date is on or after the eighth (8th) Regular Dividend Payment Date,
one hundred and fifty percent (150%).

 

“Market Disruption Event” means, with respect to any date, the occurrence or
existence, during the one-half hour period ending at the scheduled close of
trading on such date on the principal U.S. national or regional securities
exchange or other market on which the Common Stock is listed for trading or
trades, of any material suspension or limitation imposed on trading (by reason
of movements in price exceeding limits permitted by the relevant exchange or
otherwise) in the Common Stock or in any options contracts or futures contracts
relating to the Common Stock.

 

“Officer” means the Chairman of the Board of Directors, the Chief Executive
Officer, the President, the Chief Operating Officer, the Chief Financial
Officer, the Treasurer, any Assistant Treasurer, the Controller, the Secretary,
any Assistant Secretary or any Vice-President of the Company.

 

“Open of Business” means 9:00 a.m., New York City time.

 

“Optional Conversion” means the conversion of any Convertible Preferred Stock
other than a Mandatory Conversion.

 

“Optional Conversion Date” means, with respect to the Optional Conversion of any
Convertible Preferred Stock, the first Business Day on which the requirements
set forth in Section 10(d)(ii) for such conversion are satisfied.

 

“Ownership Limitation” has the meaning set forth in Section 10(h)(i).

 



 - 9 -

 

 

“Participating Dividend” has the meaning set forth in Section 5(b)(i).

 

“Person” or “person” means any individual, corporation, partnership, limited
liability company, joint venture, association, joint-stock company, trust,
unincorporated organization or government or other agency or political
subdivision thereof. Any division or series of a limited liability company,
limited partnership or trust will constitute a separate “person” under this
Certificate of Designations.

 

“Physical Certificate” means any certificate (other than an Electronic
Certificate) representing any share(s) of Convertible Preferred Stock, which
certificate is substantially in the form set forth in Exhibit A, registered in
the name of the Holder of such share(s) and duly executed by the Company and
countersigned by the Transfer Agent.

 

“Record Date” means, with respect to any dividend or distribution on, or
issuance to holders of, Convertible Preferred Stock or Common Stock, the date
fixed (whether by law, contract or the Board of Directors or otherwise) to
determine the Holders or the holders of Common Stock, as applicable, that are
entitled to such dividend, distribution or issuance.

 

“Redemption” means the repurchase of any Convertible Preferred Stock by the
Company pursuant to Section 7.

 

“Redemption Date” means the date fixed, pursuant to Section 7(d), for the
settlement of the repurchase of the Convertible Preferred Stock by the Company
pursuant to a Redemption.

 

“Redemption Notice” has the meaning set forth in Section 7(f).

 

“Redemption Notice Date” means, with respect to a Redemption of the Convertible
Preferred Stock, the date on which the Company sends the related Redemption
Notice pursuant to Section 7(f).

 

“Redemption Price” means the consideration payable by the Company to repurchase
any Convertible Preferred Stock upon its Redemption, calculated pursuant to
Section 7(e).

 

“Redemption Trigger Date” means the twentieth (20th) Regular Dividend Payment
Date (or, if such date is not a Business Day, the next Business Day).

 

“Reference Property” has the meaning set forth in Section 10(i)(i).

 

“Reference Property Unit” has the meaning set forth in Section 10(i)(i).

 

“Register” has the meaning set forth in Section 3(e).

 



 - 10 -

 

 

“Regular Dividend Payment Date” means, with respect to any share of Convertible
Preferred Stock, each [Regular Dividend Payment Date #1] and [Regular Dividend
Payment Date #2] of each year, beginning on [first Regular Dividend Payment
Date] (or beginning on such other date specified in the Certificate representing
such share).1

 

“Regular Dividend Rate” has the following meaning (a) six percent (6%) per annum
for the period from, and including, the Initial Issue Date to, but excluding,
the twentieth (20th) Regular Dividend Payment Date; and (b) eight percent (8%)
per annum from and after the twentieth (20th) Regular Dividend Payment Date;
provided, however, that the Regular Dividend Rate is subject to adjustment
pursuant to Section 10(h)(iii).

 

“Regular Dividends” has the meaning set forth in Section 5(a)(i)(1).

 

“Repurchase Upon Change of Control” means the repurchase of any Convertible
Preferred Stock by the Company pursuant to Section 8.

 

“Requisite Stockholder Approval” means the stockholder approval contemplated by
the Nasdaq listing rules with respect to the issuance of shares of Common Stock
upon conversion of the Convertible Preferred Stock in excess of the limitations
imposed by such rule; provided, however, that the Requisite Stockholder Approval
will be deemed to be obtained if, due to any amendment or binding change in the
interpretation of the applicable listing standards of The Nasdaq Stock Market,
such stockholder approval is no longer required for the Company to settle all
conversions of the Convertible Preferred Stock in shares of Common Stock without
regard to Section 10(h).

 

“Requisite Stockholder Approval Deadline Date” means the earlier of (a) the date
of the Company’s 2021 annual meeting of stockholders; and (b) August 1, 2021.

 

“Restricted Stock Legend” means a legend substantially in the form set forth in
Exhibit B.

 

“Rule 144” means Rule 144 under the Securities Act (or any successor rule
thereto), as the same may be amended from time to time.

 

“Scheduled Trading Day” means any day that is scheduled to be a Trading Day on
the principal U.S. national or regional securities exchange on which the Common
Stock is then listed or, if the Common Stock is not then listed on a U.S.
national or regional securities exchange, on the principal other market on which
the Common Stock is then traded. If the Common Stock is not so listed or traded,
then “Scheduled Trading Day” means a Business Day.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Securities Act” means the U.S. Securities Act of 1933, as amended.

 

“Security” means any Convertible Preferred Stock or Conversion Share.

 

 





1Regular Dividend Payment Dates to be the Initial Closing Date and the date six
months from the Initial Issue Date, with the first Regular Dividend Payment Date
occurring on the date that is six months following the Initial Issue Date.

 

 



 - 11 -

 

 

“Stockholder Voting Power” means the aggregate number of votes entitled to be
cast generally at a meeting of the Company’s stockholders held for the election
of directors by all outstanding shares of Common Stock and all outstanding
shares of Class B common stock, Class C common stock and Class D common stock of
the Company, each with $0.0001 par value per share, with the calculation of such
aggregate number of votes being conclusively made for all purposes under this
Certificate of Designations and the Certificate of Incorporation, absent
manifest error, by the Company based on the Company’s review of the Register,
the Company’s other books and records, each Holder’s public filings pursuant to
Section 13 or Section 16 of the Exchange Act and any other written evidence
satisfactory to the Company regarding any Holder’s beneficial ownership of any
securities of the Company.

 

“Subsidiary” means, with respect to any Person, (a) any corporation, association
or other business entity (other than a partnership or limited liability company)
of which more than 50% of the total voting power of the Capital Stock entitled
(without regard to the occurrence of any contingency, but after giving effect to
any voting agreement or stockholders’ agreement that effectively transfers
voting power) to vote in the election of directors, managers or trustees, as
applicable, of such corporation, association or other business entity is owned
or controlled, directly or indirectly, by such Person or one or more of the
other Subsidiaries of such Person; and (b) any partnership or limited liability
company where (x) more than fifty percent (50%) of the capital accounts,
distribution rights, equity and voting interests, or of the general and limited
partnership interests, as applicable, of such partnership or limited liability
company are owned or controlled, directly or indirectly, by such Person or one
or more of the other Subsidiaries of such Person, whether in the form of
membership, general, special or limited partnership or limited liability company
interests or otherwise; and (y) such Person or any one or more of the other
Subsidiaries of such Person is a controlling general partner of, or otherwise
controls, such partnership or limited liability company.

 

“Successor Person” has the meaning set forth in Section 10(i)(iii).

 

“Trading Day” means any day on which (a) trading in the Common Stock generally
occurs on the principal U.S. national or regional securities exchange on which
the Common Stock is then listed or, if the Common Stock is not then listed on a
U.S. national or regional securities exchange, on the principal other market on
which the Common Stock is then traded; and (b) there is no Market Disruption
Event. If the Common Stock is not so listed or traded, then “Trading Day” means
a Business Day.

 

“Transfer Agent” means Computershare Trust Company N.A. or its successor.

 

“Transfer-Restricted Security” means any Security that constitutes a “restricted
security” (as defined in Rule 144); provided, however, that such Security will
cease to be a Transfer-Restricted Security upon the earliest to occur of the
following events:

 

(a)            such Security is sold or otherwise transferred to a Person (other
than the Company or an Affiliate of the Company) pursuant to a registration
statement that was effective under the Securities Act at the time of such sale
or transfer;

 



 - 12 -

 

 

(b)           such Security is sold or otherwise transferred to a Person (other
than the Company or an Affiliate of the Company) pursuant to an available
exemption (including Rule 144) from the registration and prospectus-delivery
requirements of, or in a transaction not subject to, the Securities Act and,
immediately after such sale or transfer, such Security ceases to constitute a
“restricted security” (as defined in Rule 144); and

 

(c)           (i) such Security is eligible for resale, by a Person that is not
an Affiliate of the Company and that has not been an Affiliate of the Company
during the immediately preceding three (3) months, pursuant to Rule 144 without
any limitations thereunder as to volume, manner of sale, availability of current
public information or notice; and (ii) the Company has received such
certificates or other documentation or evidence as the Company may reasonably
require to determine that the security is eligible for resale pursuant to clause
(i) and the Holder, holder or beneficial owner of such Security is not, and that
has not been during the immediately preceding three (3) months, an Affiliate of
the Company.

 

“Voting Parity Stock” means, with respect to any matter as to which Holders are
entitled to vote pursuant to Section 9(a), each class or series of outstanding
stock of the Company that constitutes both Dividend Parity Stock and Liquidation
Parity Stock, if any, upon which similar voting rights are conferred and are
exercisable with respect to such matter.

 

“Wholly Owned Subsidiary” of a Person means any Subsidiary of such Person all of
the outstanding Capital Stock or other ownership interests of which (other than
directors’ qualifying shares) are owned by such Person or one or more Wholly
Owned Subsidiaries of such Person.

 

Section 2.                Rules of Construction. For purposes of this
Certificate of Designations:

 

(a)           “or” is not exclusive;

 

(b)           “including” means “including without limitation”;

 

(c)           “will” expresses a command;

 

(d)           the “average” of a set of numerical values refers to the
arithmetic average of such numerical values;

 

(e)            a merger involving, or a transfer of assets by, a limited
liability company, limited partnership or trust will be deemed to include any
division of or by, or an allocation of assets to a series of, such limited
liability company, limited partnership or trust, or any unwinding of any such
division or allocation;

 

(f)            words in the singular include the plural and in the plural
include the singular, unless the context requires otherwise;

 

(g)           “herein,” “hereof” and other words of similar import refer to this
Certificate of Designations as a whole and not to any particular Section or
other subdivision of this Certificate of Designations, unless the context
requires otherwise;

 



 - 13 -

 

 

(h)           references to currency mean the lawful currency of the United
States of America, unless the context requires otherwise; and

 

(i)            the exhibits, schedules and other attachments to this Certificate
of Designations are deemed to form part of this Certificate of Designations.

 

Section 3.                The Convertible Preferred Stock.

 

(a)          Designation; Par Value. A series of stock of the Company titled the
“Series A Convertible Preferred Stock” (the “Convertible Preferred Stock”) is
hereby designated and created out of the authorized and unissued shares of
preferred stock of the Company. The par value of the Convertible Preferred Stock
is $0.0001 per share.

 

(b)          Number of Authorized Shares. The total authorized number of shares
of Convertible Preferred Stock is one hundred and fifty two thousand two hundred
and fifty (152,250); provided, however that, by resolution of the Board of
Directors, the total number of authorized shares of Convertible Preferred Stock
may hereafter be reduced to a number that is not less than the number of shares
of Convertible Preferred Stock then outstanding.

 

(c)           Form, Dating and Denominations.

 

(i)            Form and Date of Certificates Representing Convertible Preferred
Stock. Each Certificate representing any Convertible Preferred Stock will bear
the legends required by Section 3(f) and may bear notations, legends or
endorsements required by law, stock exchange rule or usage or the Depositary.

 

(ii)           Certificates.

 

(1)               Generally. The Convertible Preferred Stock will be originally
issued initially in the form of one or more Electronic Certificates. Electronic
Certificates may be exchanged for Physical Certificates, and Physical
Certificates may be exchanged for Electronic Certificates, upon request by the
Holder thereof pursuant to customary procedures.

 

(2)               Electronic Certificates; Interpretation. For purposes of this
Certificate of Designations, (A) each Electronic Certificate will be deemed to
include the text of the stock certificate set forth in Exhibit A; (B) any legend
or other notation that is required to be included on a Certificate will be
deemed to be included in any Electronic Certificate notwithstanding that such
Electronic Certificate may be in a form that does not permit affixing legends
thereto; (C) any reference in this Certificate of Designations to the “delivery”
of any Electronic Certificate will be deemed to be satisfied upon the
registration of the electronic book-entry representing such Electronic
Certificate in the name of the applicable Holder; (D) upon satisfaction of any
applicable requirements of the Delaware General Corporation Law, the Certificate
of Incorporation and the Bylaws of the Company, and any related requirements of
the Transfer Agent, in each case for the issuance of Convertible Preferred Stock
in the form of one or more Electronic Certificates, such Electronic Certificates
will be deemed to be executed by the Company and countersigned by the Transfer
Agent.

 



 - 14 -

 

 

(iii)          No Bearer Certificates; Denominations. The Convertible Preferred
Stock will be issued only in registered form and only in whole numbers of
shares.

 

(iv)          Registration Numbers. Each Certificate representing any
Convertible Preferred Stock will bear a unique registration number that is not
affixed to any other Certificate representing any other outstanding share of
Convertible Preferred Stock.

 

(d)           Method of Payment; Delay When Payment Date is Not a Business Day.

 

(i)             Method of Payment. The Company will pay all cash amounts due on
any Convertible Preferred Stock by check issued in the name of the Holder
thereof; provided, however, that if such Holder has delivered to the Company, no
later than the time set forth in the next sentence, a written request to receive
payment by wire transfer to an account of such Holder within the United States,
then the Company will pay all such cash amounts by wire transfer of immediately
available funds to such account. To be timely, such written request must be
delivered no later than the Close of Business on the following date: (x) with
respect to the payment of any declared cash Participating Dividend due on a
Dividend Payment Date for the Convertible Preferred Stock, the related Record
Date; and (y) with respect to any other payment, the date that is fifteen (15)
calendar days immediately before the date such payment is due.

 

(ii)            Delay of Payment when Payment Date is Not a Business Day. If the
due date for a payment on any Convertible Preferred Stock as provided in this
Certificate of Designations is not a Business Day, then, notwithstanding
anything to the contrary in this Certificate of Designations, such payment may
be made on the immediately following Business Day and no interest, dividend or
other amount will accrue or accumulate on such payment as a result of the
related delay. Solely for purposes of the immediately preceding sentence, a day
on which the applicable place of payment is authorized or required by law or
executive order to close or be closed will be deemed not to be a “Business Day.”

 

(e)           Register. The Company will, or will retain another Person (who may
be to the Transfer Agent) to act as registrar who will, keep a record (the
“Register”) of the names and addresses of the Holders, the number of shares of
Convertible Preferred Stock held by each Holder and the transfer, exchange,
repurchase, Redemption and conversion of the Convertible Preferred Stock. Absent
manifest error, the entries in the Register will be conclusive, and the Company
and the Transfer Agent may treat each Person whose name is recorded as a Holder
in the Register as a Holder for all purposes. The Register will be in written
form or in any form capable of being converted into written form reasonably
promptly. The Company will promptly provide a copy of the Register to any Holder
upon its request.

 



 - 15 -

 

 

(f)            Legends.

 

(i)            Restricted Stock Legend.

 

(1)               Each Certificate representing any share of Convertible
Preferred Stock that is a Transfer-Restricted Security will bear the Restricted
Stock Legend.

 

(2)               If any share of Convertible Preferred Stock is issued in
exchange for, in substitution of, or to effect a partial conversion of, any
other share(s) of Convertible Preferred Stock (such other share(s) being
referred to as the “old share(s)” for purposes of this Section 3(f)(i)(2)),
including pursuant to Section 3(h) or 3(j), then the Certificate representing
such share will bear the Restricted Stock Legend if the certificate representing
such old share(s) bore the Restricted Stock Legend at the time of such exchange
or substitution, or on the related Conversion Date with respect to such
conversion, as applicable; provided, however, that the Certificate representing
such share need not bear the Restricted Stock Legend if such share does not
constitute a Transfer-Restricted Security immediately after such exchange or
substitution, or as of such Conversion Date, as applicable.

 

(ii)           Other Legends. The Certificate representing any Convertible
Preferred Stock may bear any other legend or text, not inconsistent with this
Certificate of Designations, as may be required by applicable law or by any
securities exchange or automated quotation system on which such Convertible
Preferred Stock is traded or quoted or as may be otherwise reasonably determined
by the Company to be appropriate.

 

(iii)          Legends on Conversion Shares.

 

(1)               Each Conversion Share will bear a legend substantially to the
same effect as the Restricted Stock Legend if the Convertible Preferred Stock
upon the conversion of which such Conversion Share was issued was (or would have
been had it not been converted) a Transfer-Restricted Security at the time such
Conversion Share was issued; provided, however, that such Conversion Share need
not bear such a legend if the Company determines, in its reasonable discretion,
that such Conversion Share need not bear such a legend.

 

(2)               Notwithstanding anything to the contrary in Section
3(f)(iii)(1), a Conversion Share need not bear a legend pursuant to Section
3(f)(iii)(1) if such Conversion Share is issued in an uncertificated form that
does not permit affixing legends thereto, provided the Company takes measures
(including the assignment thereto of a “restricted” CUSIP number) that it
reasonably deems appropriate to enforce the transfer restrictions referred to in
such legend.

 

(g)          Transfers and Exchanges; Transfer Taxes; Certain Transfer
Restrictions.

 

(i)            Provisions Applicable to All Transfers and Exchanges.

 

(1)               Generally. Subject to this Section 3(g), Convertible Preferred
Stock represented by any Certificate may be transferred or exchanged from time
to time, and the Company will cause each such transfer or exchange to be
recorded in the Register.

 



 - 16 -

 

 

(2)               No Services Charge; Transfer Taxes. The Company will not
impose any service charge on any Holder for any transfer, exchange or conversion
of any Convertible Preferred Stock, but the Company may require payment of a sum
sufficient to cover any transfer tax or similar governmental charge that may be
imposed in connection with any transfer, exchange or conversion of Convertible
Preferred Stock, other than exchanges pursuant to Section 3(h) or Section 3(o)
not involving any transfer.

 

(3)               No Transfers or Exchanges of Fractional Shares.
Notwithstanding anything to the contrary in this Certificate of Designations,
all transfers or exchanges of Convertible Preferred Stock must be in an amount
representing a whole number of shares of Convertible Preferred Stock, and no
fractional share of Convertible Preferred Stock may be transferred or exchanged.

 

(4)               Legends. Each Certificate representing any share of
Convertible Preferred Stock that is issued upon transfer of, or in exchange for,
another share of Convertible Preferred Stock will bear each legend, if any,
required by Section 3(f).

 

(5)               Settlement of Transfers and Exchanges. Upon satisfaction of
the requirements of this Certificate of Designations to effect a transfer or
exchange of any Convertible Preferred Stock as well as the delivery of all
documentation reasonably required by the Transfer Agent or the Company in order
to effect any transfer or exchange, the Company will cause such transfer or
exchange to be effected as soon as reasonably practicable but in no event later
than the second (2nd) Business Day after the date of such satisfaction.

 

(ii)           Transfers of Shares Subject to Redemption, Repurchase or
Conversion. Notwithstanding anything to the contrary in this Certificate of
Designations, the Company will not be required to register the transfer of or
exchange any share of Convertible Preferred Stock:

 

(1)               that has been surrendered for conversion;

 

(2)               that has been called for Redemption pursuant to a Redemption
Notice, except to the extent that the Company fails to pay the related
Redemption Price when due; or

 

(3)               as to which a Change of Control Repurchase Notice has been
duly delivered, and not withdrawn, pursuant to Section 8(f), except to the
extent that the Company fails to pay the related Change of Control Repurchase
Price when due.

 



 - 17 -

 

 

(h)          Exchange and Cancellation of Convertible Preferred Stock to Be
Converted or to Be Repurchased Pursuant to a Repurchase Upon Change of Control
or a Redemption.

 

(i)            Partial Conversions of Certificates and Partial Repurchases of
Certificates Pursuant to a Repurchase Upon Change of Control. If only a portion
of a Holder’s Convertible Preferred Stock represented by a Certificate (such
Certificate being referred to as the “old Certificate” for purposes of this
Section 3(h)(i)) is to be converted pursuant to Section 10 or repurchased
pursuant to a Repurchase Upon Change of Control, then, as soon as reasonably
practicable after such Certificate is surrendered for such conversion or
repurchase, as applicable, the Company will cause such Certificate to be
exchanged for (1) one or more Certificates that each represent a whole number of
shares of Convertible Preferred Stock and, in the aggregate, represent a total
number of shares of Convertible Preferred Stock equal to the number of shares of
Convertible Preferred Stock represented by such old Certificate that are not to
be so converted or repurchased, as applicable, and deliver such Certificate(s)
to such Holder; and (2) a Certificate representing a whole number of shares of
Convertible Preferred Stock equal to the number of shares of Convertible
Preferred Stock represented by such old Certificate that are to be so converted
or repurchased, as applicable, which Certificate will be converted or
repurchased, as applicable, pursuant to the terms of this Certificate of
Designations; provided, however, that the Certificate referred to in this clause
(2) need not be issued at any time after which such shares subject to such
conversion or repurchase, as applicable, are deemed to cease to be outstanding
pursuant to Section 3(n).

 

(ii)           Cancellation of Convertible Preferred Stock that Is Converted and
Convertible Preferred Stock that Is Repurchased Pursuant to a Repurchase Upon
Change of Control or a Redemption. If a Holder’s Convertible Preferred Stock
represented by a Certificate (or any portion thereof that has not theretofore
been exchanged pursuant to Section 3(h)(i)) (such Certificate being referred to
as the “old Certificate” for purposes of this Section 3(h)(ii)) is to be
converted pursuant to Section 10 or repurchased pursuant to a Repurchase Upon
Change of Control or a Redemption, then, promptly after the later of the time
such Convertible Preferred Stock is deemed to cease to be outstanding pursuant
to Section 3(n) and the time such Certificate is surrendered for such conversion
or repurchase, as applicable, (A) such Certificate will be cancelled pursuant to
Section 3(l); and (B) in the case of a partial conversion or repurchase, the
Company will issue, execute and deliver to such Holder, and cause the Transfer
Agent to countersign, one or more Certificates that (x) each represent a whole
number of shares of Convertible Preferred Stock and, in the aggregate, represent
a total number of shares of Convertible Preferred Stock equal to the number of
shares of Convertible Preferred Stock represented by such old Certificate that
are not to be so converted or repurchased, as applicable; (y) are registered in
the name of such Holder; and (z) bear each legend, if any, required by Section
3(f).

 

(i)           Status of Retired Shares. Upon any share of Convertible Preferred
Stock ceasing to be outstanding, such share will be deemed to be retired and to
resume the status of an authorized and unissued share of preferred stock of the
Company, and such share cannot thereafter be reissued as Convertible Preferred
Stock.

 



 - 18 -

 

 

(j)            Replacement Certificates. If a Holder of any Convertible
Preferred Stock claims that the Certificate(s) representing such Convertible
Preferred Stock have been mutilated, lost, destroyed or wrongfully taken, then
the Company will issue, execute and deliver, and cause the Transfer Agent to
countersign, in each case in accordance with Section 3(c), a replacement
Certificate representing such Convertible Preferred Stock upon surrender to the
Company or the Transfer Agent of such mutilated Certificate, or upon delivery to
the Company or the Transfer Agent of evidence of such loss, destruction or
wrongful taking reasonably satisfactory to the Transfer Agent and the Company.
In the case of a lost, destroyed or wrongfully taken Certificate representing
any Convertible Preferred Stock, the Company and the Transfer Agent may require
the Holder thereof to provide such security or indemnity that is reasonably
satisfactory to the Company and the Transfer Agent to protect the Company and
the Transfer Agent from any loss that any of them may suffer if such Certificate
is replaced.

 

Every replacement Convertible Preferred Stock issued pursuant to this Section
3(j) will, upon such replacement, be deemed to be outstanding Convertible
Preferred Stock, entitled to all of the benefits of this Certificate of
Designations equally and ratably with all other Convertible Preferred Stock then
outstanding.

 

(k)          Registered Holders. Only the Holder of any Convertible Preferred
Stock will have rights under this Certificate of Designations as the owner of
such Convertible Preferred Stock.

 

(l)           Cancellation. The Company may at any time deliver Convertible
Preferred Stock to the Transfer Agent for cancellation. The Company will cause
the Transfer Agent to promptly cancel all shares of Convertible Preferred Stock
so surrendered to it in accordance with its customary procedures.

 

(m)          Shares Held by the Company or its Affiliates. Without limiting the
generality of Section 3(n), in determining whether the Holders of the required
number of outstanding shares of Convertible Preferred Stock (and, if applicable,
Voting Parity Stock) have concurred in any direction, waiver or consent, shares
of Convertible Preferred Stock owned by the Company or any of its Subsidiaries
will be deemed not to be outstanding.

 

(n)          Outstanding Shares.

 

(i)            Generally. The shares of Convertible Preferred Stock that are
outstanding at any time will be deemed to be those shares of Convertible
Preferred Stock that, at such time, have been duly executed by the Company and
countersigned by the Transfer Agent, excluding those shares of Convertible
Preferred Stock that have theretofore been (1) cancelled by the Transfer Agent
or delivered to the Transfer Agent for cancellation in accordance with Section
3(l); (2) paid in full upon their conversion or upon their repurchase pursuant
to a Repurchase Upon Change of Control or a Redemption in accordance with this
Certificate of Designations; or (3) deemed to cease to be outstanding to the
extent provided in, and subject to, clause (ii), (iii), (iv) or (v) of this
Section 3(n).

 

(ii)           Replaced Shares. If any Certificate representing any share of
Convertible Preferred Stock is replaced pursuant to Section 3(j), then such
share will cease to be outstanding at the time of such replacement, unless the
Transfer Agent and the Company receive proof reasonably satisfactory to them
that such share is held by a “bona fide purchaser” under applicable law.

 



 - 19 -

 

 

(iii)          Shares to Be Repurchased Pursuant to a Redemption. If, on a
Redemption Date, the Company has segregated, solely for the benefit of the
applicable Holders, consideration in kind and amount that is sufficient to pay
the aggregate Redemption Price due on such date, then (unless there occurs a
default in the payment of the Redemption Price) (1) the Convertible Preferred
Stock to be redeemed on such date will be deemed, as of such date, to cease to
be outstanding; (2) Regular Dividends will cease to accumulate on such
Convertible Preferred Stock from and after such Redemption Date; and (3) the
rights of the Holders of such Convertible Preferred Stock, as such, will
terminate with respect to such Convertible Preferred Stock, other than the right
to receive the Redemption Price as provided in Section 7.

 

(iv)          Shares to Be Repurchased Pursuant to a Repurchase Upon Change of
Control. If, on a Change of Control Repurchase Date, the Company has segregated,
solely for the benefit of the applicable Holders, consideration in kind and
amount that is sufficient to pay the aggregate Change of Control Repurchase
Price due on such date, then (unless there occurs a default in the payment of
the Change of Control Repurchase Price) (1) the Convertible Preferred Stock to
be repurchased on such date will be deemed, as of such date, to cease to be
outstanding; (2) Regular Dividends will cease to accumulate on such Convertible
Preferred Stock from and after such Change of Control Repurchase Date; and (3)
the rights of the Holders of such Convertible Preferred Stock, as such, will
terminate with respect to such Convertible Preferred Stock, other than the right
to receive the Change of Control Repurchase Price as provided in Section 8 and,
if applicable, Section 16.

 

(v)           Shares to Be Converted. If any Convertible Preferred Stock is to
be converted, then, at the Close of Business on the Conversion Date for such
conversion (unless there occurs a default in the delivery of the Conversion
Consideration due pursuant to Section 10 upon such conversion): (1) such
Convertible Preferred Stock will be deemed to cease to be outstanding; (2)
Regular Dividends will cease to accumulate on such Convertible Preferred Stock
from and after such Conversion Date; and (3) the rights of the Holders of such
Convertible Preferred Stock, as such, will terminate with respect to such
Convertible Preferred Stock, other than the right to receive such Conversion
Consideration as provided in Section 10 and, if applicable, Section 16.

 

(o)           Notations and Exchanges. Without limiting any rights of Holders
pursuant to Section 9, if any amendment, supplement or waiver to the Certificate
of Incorporation or this Certificate of Designations changes the terms of any
Convertible Preferred Stock, then the Company may, in its discretion, require
the Holder of the Certificate representing such Convertible Preferred Stock to
deliver such Certificate to the Transfer Agent so that the Transfer Agent may
place an appropriate notation prepared by the Company on such Certificate and
return such Certificate to such Holder. Alternatively, at its discretion, the
Company may, in exchange for such Convertible Preferred Stock, issue, execute
and deliver, and cause the Transfer Agent to countersign, in each case in
accordance with Section 3(c), a new Certificate representing such Convertible
Preferred Stock that reflects the changed terms. The failure to make any
appropriate notation or issue a new Certificate representing any Convertible
Preferred Stock pursuant to this Section 3(o) will not impair or affect the
validity of such amendment, supplement or waiver.

 

 - 20 -

 



 

Section 4.                Ranking. The Convertible Preferred Stock will rank (a)
senior to (i) Dividend Junior Stock with respect to the payment of dividends;
and (ii) Liquidation Junior Stock with respect to the distribution of assets
upon the Company’s liquidation, dissolution or winding up; (b) equally with (i)
Dividend Parity Stock with respect to the payment of dividends; and (ii)
Liquidation Parity Stock with respect to the distribution of assets upon the
Company’s liquidation, dissolution or winding up; and (c) junior to (i) Dividend
Senior Stock with respect to the payment of dividends; and (ii) Liquidation
Senior Stock with respect to the distribution of assets upon the Company’s
liquidation, dissolution or winding up.

 

Section 5.                Dividends.

 

(a)          Generally.

 

(i)            Regular Dividends.

 

(1)               Accumulation and Payment of Regular Dividends. The Convertible
Preferred Stock will accumulate cumulative dividends at a rate per annum equal
to the Regular Dividend Rate on the Liquidation Preference thereof (calculated
in accordance with Section 5(a)(i)(2)), regardless of whether or not declared or
funds are legally available for their payment (such dividends that accumulate on
the Convertible Preferred Stock pursuant to this sentence, “Regular Dividends”).
Subject to the other provisions of this Section 5 (including, for the avoidance
of doubt, Section 5(a)(ii)(1)), such Regular Dividends will be payable
semi-annually in arrears on each Regular Dividend Payment Date. Regular
Dividends on the Convertible Preferred Stock will accumulate from, and
including, the last date to which Regular Dividends have been paid (or, if no
Regular Dividends have been paid, from, and including, the Initial Issue Date)
to, but excluding, the next Regular Dividend Payment Date.

 

(2)               Computation of Accumulated Regular Dividends. Accumulated
Regular Dividends will be computed on the basis of a 360-day year comprised of
twelve 30-day months. Regular Dividends on each share of Convertible Preferred
Stock will accrue on the Liquidation Preference of such share as of immediately
before the Close of Business on the preceding Regular Dividend Payment Date (or,
if there is no preceding Regular Dividend Payment Date, on the Initial
Liquidation Preference of such share).

 



 - 21 -

 

 

(ii)           Method of Payment; Payments in Kind.

 

(1)               Generally. Regular Dividends will be paid on the Convertible
Preferred Stock on each Regular Dividend Payment Date by adding (without
duplication), effective immediately before the Close of Business on such Regular
Dividend Payment Date, to the Liquidation Preference of each share of
Convertible Preferred Stock outstanding as of such time, an amount equal to the
unpaid Regular Dividends that have accumulated on such share to, but excluding,
such Regular Dividend Payment Date. Such payment and addition will occur
automatically, without the need of any action on the part of the Company or any
other Person.

 

(2)               Construction. Any Regular Dividends the amount of which is
added to the Liquidation Preference thereof pursuant to Section 5(a)(ii)(1) will
be deemed to be “declared” and “paid” on the Convertible Preferred Stock for all
purposes of this Certificate of Designations.

 

(b)          Participating Dividends.

 

(i)            Generally. Subject to Section 5(b)(ii), no dividend or other
distribution on the Common Stock (whether in cash, securities or other property,
or any combination of the foregoing) will be declared or paid on the Common
Stock unless, at the time of such declaration and payment, an equivalent
dividend or distribution is declared and paid, respectively, on the Convertible
Preferred Stock (such a dividend or distribution on the Convertible Preferred
Stock, a “Participating Dividend,” and such corresponding dividend or
distribution on the Common Stock, the “Common Stock Participating Dividend”),
such that (1) the Record Date and the payment date for such Participating
Dividend occur on the same dates as the Record Date and payment date,
respectively, for such Common Stock Participating Dividend and (2) the kind and
amount of consideration payable per share of Convertible Preferred Stock in such
Participating Dividend is the same kind and amount of consideration that would
be payable in the Common Stock Participating Dividend in respect of a number of
shares of Common Stock equal to the number of shares of Common Stock that would
be issuable (determined in accordance with Section 10 but without regard to
Section 10(e)(ii), Section 10(e)(iii) and Section 10(h)) in respect of one (1)
share of Convertible Preferred Stock that is converted pursuant to an Optional
Conversion with a Conversion Date occurring on such Record Date (subject to the
same arrangements, if any, in such Common Stock Participating Dividend not to
issue or deliver a fractional portion of any security or other property, but
with such arrangement applying separately to each Holder and computed based on
the total number of shares of Convertible Preferred Stock held by such Holder on
such Record Date).

 

(ii)           Common Stock Change Events and Stock Splits, Dividends and
Combinations. Section 5(b)(i) will not apply to, and no Participating Dividend
will be required to be declared or paid in respect of, a Common Stock Change
Event, or an event for which an adjustment to the Conversion Rate is required
pursuant to Section 10(f)(i)(1), as to which Section 10(i) or Section
10(f)(i)(1), respectively, will apply.

 

(iii)          Treatment of Participating Dividends Upon Redemption, Repurchase
Upon Change of Control or Conversion. If the Redemption Date, Change of Control
Repurchase Date or Conversion Date of any share of Convertible Preferred Stock
is after a Record Date for a declared Participating Dividend on the Convertible
Preferred Stock and on or before the next Dividend Payment Date, then the Holder
of such share at the Close of Business on such Record Date will be entitled,
notwithstanding the related Redemption, Repurchase Upon Change of Control or
conversion, as applicable, to receive, on or, at the Company’s election, before
such Dividend Payment Date, such declared Participating Dividend on such share.

 



 - 22 -

 

 

Section 6.                Rights Upon Liquidation, Dissolution or Winding Up.

 

(a)          Generally. If the Company liquidates, dissolves or winds up,
whether voluntarily or involuntarily, then, subject to the rights of any of the
Company’s creditors or holders of any outstanding Liquidation Senior Stock, each
share of Convertible Preferred Stock will entitle the Holder thereof to receive
payment for the greater of the amounts set forth in clause (i) and (ii) below
out of the Company’s assets or funds legally available for distribution to the
Company’s stockholders, before any such assets or funds are distributed to, or
set aside for the benefit of, any Liquidation Junior Stock:

 

(i)            the sum of:

 

(1)               the Liquidation Preference per share of Convertible Preferred
Stock; and

 

(2)               all unpaid Regular Dividends that will have accumulated on
such share to, but excluding, the date of such payment; and

 

(ii)           the amount such Holder would have received in respect of the
number of shares of Common Stock that would be issuable upon conversion of such
share of Convertible Preferred Stock assuming the Conversion Date of such
conversion occurs on the date of such payment.

 

Upon payment of such amount in full on the outstanding Convertible Preferred
Stock, Holders of the Convertible Preferred Stock will have no rights to the
Company’s remaining assets or funds, if any. If such assets or funds are
insufficient to fully pay such amount on all outstanding shares of Convertible
Preferred Stock and the corresponding amounts payable in respect of all
outstanding shares of Liquidation Parity Stock, if any, then, subject to the
rights of any of the Company’s creditors or holders of any outstanding
Liquidation Senior Stock, such assets or funds will be distributed ratably on
the outstanding shares of Convertible Preferred Stock and Liquidation Parity
Stock in proportion to the full respective distributions to which such shares
would otherwise be entitled.

 

(b)          Certain Business Combination Transactions Deemed Not to Be a
Liquidation. For purposes of Section 6(a), the Company’s consolidation or
combination with, or merger with or into, or the sale, lease or other transfer
of all or substantially all of the Company’s assets (other than a sale, lease or
other transfer in connection with the Company’s liquidation, dissolution or
winding up) to, another Person will not, in itself, constitute the Company’s
liquidation, dissolution or winding up, even if, in connection therewith, the
Convertible Preferred Stock is converted into, or is exchanged for, or
represents solely the right to receive, other securities, cash or other
property, or any combination of the foregoing.

 



 - 23 -

 

 

Section 7.                Right of the Company to Redeem the Convertible
Preferred Stock.

 

(a)           No Right to Redeem Before the Redemption Trigger Date. The Company
may not redeem the Convertible Preferred Stock at its option at any time before
Redemption Trigger Date.

 

(b)           Right to Redeem the Convertible Preferred Stock on or After
Redemption Trigger Date. Subject to the terms of this Section 7, the Company has
the right, at its election, to redeem all, but not less than all, of the
Convertible Preferred Stock, at any time, on a Redemption Date on or after
Redemption Trigger Date, for a cash purchase price equal to the Redemption
Price.

 

(c)           Redemption Prohibited in Certain Circumstances. The Company will
not call for Redemption, or otherwise send a Redemption Notice in respect of the
Redemption of, any Convertible Preferred Stock pursuant to this Section 7 unless
(i) the Company has sufficient funds legally available, and is permitted under
the terms of its indebtedness for borrowed money, to fully pay the Redemption
Price in respect of all shares of Convertible Preferred Stock called for
Redemption; and (ii) the Common Stock Liquidity Conditions are satisfied with
respect to such Redemption.

 

(d)          Redemption Date. The Redemption Date for any Redemption will be a
Business Day of the Company’s choosing that is no more than sixty (60), nor less
than thirty (30), calendar days after the Redemption Notice Date for such
Redemption.

 

(e)           Redemption Price. The Redemption Price for any share of
Convertible Preferred Stock to be repurchased pursuant to a Redemption is an
amount in cash equal to the Liquidation Preference of such share at the Close of
Business on the Redemption Date for such Redemption plus accumulated and unpaid
Regular Dividends on such share to, but excluding, such Redemption Date (to the
extent such accumulated and unpaid Regular Dividends are not included in such
Liquidation Preference).

 

(f)            Redemption Notice. To call any share of Convertible Preferred
Stock for Redemption, the Company must send to the Holder of such share a notice
of such Redemption (a “Redemption Notice”). Such Redemption Notice must state:

 

(i)            that such share has been called for Redemption;

 

(ii)           the Redemption Date for such Redemption;

 

(iii)          the Redemption Price per share of Convertible Preferred Stock;

 

(iv)          that Convertible Preferred Stock called for Redemption may be
converted at any time before the Close of Business on the Business Day
immediately before the Redemption Date (or, if the Company fails to pay the
Redemption Price due on such Redemption Date in full, at any time until such
time as the Company pays such Redemption Price in full); and

 

(v)           the Conversion Rate in effect on the Redemption Notice Date for
such Redemption.

 



 - 24 -

 

 

(g)          Payment of the Redemption Price. The Company will cause the
Redemption Price for each share of Convertible Preferred Stock subject to
Redemption to be paid to the Holder thereof on or before the applicable
Redemption Date.

 

Section 8.                Right of Holders to Require the Company to Repurchase
Convertible Preferred Stock upon a Change of Control.

 

(a)          Right of Holders to Require the Company to Repurchase Convertible
Preferred Stock upon a Change of Control. Subject to the other terms of this
Section 8, if a Change of Control occurs, then each Holder will have the right
(the “Change of Control Repurchase Right”) to require the Company to repurchase
all, or any whole number of shares that is less than all, of such Holder’s
Convertible Preferred Stock on the Change of Control Repurchase Date for such
Change of Control for a cash purchase price equal to the Change of Control
Repurchase Price.

 

(b)          Funds Legally Available for Payment of Change of Control Repurchase
Price; Covenant Not to Take Certain Actions. Notwithstanding anything to the
contrary in this Section 8, but subject to Section 16, (i) the rights of the
Holders to receive payment of the Change of Control Repurchase Price pursuant to
this Section 8 upon the occurrence of a Change of Control are subject to the
prior repayment in full of the loans and all other obligations that are accrued
and payable under the terms of the Company’s First Lien Credit Agreement and the
termination of the commitments and the termination of all outstanding letters of
credit to the extent required under such First Lien Credit Agreement; (ii) the
Company will not be obligated to pay the Change of Control Repurchase Price of
any shares of Convertible Preferred Stock to the extent, and only to the extent,
the Company does not have sufficient funds legally available to pay the same;
and (iii) if the Company does not have sufficient funds legally available to pay
the Change of Control Repurchase Price of all shares of Convertible Preferred
Stock that are otherwise to be repurchased pursuant to a Repurchase Upon Change
of Control, then (1) the Company will pay the maximum amount of such Change of
Control Repurchase Price that can be paid out of funds legally available for
payment, which payment will be made pro rata to each Holder based on the total
number of shares of Convertible Preferred Stock of such Holder that were
otherwise to be repurchased pursuant to such Repurchase Upon Change of Control;
and (2) the Company will cause all such shares as to which the Change of Control
Repurchase Price was not paid to be returned to the Holder(s) thereof, and such
shares will be deemed to remain outstanding. The Company will not voluntarily
take any action, or voluntarily engage in any transaction, that would result in
a Change of Control unless the Company has (and will have through the date of
payment) sufficient funds legally available to fully pay the maximum aggregate
Change of Control Repurchase Price that would be payable in respect of such
Change of Control on all shares of Conversion Preferred Stock then outstanding.

 

(c)          Change of Control Repurchase Date. The Change of Control Repurchase
Date for any Change of Control will be a Business Day of the Company’s choosing
that is no more than thirty five (35), nor less than twenty (20), Business Days
after the date the Company sends the related Change of Control Notice pursuant
to Section 8(e).

 



 - 25 -

 

 

(d)          Change of Control Repurchase Price. The Change of Control
Repurchase Price for any share of Convertible Preferred Stock to be repurchased
upon a Repurchase Upon Change of Control following a Change of Control is an
amount in cash equal to one hundred and fifty percent (150%) (or, if the Change
of Control Repurchase Date for such Change of Control is on or after the sixth
(6th) Regular Dividend Payment Date, one hundred percent (100%)) of the sum of
(i) the Liquidation Preference of such share at the Close of Business on such
Change of Control Repurchase Date; and (ii) accumulated and unpaid Regular
Dividends on such share to, but excluding, such Change of Control Repurchase
Date (to the extent such accumulated and unpaid Regular Dividends are not
included in such Liquidation Preference).

 

(e)          Change of Control Notice. On or before the Business Day after the
effective date of a Change of Control, the Company will send to each Holder a
notice of such Change of Control (a “Change of Control Notice”). Such Change of
Control Notice must state:

 

(i)            briefly, the events causing such Change of Control;

 

(ii)           the expected effective date of such Change of Control;

 

(iii)          the procedures that a Holder must follow to require the Company
to repurchase its Convertible Preferred Stock pursuant to this Section 8,
including the deadline for exercising the Change of Control Repurchase Right and
the procedures for submitting and withdrawing a Change of Control Repurchase
Notice;

 

(iv)          the Change of Control Repurchase Date for such Change of Control;

 

(v)           the Change of Control Repurchase Price per share of Convertible
Preferred Stock;

 

(vi)          the Conversion Rate in effect on the date of such Change of
Control Notice and a description and quantification of any adjustments to the
Conversion Rate that may result from such Change of Control;

 

(vii)         that shares of Convertible Preferred Stock for which a Change of
Control Repurchase Notice has been duly tendered and not duly withdrawn must be
delivered to the Company for the Holder thereof to be entitled to receive the
Change of Control Repurchase Price; and

 

(viii)        that shares of Convertible Preferred Stock that are subject to a
Change of Control Repurchase Notice that has been duly tendered may be converted
only if such Change of Control Repurchase Notice is withdrawn in accordance with
this Certificate of Designations.

 

 - 26 -

 

 

 

(f)            Procedures to Exercise the Change of Control Repurchase Right.

 

(i)            Delivery of Change of Control Repurchase Notice and Shares of
Convertible Preferred Stock to Be Repurchased. To exercise its Change of Control
Repurchase Right for any share(s) of Convertible Preferred Stock following a
Change of Control, the Holder thereof must deliver to the Company:

 

(1)               before the Close of Business on the Business Day immediately
before the related Change of Control Repurchase Date (or such later time as may
be required by law), a duly completed, written Change of Control Repurchase
Notice with respect to such share(s); and

 

(2)               such share(s), duly endorsed for transfer, to the extent such
share(s) are represented by one or more Physical Certificates.

 

(ii)           Contents of Change of Control Repurchase Notices. Each Change of
Control Repurchase Notice with respect to any share(s) of Convertible Preferred
Stock must state:

 

(1)               if such share(s) are represented by one or more Physical
Certificates, the certificate number(s) of such Physical Certificate(s);

 

(2)               the number of shares of Convertible Preferred Stock to be
repurchased, which must be a whole number; and

 

(3)               that such Holder is exercising its Change of Control
Repurchase Right with respect to such share(s).

 

(iii)          Withdrawal of Change of Control Repurchase Notice. A Holder that
has delivered a Change of Control Repurchase Notice with respect to any share(s)
of Convertible Preferred Stock may withdraw such Change of Control Repurchase
Notice by delivering a written notice of withdrawal to the Company at any time
before the Close of Business on the Business Day immediately before the related
Change of Control Repurchase Date. Such withdrawal notice must state:

 

(1)               if such share(s) are represented by one or more Physical
Certificates, the certificate number(s) of such Physical Certificate(s);

 

(2)               the number of shares of Convertible Preferred Stock to be
withdrawn, which must be a whole number; and

 

(3)               the number of shares of Convertible Preferred Stock, if any,
that remain subject to such Change of Control Repurchase Notice, which must be a
whole number.

 

If any Holder delivers to the Company any such withdrawal notice withdrawing any
share(s) of Convertible Preferred Stock from any Change of Control Repurchase
Notice previously delivered to the Company, and such share(s) have been
surrendered to the Company, then such share(s) will be returned to the Holder
thereof.

 

(g)           Payment of the Change of Control Repurchase Price. Subject to
Section 8(b), the Company will cause the Change of Control Repurchase Price for
each share of Convertible Preferred Stock to be repurchased pursuant to a
Repurchase Upon Change of Control to be paid to the Holder thereof on or before
the later of (i) the applicable Change of Control Repurchase Date; and (ii) the
date such share is tendered to the Transfer Agent or the Company.

 



 - 27 -

 

 

(h)           Compliance with Securities Laws. Notwithstanding anything in this
Certificate of Designations to the contrary, in connection with any offer to
repurchase by the Company in connection with a Change of Control, the Company
will, if required, (i) comply with the provisions of Rule 13e-4, Rule 14e-1 and
any other tender offer rules under the Exchange Act; (ii) file a Schedule TO or
any other required filing under the Exchange Act; and (iii) otherwise comply
with all federal and state securities laws.

 

Section 9.               Voting Rights. The Convertible Preferred Stock will
have no voting rights except as set forth in this Section 9 or as provided in
the Certificate of Incorporation or required by the Delaware General Corporation
Law.

 

(a)          Voting and Consent Rights with Respect to Specified Matters.

 

(i)            Generally. Subject to the other provisions of this Section 9(a),
while any Convertible Preferred Stock is outstanding, each following event will
require, and cannot be effected without, the affirmative vote or consent of
Holders, and holders of each class or series of Voting Parity Stock, if any,
with similar voting or consent rights with respect to such event, representing
at least two thirds (2/3rds) of the combined outstanding voting power of the
Convertible Preferred Stock and such Voting Parity Stock, if any:

 

(1)               any amendment or modification of the Certificate of
Incorporation to authorize or create, or to increase the authorized number of
shares of, any class or series of Dividend Parity Stock, Liquidation Parity
Stock, Dividend Senior Stock or Liquidation Senior Stock;

 

(2)               any amendment, modification or repeal of any provision of the
Certificate of Incorporation or this Certificate of Designations that adversely
affects the rights, preferences or voting powers of the Convertible Preferred
Stock (other than an amendment, modification or repeal permitted by Section
9(a)(iii)); or

 

(3)               the Company’s consolidation or combination with, or merger
with or into, another Person, or any binding or statutory share exchange or
reclassification involving the Convertible Preferred Stock, in each case unless:

 

(A)             the Convertible Preferred Stock either (x) remains outstanding
after such consolidation, combination, merger, share exchange or
reclassification; or (y) is converted or reclassified into, or is exchanged for,
or represents solely the right to receive, preference securities of the
continuing, resulting or surviving Person of such consolidation, combination,
merger, share exchange or reclassification, or the parent thereof;

 



 - 28 -

 

 

(B)              the Convertible Preferred Stock that remains outstanding or
such preference securities, as applicable, have rights, preferences and voting
powers that, taken as a whole, are not materially less favorable to the Holders
or the holders thereof, as applicable, than the rights, preferences and voting
powers, taken as a whole, of the Convertible Preferred Stock immediately before
the consummation of such consolidation, combination, merger, share exchange or
reclassification; and

 

(C)              the issuer of the Convertible Preferred Stock that remains
outstanding or such preference securities, as applicable, is a corporation duly
organized and existing under the laws of the United States of America, any State
thereof or the District of Columbia that, if not the Company, will succeed to
the Company under this Certificate of Designations and the Convertible Preferred
Stock;

 

provided, however, that (x) a consolidation, combination, merger, share exchange
or reclassification that satisfies the requirements of clauses (A), (B) and (C)
of Section 9(a)(i)(3) will not require any vote or consent pursuant to Section
9(a)(i)(1) or 9(a)(i)(2); and (y) each of the following will be deemed not to
adversely affect the rights, preferences or voting powers of the Convertible
Preferred Stock (or cause any of the rights, preferences or voting powers of any
such preference securities to be “materially less favorable” for purposes of
Section 9(a)(i)(3)(B)) and will not require any vote or consent pursuant to
Section 9(a)(i)(1), 9(a)(i)(2) or 9(a)(i)(3):

 

(I)            any increase in the number of the authorized but unissued shares
of the Company’s undesignated preferred stock;

 

(II)           the creation and issuance, in and of itself, or increase in the
authorized or issued number, of any class or series of stock that constitutes
both Dividend Junior Stock and Liquidation Junior Stock; and

 

(III)          the application of Section 10(i), including the execution and
delivery of any supplemental instruments pursuant to Section 10(i)(iii) solely
to give effect to such provision.

 

(ii)           Where Some But Not All Classes or Series of Stock Are Adversely
Affected. If any event set forth in Section 9(a)(i)(1), 9(a)(i)(2) or 9(a)(i)(3)
would require the approval of one or more, but not all, classes or series of
Voting Parity Stock (which term, solely for purposes of this sentence, includes
the Convertible Preferred Stock), then those classes or series whose approval is
not required pursuant to their terms will be deemed not to have voting or
consent rights with respect to such event. Furthermore, an amendment,
modification or repeal described in Section 9(a)(i)(2) above that adversely
affects the special rights, preferences or voting powers of the Convertible
Preferred Stock cannot be effected without the affirmative vote or consent of
Holders, voting separately as a class, of at least two thirds (2/3rds) of the
Convertible Preferred Stock then outstanding.

 



 - 29 -

 

 

(iii)          Certain Amendments Permitted Without Consent. Notwithstanding
anything to the contrary in Section 9(a), the Company may amend, modify or
repeal any of the terms of the Convertible Preferred Stock without the vote or
consent of any Holder to:

 

(1)               cure any ambiguity or correct any omission, defect or
inconsistency in this Certificate of Designations or the Certificates
representing the Convertible Preferred Stock, including the filing of a
certificate of correction, or a corrected instrument, pursuant to Section 103(f)
of the Delaware General Corporation Law in connection therewith; or

 

(2)               make any other change to the Certificate of Incorporation,
this Certificate of Designations or the Certificates representing the
Convertible Preferred Stock that does not, individually or in the aggregate with
all other such changes, adversely affect the rights of any Holder (other than
any Holders that have consented to such change), as such, in any material
respect.

 

(b)          Right to Vote with Holders of Common Stock on an As-Converted
Basis. Subject to the other provisions of, and without limiting the other voting
rights provided in, this Section 9, and except as provided in the Certificate of
Incorporation or required by the Delaware General Corporation Law, the Holders
will have the right, from and after the Antitrust Clearance Date, to vote
together as a single class with the holders of the Common Stock on each matter
submitted for a vote or consent by the holders of the Common Stock, and, solely
for these purposes, (i) the Convertible Preferred Stock of each Holder will
entitle such Holder to cast a number of votes on such matter equal to the number
of votes such Holder would have been entitled to cast if such Holder were the
holder of record, as of the record or other relevant date for such matter, of a
number of shares of Common Stock equal to the number of shares of Common Stock
that would be issuable (determined in accordance with Section 10(e), including
Section 10(e)(ii), but without regard to Section 10(e)(iii)) upon conversion of
such Convertible Preferred Stock assuming such Convertible Preferred Stock were
converted pursuant to an Optional Conversion with a Conversion Date occurring on
such record or other relevant date; and (ii) the Holders will be entitled to
notice of all stockholder meetings or proposed actions by written consent in
accordance with the Certificate of Incorporation, the Bylaws of the Company, and
the Delaware General Corporation Law as if the Holders were holders of Common
Stock. For the avoidance of doubt, the voting rights set forth in this Section
9(b) (i) will be limited or eliminated, as applicable, to the same extent to
which the right to convert the Convertible Preferred Stock is limited or
eliminated pursuant to Section 10(h); and (ii) will not apply at any time before
the Antitrust Clearance Date. For the avoidance of doubt, and without limiting
the voting rights set forth in this Section 9(b), no Holder of Convertible
Preferred Stock will be treated as the holder of the shares of Common Stock
issuable upon conversion of such Convertible Preferred Stock before the time set
forth in Section 10(d)(iv) in connection with the conversion of such Convertible
Preferred Stock.

 



 - 30 -

 

 

(c)           Procedures for Voting and Consents.

 

(i)            Voting Power of the Convertible Preferred Stock and Voting Parity
Stock. Each share of Convertible Preferred Stock will be entitled to one vote on
each matter on which the Holders of the Convertible Preferred Stock are entitled
to vote separately as a class and not together with the holders of any other
class or series of stock. The respective voting powers of the Convertible
Preferred Stock and all classes or series of Voting Parity Stock entitled to
vote on any matter together as a single class will be determined (including for
purposes of determining whether a plurality, majority or other applicable
portion of votes has been obtained) in proportion to their respective
liquidation amounts. Solely for purposes of the preceding sentence, the
liquidation amount of the Convertible Preferred Stock or any such class or
series of Voting Parity Stock will be the maximum amount payable in respect of
the Convertible Preferred Stock or such class or series, as applicable, assuming
the Company is liquidated pursuant to Section 6 on the record date for the
applicable vote or consent (or, if there is no record date, on the date of such
vote or consent).

 

(ii)           Written Consent in Lieu of Stockholder Meeting. A consent or
affirmative vote of the Holders pursuant to Section 9(a) may be given or
obtained either in writing without a meeting or in person or by proxy at a
regular annual meeting or a special meeting of stockholders.

 

Section 10.            Conversion.

 

(a)           Generally. Subject to the provisions of this Section 10, the
Convertible Preferred Stock may be converted only pursuant to a Mandatory
Conversion or an Optional Conversion.

 

(b)          Conversion at the Option of the Holders.

 

(i)            Conversion Right; When Shares May Be Submitted for Optional
Conversion. Subject to the provisions of this Section 10, Holders will have the
right to submit all, or any whole number of shares that is less than all, of
their shares of Convertible Preferred Stock pursuant to an Optional Conversion
at any time after the date on which the Company has first held a meeting of its
stockholders for the purpose of obtaining the Requisite Stockholder Approval;
provided, however, that, notwithstanding anything to the contrary in this
Certificate of Designations and in addition to any other requirements for
Optional Conversion of such shares of Convertible Preferred Stock,

 

(1)               if a Change of Control Repurchase Notice is validly delivered
pursuant to Section 8(f)(i) with respect to any share of Convertible Preferred
Stock, then such share may not be submitted for Optional Conversion, except to
the extent (A) such share is not subject to such notice; (B) such notice is
withdrawn in accordance with Section 8(f)(iii); or (C) the Company fails to pay
the Change of Control Repurchase Price for such share in accordance with this
Certificate of Designations;

 

(2)               shares of Convertible Preferred Stock that are called for
Redemption may not be submitted for Optional Conversion after the Close of
Business on the Business Day immediately before the related Redemption Date (or,
if the Company fails to pay the Redemption Price due on such Redemption Date in
full, at any time until such time as the Company pays such Redemption Price in
full); and

 



 - 31 -

 

 

(3)               shares of Convertible Preferred Stock that are subject to
Mandatory Conversion may not be submitted for Optional Conversion after the
Close of Business on the Business Day immediately before the related Mandatory
Conversion Date.

 

(ii)           Conversions of Fractional Shares Not Permitted. Notwithstanding
anything to the contrary in this Certificate of Designations, in no event will
any Holder be entitled to convert a number of shares of Convertible Preferred
Stock that is not a whole number.

 

(c)           Mandatory Conversion at the Company’s Election.

 

(i)            Mandatory Conversion Right. Subject to the provisions of this
Section 10, the Company has the right (the “Mandatory Conversion Right”),
exercisable at its election, to designate any Business Day after the Initial
Issue Date as a Conversion Date for the conversion (such a conversion, a
“Mandatory Conversion”) of all, but not less than all, of the outstanding shares
of Convertible Preferred Stock, but only if the Last Reported Sale Price per
share of Common Stock exceeds the product of the Mandatory Conversion Threshold
Price Percentage and the Conversion Price on each of at least twenty (20)
Trading Days (whether or not consecutive) during the thirty (30) consecutive
Trading Days ending on, and including, the Trading Day immediately before the
Mandatory Conversion Notice Date for such Mandatory Conversion.

 

(ii)           Mandatory Conversion Prohibited in Certain Circumstances. The
Company will not exercise its Mandatory Conversion Right, or otherwise send a
Mandatory Conversion Notice, with respect to any Convertible Preferred Stock
pursuant to this Section 10(c) unless (1) the Common Stock Liquidity Conditions
are satisfied with respect to the Mandatory Conversion; and (2) either (x) the
Requisite Stockholder Approval is obtained or (y) the Company has previously
held one or more meetings of stockholders for the purposes of obtaining the
Requisite Stockholder Approval and the Mandatory Conversion Date for such
Mandatory Conversion occurs after the sixth (6th) Regular Dividend Payment Date.
Notwithstanding anything to the contrary in this Section 10(c), the Company’s
exercise of its Mandatory Conversion Right, and any related Mandatory Conversion
Notice, will not apply to any share of Convertible Preferred Stock as to which a
Change of Control Repurchase Notice has been duly delivered, and not withdrawn,
pursuant to Section 8(f).

 

(iii)          Mandatory Conversion Date. The Mandatory Conversion Date for any
Mandatory Conversion will be a Business Day of the Company’s choosing that is no
more than fifteen (15), nor less than ten (10), Business Days after the
Mandatory Conversion Notice Date for such Mandatory Conversion.

 



 - 32 -

 

 

(iv)          Mandatory Conversion Notice. To exercise its Mandatory Conversion
Right with respect to any shares of Convertible Preferred Stock, the Company
must send to each Holder of such shares a written notice of such exercise (a
“Mandatory Conversion Notice”). Such Mandatory Conversion Notice must state:

 

(1)               that the Company has exercised its Mandatory Conversion Right
to cause the Mandatory Conversion of the shares;

 

(2)               the Mandatory Conversion Date for such Mandatory Conversion
and the date scheduled for the settlement of such Mandatory Conversion;

 

(3)               that shares of Convertible Preferred Stock subject to
Mandatory Conversion may be converted earlier at the option of the Holders
thereof pursuant to an Optional Conversion at any time before the Close of
Business on the Business Day immediately before the Mandatory Conversion Date;
and

 

(4)               the Conversion Price and the Conversion Rate in effect on the
Mandatory Conversion Notice Date for such Mandatory Conversion.

 

(d)           Conversion Procedures.

 

(i)            Mandatory Conversion. If the Company duly exercises, in
accordance with this Section 10(c), its Mandatory Conversion Right with respect
to any share of Convertible Preferred Stock, then (1) the Mandatory Conversion
of such share will occur automatically and without the need for any action on
the part of the Holder(s) thereof; and (2) the shares of Common Stock due upon
such Mandatory Conversion will be registered in the name of, and, if applicable,
the cash due upon such Mandatory Conversion will be delivered to, the Holder(s)
of such share of Convertible Preferred Stock as of the Close of Business on the
related Mandatory Conversion Date.

 

(ii)           Requirements for Holders to Exercise Optional Conversion Right.

 

(1)               Generally. To convert any share of Convertible Preferred Stock
pursuant to an Optional Conversion, the Holder of such share must (w) complete,
manually sign and deliver to the Company a Conversion Notice; (x) deliver any
Physical Certificate representing such Convertible Preferred Stock to the
Company (at which time such Optional Conversion will become irrevocable); (y)
furnish any endorsements and transfer documents that the Company may require;
and (z) if applicable, pay any documentary or other taxes as pursuant to Section
11(d).

 

(2)               Optional Conversion Permitted only During Business Hours.
Convertible Preferred Stock may be surrendered for Optional Conversion only
after the Open of Business and before the Close of Business on a day that is a
Business Day.

 

(iii)          No Adjustments for Accumulated Regular Dividends. Without
limiting any adjustments to the Liquidation Preference required by this
Certificate of Designations, the Conversion Rate will not be adjusted to account
for any accumulated and unpaid Regular Dividends on any Convertible Preferred
Stock being converted.

 



 - 33 -

 

 

(iv)          When Holders Become Stockholders of Record of the Shares of Common
Stock Issuable Upon Conversion. The Person in whose name any share of Common
Stock is issuable upon conversion of any Convertible Preferred Stock will be
deemed to become the holder of record of such share as of the Close of Business
on the Conversion Date for such conversion.

 

(e)           Settlement upon Conversion.

 

(i)            Generally. Subject to Section 10(e)(ii), Section 10(e)(iii),
Section 10(h) and Section 14(b), the consideration due upon settlement of the
conversion of each share of Convertible Preferred Stock will consist of a number
of shares of Common Stock equal to the product of (A) the Conversion Rate in
effect immediately before the Close of Business on the Conversion Date for such
conversion; and (B) the quotient obtained by dividing (I) the sum of (x) the
Liquidation Preference of such share of Convertible Preferred Stock immediately
before the Close of Business on such Conversion Date; (y) an amount equal to
accumulated and unpaid Regular Dividends on such share of Convertible Preferred
Stock to, but excluding, such Conversion Date (but only to the extent such
accumulated and unpaid Regular Dividends are not included in the Liquidation
Preference referred to in the preceding clause (x)); and (z) the Dividend
Make-Whole Amount for such conversion, by (II) the Initial Liquidation
Preference per share of Convertible Preferred Stock.

 

(ii)           Payment of Cash in Lieu of any Fractional Share of Common Stock.
Subject to Section 14(b), in lieu of delivering any fractional share of Common
Stock otherwise due upon conversion of any Convertible Preferred Stock, the
Company will, to the extent it is legally able to do so, pay cash based on the
Last Reported Sale Price per share of Common Stock on the Conversion Date for
such conversion (or, if such Conversion Date is not a Trading Day, the
immediately preceding Trading Day).

 

(iii)          Company’s Right to Settle Optional Conversions in Cash. If any
Convertible Preferred Stock is to be converted pursuant to an Optional
Conversion, then the Company will have the right to settle such Optional
Conversion of such Convertible Preferred Stock (or any portion thereof that
represents a whole number of shares) solely in cash in an amount equal to the
product of (1) the number of shares of Common Stock that would be issuable upon
such Optional Conversion of such Convertible Preferred Stock (or such portion
thereof), determined in accordance with this Section 10 but without regard to
Section 10(e)(ii) or this Section 10(e)(iii)); and (2) the Last Reported Sale
Price per share of Common Stock on the Conversion Date for such Optional
Conversion. Such right can be exercised by Company solely by providing written
notice to the Holder of such Convertible Preferred Stock no later than the
Business Day after such Conversion Date, which notice states (x) that the
Company has elected to cash settle such Optional Conversion; and (y) the number
of shares of such Convertible Preferred Stock as to which such election is made.
Once such written notice is so provided exercising such right, such exercise
will be irrevocable with respect to such Optional Conversion (without affecting
the Company’s right to exercise or not exercise such right with respect to any
other Optional Conversion). Notwithstanding anything to the contrary in this
Section 10(e)(iii), the Company will not be entitled to exercise its right to
settle any Optional Conversion of Convertible Preferred Stock in cash pursuant
to this Section 10(e)(iii) unless the Company has sufficient funds legally
available, and is permitted under the terms of its indebtedness for borrowed
money, to fully pay the cash amounts that would be payable in respect of such
election

 



 - 34 -

 

 

(iv)          Delivery of Conversion Consideration. The Company will pay or
deliver, as applicable, the Conversion Consideration due upon conversion of any
Convertible Preferred Stock on or before the second (2nd) Business Day
immediately after the Conversion Date for such conversion.

 

(f)            Conversion Rate Adjustments.

 

(i)            Events Requiring an Adjustment to the Conversion Rate. The
Conversion Rate will be adjusted from time to time as follows:

 

(1)               Stock Dividends, Splits and Combinations. If the Company
issues solely shares of Common Stock as a dividend or distribution on all or
substantially all shares of the Common Stock, or if the Company effects a stock
split or a stock combination of the Common Stock (in each case excluding an
issuance solely pursuant to a Common Stock Change Event, as to which Section
10(i) will apply), then the Conversion Rate will be adjusted based on the
following formula:

 

[tm2014143d1_ex10-1img01.jpg]

 

where:

 

CR0= the Conversion Rate in effect immediately before the Close of Business on
the Record Date for such dividend or distribution, or immediately before the
Close of Business on the effective date of such stock split or stock
combination, as applicable;

 

CR1= the Conversion Rate in effect immediately after the Close of Business on
such Record Date or effective date, as applicable;

 

OS0= the number of shares of Common Stock outstanding immediately before the
Close of Business on such Record Date or effective date, as applicable, without
giving effect to such dividend, distribution, stock split or stock combination;
and

 

OS1= the number of shares of Common Stock outstanding immediately after giving
effect to such dividend, distribution, stock split or stock combination.

 



 - 35 -

 

 

If any dividend, distribution, stock split or stock combination of the type
described in this Section 10(f)(i)(1) is declared or announced, but not so paid
or made, then the Conversion Rate will be readjusted, effective as of the date
the Board of Directors, or any Officer acting pursuant to authority conferred by
the Board of Directors, determines not to pay such dividend or distribution or
to effect such stock split or stock combination, to the Conversion Rate that
would then be in effect had such dividend, distribution, stock split or stock
combination not been declared or announced.

 

(2)               Degressive Issuances. Subject to Section 10(h), if, at any
time during the period from, and including, the Initial Issue Date to, and
including, the Degressive Issuance Sunset Date, the Company or any of its
Subsidiaries issues or otherwise sells any shares of Common Stock, or any
Equity-Linked Securities, in each case at an Effective Price per share of Common
Stock that is less than the Conversion Price in effect (before giving effect to
the adjustment required by this Section 10(f)(i)(2)) as of the date of the
issuance or sale of such shares or Equity-Linked Securities (such an issuance or
sale, a “Degressive Issuance”), then, effective as of the Close of Business on
such date, the Conversion Rate will be increased to an amount equal to (x) the
Initial Liquidation Preference per share of Convertible Preferred Stock, divided
by (y) such Effective Price per share of Common Stock; provided, however, that
(A) the Conversion Rate will not be adjusted pursuant to this Section
10(f)(i)(2) as a result of an Exempt Issuance; (B) the issuance of shares of
Common Stock pursuant to any such Equity-Linked Securities will not constitute
an additional issuance or sale of shares of Common Stock for purposes of this
Section 10(f)(i)(2) (it being understood, for the avoidance of doubt, that the
issuance or sale of such Equity-Linked Securities, or any re-pricing or
amendment thereof, will be subject to this Section 10(f)(i)(2)); and (C) in no
event will the Conversion Rate be decreased pursuant to this Section
10(f)(i)(2).

 

For purposes of this Section 10(f)(i)(2), any re-pricing or amendment of any
Equity-Linked Securities (including, for the avoidance of doubt, any
Equity-Linked Securities existing as of the Initial Issue Date) will be deemed
to be the issuance of additional Equity-Linked Securities, without affecting any
prior adjustments theretofore made to the Conversion Rate.

 

(ii)           No Other Required Adjustments. Without limiting the operation of
Sections 5(a)(ii)(1) and 10(e)(i), the Company will not be required to adjust
the Conversion Rate except pursuant to Section 10(f)(i).

 

(iii)          Determination of the Number of Outstanding Shares of Common
Stock. For purposes of Section 10(f)(i), the number of shares of Common Stock
outstanding at any time will (1) include shares issuable in respect of scrip
certificates issued in lieu of fractions of shares of Common Stock; and (2)
exclude shares of Common Stock held in the Company’s treasury (unless the
Company pays any dividend or makes any distribution on shares of Common Stock
held in its treasury).

 

(iv)          Calculations. All calculations with respect to the Conversion Rate
and adjustments thereto will be made to the nearest 1/10,000th of a share of
Common Stock (with 5/100,000ths rounded upward).

 

(v)           Notice of Conversion Rate Adjustments. Upon the effectiveness of
any adjustment to the Conversion Rate pursuant to Section 10(f)(i), the Company
will promptly send notice to the Holders containing (1) a brief description of
the transaction or other event on account of which such adjustment was made; (2)
the Conversion Rate in effect immediately after such adjustment; and (3) the
effective time of such adjustment.

 



 - 36 -

 

 

(g)          Voluntary Conversion Rate Increases.

 

(i)            Generally. To the extent permitted by law and applicable stock
exchange rules, the Company, from time to time, may (but is not required to)
increase the Conversion Rate by any amount if (1) the Board of Directors
determines that such increase is in the Company’s best interest or that such
increase is advisable to avoid or diminish any income tax imposed on holders of
Common Stock or rights to purchase Common Stock as a result of any dividend or
distribution of shares (or rights to acquire shares) of Common Stock or any
similar event; (2) such increase is in effect for a period of at least twenty
(20) Business Days; and (3) such increase is irrevocable during such period.

 

(ii)           Notice of Voluntary Increase. If the Board of Directors
determines to increase the Conversion Rate pursuant to Section 10(g)(i), then,
no later than the first Business Day of the related twenty (20) Business Day
period referred to in Section 10(g)(i), the Company will send notice to each
Holder of such increase to the Conversion Rate, the amount thereof and the
period during which such increase will be in effect.

 

(iii)          Limitation on Voluntary Conversion Rate Increases.
Notwithstanding anything in this Section 10(g) to the contrary, unless and until
the Requisite Stockholder Approval is obtained, the Company may not increase the
Conversion Rate pursuant to Section 10(g)(i) to the extent such increase would
cause the Conversion Price to be less than $13.94 per share of Common Stock
(subject to proportionate adjustment for stock dividends, stock splits or stock
combinations with respect to the Common Stock).

 

(h)           Restriction on Conversions and Certain Degressive Issuances.

 

(i)            Limitation on Conversion Right. Notwithstanding anything to the
contrary in this Certificate of Designations, unless and until the Requisite
Stockholder Approval is obtained, no shares of Common Stock will be issued or
delivered upon conversion of any Convertible Preferred Stock of any Holder, and
no Convertible Preferred Stock of any Holder will be convertible, in each case
to the extent, and only to the extent, that such issuance, delivery, conversion
or convertibility would result in such Holder or a “person” or “group” (within
the meaning of Section 13(d)(3) of the Exchange Act) beneficially owning in
excess of nineteen and ninety-nine-one-hundredths percent (19.99%) of the
then-outstanding Stockholder Voting Power (the restrictions set forth in this
sentence, the “Ownership Limitation”). For these purposes, beneficial ownership
and calculations of percentage ownership will be determined in accordance with
Rule 13d-3 under the Exchange Act.

 



 - 37 -

 

 

Any purported delivery of shares of Common Stock upon conversion of the
Convertible Preferred Stock will be void and have no effect to the extent, but
only to the extent, that such delivery would result in any Holder becoming the
beneficial owner of shares of Common Stock outstanding at such time in excess of
the Ownership Limitation. For the avoidance of doubt, a Holder may effect an
Optional Conversion, and the Company may, upon exercise of its Mandatory
Conversion Right, force conversion of, a portion of such Holder’s Convertible
Preferred Stock up to the Ownership Limitation, in each case subject to the
other requirements of this Certificate of Designations applicable to such
Optional Conversion or Mandatory Conversion, as applicable.

 

If any Conversion Consideration otherwise due upon the conversion of any
Convertible Preferred Stock is not delivered as a result of the Ownership
Limitation, then the Company’s obligation to deliver such Conversion
Consideration will not be extinguished, and the Company will deliver such
Conversion Consideration as soon as reasonably practicable after the Holder of
such Convertible Preferred Stock provides written evidence satisfactory to the
Company that such delivery will not contravene the Ownership Limitation. A
Holder will provide such evidence as soon as reasonably practicable after its
beneficial ownership is such that additional shares of Common Stock issuable
upon conversion of Convertible Preferred Stock may be delivered without
contravening the Ownership Limitation.

 

(ii)           Limitation of Adjustments for, and Prohibition of, Certain
Degressive Issuances. Notwithstanding anything to the contrary in this
Certificate of Designations, unless and until the Requisite Stockholder Approval
is obtained, no adjustment will be made to the Conversion Rate pursuant to
Section 10(f)(i)(2) to the extent, but only to the extent, such adjustment would
cause the Conversion Price to be less than $13.94 per share of Common Stock
(subject to proportionate adjustment for stock dividends, stock splits or stock
combinations with respect to the Common Stock). Unless and until the Requisite
Stockholder Approval is obtained, the Company will not, without the prior
written consent of Holders of a majority of the Convertible Preferred Stock then
outstanding, effect any Degressive Issuance if the adjustment on account of such
Degressive Issuance pursuant to Section 10(f)(i)(2) would be limited by the
preceding sentence. If the Requisite Stockholder Approval is obtained at any
time after any adjustment to the Conversion Rate is limited pursuant to the
first sentence of this Section 10(h)(ii), then, effective as of the time such
Requisite Stockholder Approval is obtained, the Conversion Rate will be adjusted
to the Conversion Rate that would then be in effect assuming that the first
sentence of this Section 10(h)(ii) had not applied to any prior adjustment to
the Conversion Rate.

 

(iii)          Covenant to Seek the Requisite Stockholder Approval; Adjustment
to Regular Dividend Rate. The Company will use its reasonable best efforts to
obtain the Requisite Stockholder Approval, including by seeking such approval,
if not previously obtained, at each future regular annual meeting of its
stockholders and endorsing its approval in the related proxy materials. The
Company will promptly notify the Holders if the Requisite Stockholder Approval
is obtained. If the Requisite Stockholder Approval is not obtained on or before
the Requisite Stockholder Approval Deadline Date, then the Regular Dividend Rate
will be increased by one percent (1%), with such increase applying from, and
including, the Requisite Stockholder Approval Deadline Date and continuing to
apply to, but excluding, the date when the Requisite Stockholder Approval is
first obtained, if at all.

 



 - 38 -

 

 

(i)            Effect of Common Stock Change Event.

 

(i)            Generally. If there occurs any:

 

(1)               recapitalization, reclassification or change of the Common
Stock, other than (x) changes solely resulting from a subdivision or combination
of the Common Stock, (y) a change only in par value or from par value to no par
value or no par value to par value or (z) stock splits and stock combinations
that do not involve the issuance of any other series or class of securities;

 

(2)               consolidation, merger, combination or binding or statutory
share exchange involving the Company;

 

(3)               sale, lease or other transfer of all or substantially all of
the assets of the Company and its Subsidiaries, taken as a whole, to any Person;
or

 

(4)               other similar event,

 

and, as a result of which, the Common Stock is converted into, or is exchanged
for, or represents solely the right to receive, other securities, cash or other
property, or any combination of the foregoing (such an event, a “Common Stock
Change Event,” and such other securities, cash or property, the “Reference
Property,” and the amount and kind of Reference Property that a holder of one
(1) share of Common Stock would be entitled to receive on account of such Common
Stock Change Event (without giving effect to any arrangement not to issue or
deliver a fractional portion of any security or other property), a “Reference
Property Unit”), then, notwithstanding anything to the contrary in this
Certificate of Designations,

 

(A)       from and after the effective time of such Common Stock Change Event,
(I) the consideration due upon conversion of any Convertible Preferred Stock
will be determined in the same manner as if each reference to any number of
shares of Common Stock in this Section 10 or in Section 11, or in any related
definitions, were instead a reference to the same number of Reference Property
Units; (II) for purposes of Section 10(c), each reference to any number of
shares of Common Stock in such Section (or in any related definitions) will
instead be deemed to be a reference to the same number of Reference Property
Units; and (III) for purposes of the definition of “Change of Control,” the
terms “Common Stock” and “common equity” will be deemed to mean the common
equity (including depositary receipts representing common equity), if any,
forming part of such Reference Property; and

 



 - 39 -

 

 

(B)       for these purposes, the Last Reported Sale Price of any Reference
Property Unit or portion thereof that does not consist of a class of securities
will be the fair value of such Reference Property Unit or portion thereof, as
applicable, determined in good faith by the Company (or, in the case of cash
denominated in U.S. dollars, the face amount thereof).

 

If the Reference Property consists of more than a single type of consideration
to be determined based in part upon any form of stockholder election, then the
composition of the Reference Property Unit will be deemed to be the weighted
average of the types and amounts of consideration actually received, per share
of Common Stock, by the holders of Common Stock. The Company will notify the
Holders of such weighted average as soon as practicable after such determination
is made.

 

(ii)           Compliance Covenant. The Company will not become a party to any
Common Stock Change Event unless its terms are consistent with this Section
10(i).

 

(iii)          Execution of Supplemental Instruments. On or before the date the
Common Stock Change Event becomes effective, the Company and, if applicable, the
resulting, surviving or transferee Person (if not the Company) of such Common
Stock Change Event (the “Successor Person”) will execute and deliver such
supplemental instruments, if any, as the Company reasonably determines are
necessary or desirable to (1) provide for subsequent adjustments to the
Conversion Rate pursuant to Section 10(f)(i) in a manner consistent with this
Section 10(i); and (2) give effect to such other provisions, if any, as the
Company reasonably determines are appropriate to preserve the economic interests
of the Holders and to give effect to Section 10(i)(i). If the Reference Property
includes shares of stock or other securities or assets of a Person other than
the Successor Person, then such other Person will also execute such supplemental
instrument(s) and such supplemental instrument(s) will contain such additional
provisions, if any, that the Company reasonably determines are appropriate to
preserve the economic interests of Holders.

 

(iv)          Notice of Common Stock Change Event. The Company will provide
notice of each Common Stock Change Event to Holders no later than the effective
date of the Common Stock Change Event.

 

Section 11.            Certain Provisions Relating to the Issuance of Common
Stock.

 

(a)           Equitable Adjustments to Prices. Whenever this Certificate of
Designations requires the Company to calculate the average of the Last Reported
Sale Prices, or any function thereof, over a period of multiple days (including
to calculate an adjustment to the Conversion Rate), the Company will make
appropriate adjustments, if any, to those calculations to account for any
adjustment to the Conversion Rate pursuant to Section 10(f)(i) that becomes
effective, or any event requiring such an adjustment to the Conversion Rate
where the Ex-Dividend Date, effective date or Expiration Date, as applicable, of
such event occurs, at any time during such period.

 

(b)           Reservation of Shares of Common Stock. The Company will reserve,
out of its authorized, unreserved and not outstanding shares of Common Stock,
for delivery upon conversion of the Convertible Preferred Stock, a number of
shares of Common Stock that would be sufficient to settle the conversion of all
shares of Convertible Preferred Stock then outstanding, if any. To the extent
the Company delivers shares of Common Stock held in the Company’s treasury in
settlement of any obligation under this Certificate of Designations to deliver
shares of Common Stock, each reference in this Certificate of Designations to
the issuance of shares of Common Stock in connection therewith will be deemed to
include such delivery.

 

 - 40 -

 



 

(c)           Status of Shares of Common Stock. Each share of Common Stock
delivered upon conversion of on the Convertible Preferred Stock of any Holder
will be a newly issued or treasury share and will be duly and validly issued,
fully paid, non-assessable, free from preemptive rights and free of any lien or
adverse claim (except to the extent of any lien or adverse claim created by the
action or inaction of such Holder or the Person to whom such share of Common
Stock will be delivered). If the Common Stock is then listed on any securities
exchange, or quoted on any inter-dealer quotation system, then the Company will
cause each such share of Common Stock, when so delivered, to be admitted for
listing on such exchange or quotation on such system.

 

(d)          Taxes Upon Issuance of Common Stock. The Company will pay any
documentary, stamp or similar issue or transfer tax or duty due on the issue of
any shares of Common Stock upon conversion of the Convertible Preferred Stock of
any Holder, except any tax or duty that is due because such Holder requests
those shares to be registered in a name other than such Holder’s name.

 

Section 12.            No Preemptive Rights. Without limiting the rights of any
Holder set forth in this Certificate of Designations (including in connection
with the issuance of Common Stock or Reference Property upon conversion of the
Convertible Preferred Stock), the Convertible Preferred Stock will not have any
preemptive rights to subscribe for or purchase any of the Company’s securities.

 

Section 13.           Tax Treatment. Notwithstanding anything to the contrary in
this Certificate of Designations, for U.S. federal and other applicable state
and local income tax purposes, it is intended that (a) the Convertible Preferred
Stock will not be treated as “preferred stock” within the meaning of Section
305(b)(4) of Code and Treasury Regulations Section 1.305-5(a); and (b) no Holder
will be required to include in income any amounts in respect of the Convertible
Preferred Stock by operation of Section 305(b) or (c) of the Code. The Company
will, and will cause its Subsidiaries and agents to, report consistently with,
and take no positions or actions inconsistent with, the foregoing treatment
(including by way of withholding) unless otherwise required by a determination
within the meaning of Section 1313(a) of the Code. The Company will not, and
will not cause or permit any of its Subsidiaries to, issue any securities or
otherwise take any action that could reasonably be expected to affect the
treatment described in clause (b).

 

 - 41 -

 

 

 

 

Section 14.            Calculations.

 

(a)               Responsibility; Schedule of Calculations. Except as otherwise
provided in this Certificate of Designations, the Company will be responsible
for making all calculations called for under this Certificate of Designations or
the Convertible Preferred Stock, including determinations of the Conversion
Rate, the Last Reported Sale Prices and accumulated Regular Dividends on the
Convertible Preferred Stock. The Company will make all calculations in good
faith, and, absent manifest error, its calculations will be final and binding on
all Holders. The Company will provide a schedule of such calculations to any
Holder upon written request.

 

(b)               Calculations Aggregated for Each Holder. The composition of
the Conversion Consideration due upon conversion of the Convertible Preferred
Stock of any Holder will be computed based on the total number of shares of
Convertible Preferred Stock of such Holder being converted with the same
Conversion Date. For these purposes, any cash amounts due to such Holder in
respect thereof will be rounded to the nearest cent.

 

Section 15.            Notices. The Company will send all notices or
communications to Holders pursuant to this Certificate of Designations in
writing and delivered personally, by facsimile or e-mail (with confirmation of
receipt from the recipient, in the case of e-mail), or sent by a nationally
recognized overnight courier service to the Holders’ respective addresses shown
on the Register. Notwithstanding anything in the Certificate of Designations to
the contrary, any defect in the delivery of any such notice or communication
will not impair or affect the validity of such notice or communication and the
failure to give any such notice or communication to all the Holders will not
impair or affect the validity of such notice or communication to whom such
notice is sent.

 

Section 16.            Legally Available Funds. Without limiting the rights of
any Holder (including pursuant to Section 6), if the Company does not have
sufficient funds legally available to fully pay any cash amount otherwise due on
the Convertible Preferred Stock, then the Company will pay the deficiency
promptly after funds thereafter become legally available therefor.

 

Section 17.            No Other Rights. The Convertible Preferred Stock will
have no rights, preferences or voting powers except as provided in this
Certificate of Designations or the Certificate of Incorporation or as required
by applicable law.

 

[The Remainder of This Page Intentionally Left Blank; Signature Page Follows]

 



 - 42 -

 

 

IN WITNESS WHEREOF, the Company has caused this Certificate of Designations to
be duly executed as of the date first written above.

 

 EVO Payments, Inc.        By:      Name:James G. Kelly   Title:Chief Executive
Officer

 

[Signature Page to Certificate of Designations]

 



 

 

 

EXHIBIT A

 

FORM OF CONVERTIBLE PREFERRED STOCK

 

[Insert Restricted Stock Legend, if applicable]

 

EVO Payments, Inc.

 

Series A Convertible Preferred Stock

 

Certificate No. [        ]

 

EVO Payments, Inc., a Delaware corporation (the “Company”), certifies that [___]
is the registered owner of [___] shares of the Company’s Series A Convertible
Preferred Stock (the “Convertible Preferred Stock”) represented by this
certificate (this “Certificate”). The special rights, preferences and voting
powers of the Convertible Preferred Stock are set forth in the Certificate of
Designations of the Company establishing the Convertible Preferred Stock (the
“Certificate of Designations”). Capitalized terms used in this Certificate
without definition have the respective meanings ascribed to them in the
Certificate of Designations.

 

Additional terms of this Certificate are set forth on the other side of this
Certificate.

 

[The Remainder of This Page Intentionally Left Blank; Signature Page Follows]

 



 A-1

 

 

IN WITNESS WHEREOF, EVO Payments, Inc. has caused this instrument to be duly
executed as of the date set forth below.

 

      EVO Payments, Inc.         Date:     By:           Name:
                                             Title:  

 

Date:     By:           Name:                                             
Title:  

 



 A-2

 

 

TRANSFER AGENT’S COUNTERSIGNATURE

 

[legal name of Transfer Agent], as Transfer Agent, certifies that this
Certificate represents shares of Convertible Preferred Stock referred to in the
within-mentioned Certificate of Designations.

 

Date:     By:           Authorized Signatory



 



 A-3

 

 

EVO PAYMENTS, INC.

 

Series A Convertible Preferred Stock

 

This Certificate represents duly authorized, issued and outstanding shares of
Convertible Preferred Stock. Certain terms of the Convertible Preferred Stock
are summarized below. Notwithstanding anything to the contrary in this
Certificate, to the extent that any provision of this Certificate conflicts with
the provisions of the Certificate of Designations or the Certificate of
Incorporation, the provisions of the of the Certificate of Designations or the
Certificate of Incorporation, as applicable, will control.

 

1.                  Method of Payment. Cash amounts due on the Convertible
Preferred Stock represented by this Certificate will be paid in the manner set
forth in Section 3(d) of the Certificate of Designations.

 

2.                  Persons Deemed Owners. The Person in whose name this
Certificate is registered will be treated as the owner of the Convertible
Preferred Stock represented by this Certificate for all purposes, subject to
Section 3(k) of the Certificate of Designations.

 

3.                  Denominations; Transfers and Exchanges. All shares of
Convertible Preferred Stock will be in registered form an in denominations equal
to any whole number of shares. Subject to the terms of the Certificate of
Designations, the Holder of the Convertible Preferred Stock represented by this
Certificate may transfer or exchange this Convertible Preferred Stock by
presenting this Certificate to the Company and delivering any required
documentation or other materials.

 

4.                  Dividends. Dividends on the Convertible Preferred Stock will
accumulate and will be paid in the manner, and subject to the terms, set forth
in Section 5 of the Certificate of Designations.

 

5.                  Liquidation Preference. The Liquidation Preference per share
of Convertible Preferred Stock is initially equal to the Initial Liquidation
Preference per share of Convertible Preferred Stock; provided, however, that the
Liquidation Preference is subject to adjustment pursuant to Section 5(a)(ii)(1)
of the Certificate of Designations. The rights of Holders upon the Company’s
liquidation, dissolution or winding up are set forth in Section 6 of the
Certificate of Designations.

 

6.                  Right of the Company to Redeem the Convertible Preferred
Stock. The Company will have the right to redeem the Convertible Preferred Stock
in the manner, and subject to the terms, set forth in Section 7 of the
Certificate of Designations.

 

7.                  Voting Rights. Holders of the Convertible Preferred Stock
have the voting rights set forth in Section 9 of the Certificate of
Designations.

 

8.                  Conversion. The Convertible Preferred Stock will be
convertible into Conversion Consideration in the manner, and subject to the
terms, set forth in Section 10 of the Certificate of Designations.

 



 A-4

 

 

9.                  Countersignature. The Convertible Preferred Stock
represented by this Certificate will not be valid until this Certificate is
countersigned by the Transfer Agent.

 

10.                Abbreviations. Customary abbreviations may be used in the
name of a Holder or its assignee, such as TEN COM (tenants in common), TEN ENT
(tenants by the entireties), JT TEN (joint tenants with right of survivorship
and not as tenants in common), CUST (custodian), and U/G/M/A (Uniform Gift to
Minors Act).

 

* * *

 

To request a copy of the Certificate of Designations, which the Company will
provide to any Holder at no charge, please send a written request to the
following address:

 

EVO Payments, Inc.

Ten Glenlake Parkway

South Tower, Suite 950

Atlanta, Georgia 30328

Attention: Chief Financial Officer

 



 A-5

 

 

CONVERSION NOTICE

 

EVO PAYMENTS, INC.

 

Series A Convertible Preferred Stock

 

Subject to the terms of the Certificate of Designations, by executing and
delivering this Conversion Notice, the undersigned Holder of the Convertible
Preferred Stock identified below directs the Company to convert (check one):

 

¨all of the shares of Convertible Preferred Stock

 

¨                      * shares of Convertible Preferred Stock

 

identified by Certificate No.                      .

 

Date:             (Legal Name of Holder)



 

  By:       Name:       Title:  

 

  Signature Guaranteed:       Participant in a Recognized Signature   Guarantee
Medallion Program

 

  By:                                  Authorized Signatory

 

 



* Must be a whole number.

 







 A-6

 

 

CHANGE OF CONTROL REPURCHASE NOTICE

 

EVO PAYMENTS, INC.

 

Series A Convertible Preferred Stock

 

Subject to the terms of the Certificate of Designations, by executing and
delivering this Change of Control Repurchase Notice, the undersigned Holder of
the Convertible Preferred Stock identified below is exercising its Change of
Control Repurchase Right with respect to (check one):

 

¨all of the shares of Convertible Preferred Stock

 

¨                       1 shares of Convertible Preferred Stock

 

identified by Certificate No.                      .

 

The undersigned acknowledges that Certificate identified above, duly endorsed
for transfer, must be delivered to the Company before the Change of Control
Repurchase Price will be paid.

 



Date:             (Legal Name of Holder)



 

  By:       Name:       Title:  

 

  Signature Guaranteed:       Participant in a Recognized Signature   Guarantee
Medallion Program

 

  By:                                  Authorized Signatory

 

 



1 Must be a whole number.

 

 A-7

 



 

EXHIBIT B

 

FORM OF RESTRICTED STOCK LEGEND

 

THE OFFER AND SALE OF THIS SECURITY AND THE SHARES OF COMMON STOCK ISSUABLE UPON
CONVERSION OF THIS SECURITY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), AND THIS SECURITY AND SUCH SHARES MAY
NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED EXCEPT (A) PURSUANT TO A
REGISTRATION STATEMENT THAT IS EFFECTIVE UNDER THE SECURITIES ACT; OR (B)
PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

 



 B-1

 

 

 

EXHIBIT B

 

Form of Support Agreement



 

acknowledgment and support agreement

 

[_______________], 2020

 

Madison Dearborn Partners

70 W. Madison St. #4600

Chicago, IL 60602

 

Re:       Acknowledgment and Support Agreement

 

Reference is made to that certain Investment Agreement, dated as of March 29,
2020 (the “Investment Agreement”), by and among Madison Dearborn Capital
Partners VI-A, L.P., a Delaware limited partnership, Madison Dearborn Capital
Partners VI Executive-A, L.P., a Delaware limited partnership and Madison
Dearborn Capital Partners VI-C, L.P., a Delaware limited partnership (each, a
“Purchaser” and collectively, “Purchasers”), and EVO Payments, Inc., a Delaware
corporation (the “Company”), pursuant to which the Company will issue and sell,
and the Purchasers will purchase, 152,250 shares (the “Shares”) of the Company’s
Series A Convertible Preferred Stock, par value $0.0001 per share. Capitalized
terms used herein and not otherwise defined herein shall have the meanings
ascribed to them in the Investment Agreement.

 

As of the date hereof, the undersigned (“Stockholder”) is the record or
beneficial owner (within the meaning of Rule 13d-3 under the Securities Exchange
Act of 1934, as amended, which meaning will apply for all purposes of this
Acknowledgment and Support Agreement (this “Support Agreement”) whenever the
term “beneficial owner” or “beneficially own” is used) of the number of shares
of common stock, par value $0.0001 per share of the Company (the “Company Common
Stock”), set forth below Stockholder’s name on the signature page hereto (all
shares of Company Common Stock for which Stockholder is or becomes the record or
beneficial owner prior to the termination of this Support Agreement being
referred to herein as the “Covered Shares” ).

 

Stockholder acknowledges and agrees that the execution of this Support Agreement
and its delivery to each Purchaser by Stockholder is a material inducement to
each Purchaser to enter into the Investment Agreement and purchase the Shares.
Stockholder hereby acknowledges and agrees to the following:

 

1.Stockholder Vote.

 

(a)At any meeting of the stockholders of the Company, however called, or at any
adjournment thereof, or in any other circumstance in which the vote, consent or
other approval of the stockholders of the Company is sought (including any
written consent of such stockholders) (each, a “Company Stockholders Meeting or
Consent”), Stockholder shall, and shall cause any other holder of record of the
Covered Shares to, (i) appear at each such meeting (if applicable) or otherwise
cause all Covered Shares to be counted as present thereat for purposes of
calculating a quorum and (ii) vote (or cause to be voted), or execute and
deliver a written consent (or cause a written consent to be executed and
delivered) covering, all Covered Shares:

 



 

 

 

(i)in favor of the removal of the Ownership Limitation (as such term is defined
in the Certificate of Designations) (the “Stockholder Approval”),

 

(ii)in favor of any other matter considered at any Company Stockholders Meeting
or Consent which the Board of Directors of the Company has determined is
necessary or appropriate in connection with the Stockholder Approval,

 

(iii)in favor of any adjournment or postponement recommended by the Company in
order to obtain the Stockholder Approval, and

 

(iv)against any shareholder proposal that does or would oppose, impede,
frustrate, prevent or nullify the Stockholder Approval, any provision of this
Support Agreement or any matter that is proposed in furtherance thereof.

 

2.Irrevocable Proxy.

 

(a)SOLELY IN THE EVENT OF A FAILURE BY STOCKHOLDER TO ACT IN ACCORDANCE WITH
SUCH STOCKHOLDER’S OBLIGATIONS AS TO VOTING PURSUANT TO SECTION 1.1(A), UNTIL
SUCH TIME AS THE STOCKHOLDER APPROVAL HAS BEEN OBTAINED (THE “TERMINATION
TIME”), STOCKHOLDER HEREBY IRREVOCABLY (UNTIL THE TERMINATION TIME) GRANTS TO
AND APPOINTS PURCHASERS SUCH STOCKHOLDER’S PROXY AND ATTORNEY-IN-FACT (WITH FULL
POWER OF SUBSTITUTION), FOR AND IN THE NAME, PLACE AND STEAD OF STOCKHOLDER, TO
REPRESENT, VOTE AND OTHERWISE ACT (BY VOTING AT ANY MEETING OF COMPANY
STOCKHOLDERS, BY WRITTEN CONSENT IN LIEU THEREOF OR OTHERWISE) WITH RESPECT TO
THE COVERED SHARES REGARDING THE MATTERS REFERRED TO IN SECTION 1.1(A) UNTIL THE
TERMINATION TIME, TO THE SAME EXTENT AND WITH THE SAME EFFECT AS STOCKHOLDER
MIGHT OR COULD DO UNDER APPLICABLE LAW, RULES AND REGULATIONS; provided however,
that Stockholder’s grant of the proxy contemplated by Section 1.1(A) shall be
effective if, and only if, Stockholder has not delivered to PurchaserS at least
ten days prior to the meeting at which any of the matters described in Section
1.1(A) is to be considered a duly executed proxy card OR CONSENT previously
approved by PurchaserS directing that the Covered Shares of Stockholder be voted
in accordance with Section 1.1(A). THE PROXY GRANTED PURSUANT TO THIS SECTION
2(A) IS COUPLED WITH AN INTEREST AND SHALL BE IRREVOCABLE UNTIL THE TERMINATION
TIME. UNTIL THE TERMINATION TIME, STOCKHOLDER WILL TAKE SUCH FURTHER ACTION AND
WILL EXECUTE SUCH OTHER INSTRUMENTS AS MAY BE NECESSARY TO EFFECTUATE THE INTENT
OF THIS PROXY. STOCKHOLDER HEREBY REVOKES ANY AND ALL PREVIOUS PROXIES OR POWERS
OF ATTORNEY GRANTED WITH RESPECT TO ANY OF THE COVERED SHARES THAT MAY HAVE
HERETOFORE BEEN APPOINTED OR GRANTED WITH RESPECT TO THE MATTERS REFERRED TO IN
THIS SECTION 2(A), AND PRIOR TO THE TERMINATION TIME NO SUBSEQUENT PROXY
(WHETHER REVOCABLE OR IRREVOCABLE) OR POWER OF ATTORNEY SHALL BE GIVEN BY
STOCKHOLDER. NOTWITHSTANDING THE FOREGOING, THIS PROXY SHALL TERMINATE UPON
TERMINATION OF THIS SUPPORT AGREEMENT IN ACCORDANCE WITH ITS TERMS.

 



 

 

 

3.No Inconsistent Arrangements. Until the Termination Time, Stockholder shall
not, directly or indirectly, (a) transfer, sell, assign, gift, hedge, pledge,
tender or otherwise dispose of, create or permit to exist any Lien on, or grant
any proxy, power of attorney or other authorization in respect of (collectively,
“Transfer”), or enter into any contract or other arrangement with respect to any
Transfer of, the Covered Shares or any interest therein, (b) deposit or permit
the deposit of the Covered Shares into a voting trust or enter into a tender,
support, voting or similar agreement or arrangement with respect to the Covered
Shares or (c) otherwise take any action with respect to any of the Covered
Shares that would restrict, limit or interfere with the performance of any of
Stockholder’s obligations under this Support Agreement or otherwise make any
representation or warranty of Stockholder contained herein untrue or incorrect.
Notwithstanding the foregoing, Stockholder may make Transfers of Covered Shares
(A) by will or for other bona fide estate planning purposes, or (B) to any of
its Affiliates, in each case, only so long as the Covered Shares shall continue
to be bound by this Support Agreement and provided that each transferee thereof
agrees in a writing reasonably acceptable to each Purchaser to be bound by the
terms and conditions of this Support Agreement.

 

4.Representations and Warranties of Stockholder.

 

(a)Stockholder hereby represents and warrants to Purchasers as follows:

 

(i)If Stockholder is an entity or trust, such Stockholder is duly constituted,
validly existing and in good standing under the laws of its jurisdiction of
formation, if applicable, with full power, capacity and authority to own the
Covered Shares.

 

(ii)Stockholder owns beneficially and of record the Covered Shares, free and
clear of all Liens or other restrictions on the right to vote the Covered
Shares, except as provided hereunder.

 

(iii)Stockholder has full voting power with respect to the Covered Shares, full
power to issue instructions with respect to the matters set forth herein and
full power to agree to all of the matters set forth in this Support Agreement,
in each case, with respect to all of the Covered Shares. None of the Covered
Shares are subject to any proxy, voting trust or other agreement or arrangement
with respect to the voting of the Covered Shares with respect to the matters
contemplated herein.

 



 

 

 

(iv)The execution, delivery and performance by Stockholder of this Support
Agreement do not and will not (a) contravene, conflict with or result in any
violation or breach of any Organizational Document of Stockholder, if
applicable, (b) result in the creation of any Lien on the Covered Shares, or (c)
violate, conflict with, result in any material breach of, or constitute a
default (or event which with the giving of notice or lapse of time, or both,
would become a default) under, or result in or give to others any material
rights of termination, amendment, acceleration or cancellation of, or result in
the creation of any Lien on any of the Covered Shares pursuant to, any contract
to which Stockholder is a party or by which any of the Covered Shares is bound.

 

5.Miscellaneous.

 

(a)This Support Agreement shall be governed by, and construed in accordance
with, the Laws of the state of Delaware, without giving effect to any choice of
law or conflict of law rules or provisions (whether of the state of Delaware or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the state of Delaware. Any dispute relating hereto shall
be heard first in the Delaware Court of Chancery, and, if applicable, in any
state or federal court located in of Delaware in which appeal from the Court of
Chancery may validly be taken under the laws of the State of Delaware (each a
“Chosen Court” and collectively, the “Chosen Courts”), and the parties agree to
the exclusive jurisdiction and venue of the Chosen Courts. Such Persons further
agree that any proceeding seeking to enforce any provision of, or based on any
matter arising out of or in connection with, this Support Agreement or the
transactions contemplated hereby or by any matters related to the foregoing (the
“Applicable Matters”) shall be brought exclusively in a Chosen Court, and that
any proceeding arising out of this Support Agreement or any other Applicable
Matter shall be deemed to have arisen from a transaction of business in the
state of Delaware, and each of the foregoing Persons hereby irrevocably consents
to the jurisdiction of such Chosen Courts in any such proceeding and irrevocably
and unconditionally waives, to the fullest extent permitted by law, any
objection that such Person may now or hereafter have to the laying of the venue
of any such suit, action or proceeding in any such Chosen Court or that any such
proceeding brought in any such Chosen Court has been brought in an inconvenient
forum. Such Persons further covenant not to bring a proceeding with respect to
the Applicable Matters (or that could affect any Applicable Matter) other than
in such Chosen Court and not to challenge or enforce in another jurisdiction a
judgment of such Chosen Court. Process in any such proceeding may be served on
any Person with respect to such Applicable Matters anywhere in the world,
whether within or without the jurisdiction of any such Chosen Court. AS A
SPECIFICALLY BARGAINED FOR INDUCEMENT FOR EACH OF THE PARTIES HERETO TO ENTER
INTO THIS SUPPORT AGREEMENT (AFTER HAVING THE OPPORTUNITY TO CONSULT WITH
COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY
LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN ANY WAY FROM THIS SUPPORT
AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.

 



 

 

 

(b)This Support Agreement may be amended only by an instrument in writing signed
by each Purchaser and Stockholder.

 

(c)Stockholder may not assign this Support Agreement by operation of law or
otherwise without the prior written consent of each Purchaser. Subject to the
foregoing, this Support Agreement will be binding upon, inure to the benefit of,
and be enforceable by the parties hereto and their respective successors and
permitted assigns.

 

(d)This Support Agreement, and any amendments hereto, to the extent signed and
delivered by means of an electronic transmission, including by a facsimile
machine or via email, shall be treated in all manner and respects as an original
agreement or instrument and shall be considered to have the same binding legal
effect as if it were the original signed version thereof delivered in person.
Neither party hereto or to any such agreement or instrument shall raise the use
of electronic transmission by a facsimile machine or via email to deliver a
signature or the fact that any signature or agreement or instrument was
transmitted or communicated through such electronic transmission as a defense to
the formation of a contract and each such party forever waives any such defense.
This Support Agreement may be executed in separate counterparts, each of which
will be an original and all of which together shall constitute one and the same
agreement binding on each party hereto.

 

(e)Neither party hereto shall be deemed to have waived any claim arising out of
this Support Agreement, or any power, right, privilege or remedy under this
Support Agreement, unless the waiver of such claim, power, right, privilege or
remedy is expressly set forth in a written instrument duly executed and
delivered on behalf of such party; and any such waiver shall not be applicable
or have any effect except in the specific instance in which it is given. No
failure on the part of either party to exercise any power, right, privilege or
remedy under this Support Agreement, and no delay on the part of either party in
exercising any power, right, privilege or remedy under this Support Agreement,
shall operate as a waiver of such power, right, privilege or remedy; and no
single or partial exercise of any such power, right, privilege or remedy shall
preclude any other or further exercise thereof or of any other power, right,
privilege or remedy.

 

(f)Nothing in this Support Agreement, expressed or implied, shall amend, modify,
alter or change any of the terms of, or any of the parties’ rights or
obligations under, the Investment Agreement

 

* * * * *



 

 

 

IN WITNESS WHEREOF, the parties have executed this Acknowledgement and Support
Agreement as of the date first written above.

    

  STOCKHOLDER:       By:                                                       
  Name:         Number of Shares of Company Common Stock Beneficially Owned:

   



      Class A:                                                      
                                                Class B:       Class C:    
Class D:   

 

Signature Page to Acknowledgment and Support Agreement 

 



 

 

 

Acknowledged and agreed, as of the date first written above, by:       MADISON
DEARBORN CAPITAL PARTNERS VI-A, L.P.       By: Madison Dearborn Partners VI-A&C,
L.P.   Its: General Partner       By: Madison Dearborn Partners, LLC   Its:
General Partner       By:       Name: Vahe A. Dombalagian     Its: Managing
Director           MADISON DEARBORN CAPITAL PARTNERS VI- C, L.P.       By:
Madison Dearborn Partners VI-A&C, L.P.   Its: General Partner       By: Madison
Dearborn Partners, LLC   Its: General Partner       By:       Name: Vahe A.
Dombalagian     Its: Managing Director           MADISON DEARBORN CAPITAL
PARTNERS VI EXECUTIVE-A, L.P.       By: Madison Dearborn Partners VI-A&C, L.P.  
Its: General Partner       By: Madison Dearborn Partners, LLC   Its: General
Partner       By:       Name: Vahe A. Dombalagian     Its: Managing Director  

 



Signature Page to Acknowledgment and Support Agreement

 



 

 



 

EXHIBIT C

 

Form of Amended and Restated Director Nomination Agreement

 



 

 



 

AMENDED & RESTATED DIRECTOR NOMINATION AGREEMENT

 

This Amended & Restated Director Nomination Agreement (this “Agreement”) is made
on [ • ], 2020 (the “Effective Date”), by and among EVO Payments, Inc., a
Delaware corporation (the “Company”), Madison Dearborn Partners, LLC, Madison
Dearborn Partners VI-A&C, L.P., Madison Dearborn Capital Partners VI-C, L.P.,
Madison Dearborn Partners VI-B, L.P., Madison Dearborn Capital Partners VI-B,
L.P., Madison Dearborn Capital Partners VI Executive-B, L.P., MDCP VI-C
Cardservices Splitter, L.P., MDCP Cardservices LLC MDCP VI-C Cardservices
Blocker Corp. (collectively, the “Existing MDP Parties”), Madison Dearborn
Capital Partners VI-A, L.P. and Madison Dearborn Capital Partners VI
Executive-A, L.P. (collectively, “New MDP Parties” and together with the
Existing MDP Parties, “MDP”).

 

RECITALS

 

WHEREAS, the Company and the Existing MDP Parties entered into that certain
Director Nomination Agreement, dated as of May 22, 2018 and effective as of May
25, 2018 (the “Prior Agreement”);

 

WHEREAS, the Company and the Existing MDP Parties desire to amend and restate
the Prior Agreement to, among other items, memorialize certain matters made in
connection with the purchase of shares of the Company’s Series A Convertible
Preferred Stock, par value $0.0001 per share, by the New MDP Parties and certain
of the Existing MDP Parties and to permit MDP to designate up to two persons for
nomination for election to the board of directors of the Company (the “Board”),
subject to the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree to amend
and restate the Prior Agreement as follows:

 

Article I
DEFINITIONS

 

Section 1.01        Definitions. As used in this Agreement, the following terms
shall have the following meanings:

 

“Affiliate” means, with respect to a specified Person, any other Person that
directly, or indirectly through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, the specified Person; provided
that the Company and any Person Controlled by the Company shall not be
considered to be an Affiliate of MDP for any purpose under this Agreement.

 

“Agreement” has the meaning set forth in the Preamble.

 

“Antitrust Clearance Date” has the meaning set forth in the Certificate of
Designations.

 



 

 

 

“Beneficial Owner” means, with respect to a security, a Person who directly or
indirectly, through any contract, arrangement, understanding, relationship or
otherwise has or shares (a) voting power, which includes the power to vote, or
to direct the voting of, such security, or (b) investment power, which includes
the power to dispose, or to direct the disposition of, such security. The term
“Beneficially Own” shall have a correlative meaning.

 

“Board” has the meaning set forth in the Recitals.

 

“Bylaws” means the Amended and Restated Bylaws of the Company, as amended or
restated from time to time.

 

“Certificate of Incorporation” means the Amended and Restated Certificate of
Incorporation of the Company, as amended or restated from time to time.

 

“Certificate of Designations” means the Series A Convertible Preferred Stock
Certificate of Designations of the Company, as amended or restated from time to
time.

 

“Company” has the meaning set forth in the Preamble.

 

“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities, by contract or otherwise. The terms
“Controlled by” and “under common Control with” shall have correlative meanings.

 

“Effective Date” has the meaning set forth in the Preamble.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Existing MDP Parties” has the meaning set forth in the Preamble.

 

“MDP” has the meaning set forth in the Preamble.

 

“MDP Designated Directors” has the meaning set forth in Section 2.02(a).

 

“New MDP Parties” has the meaning set forth in the Preamble.

 

“Ownership Limitation” has the meaning set forth in the Certificate of
Designations.

 

“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
any court, administrative agency, regulatory body, commission or other
governmental authority, board, bureau or instrumentality, domestic or foreign
and any subdivision thereof or other entity, and also includes any managed
investment account.

 

“Proceeding” has the meaning set forth in Section 4.07.

 



 

 

 

“Securities Exchange” means the national securities exchange on which the
Company’s Class A common stock, par value $0.0001 per share, is then listed.

 

“Selected Courts” has the meaning set forth in Section 4.07.

 

“Termination Date” means the date of the expiration of the then-current term of
the MDP Designated Director (or such person’s successor designee appointed under
Section 2.02(e)) with the longest term remaining that expires after the date
when the Voting Percentage of MDP and its Affiliates is less than 5% for the
first time following the Effective Date.

 

“Voting Percentage” means, with respect to any Person, the percentage voting
power in the general election of directors of the Company represented by all
shares of Voting Stock Beneficially Owned by such Person; provided, that at all
times and for all purposes hereof, the Voting Percentage of MDP and its
Affiliates shall be determined assuming that (a) the Antitrust Clearance Date
has occurred and (b) the Ownership Limitation has been removed, and therefore
(for purposes of this definition) MDP and such Affiliates shall be treated as
having the right to vote any shares of Series A Convertible Preferred Stock held
thereby.

 

“Voting Stock” means the Class A common stock, Class B common stock, Class C
common stock, Class D common stock and Series A Convertible Preferred Stock,
each with par value $0.0001 per share, of the Company, as well as any other
class or series of capital stock of the Company entitled to vote generally in
the election of directors to the Board.

 

Section 1.02        Other Definitional and Interpretive Provisions. The words
“hereof,” “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. References in the singular or to “him,” “her,”
“it,” “itself” or other like references, and references in the plural or the
feminine or masculine reference, as the case may be, shall also, when the
context so requires, be deemed to include the plural or singular, or the
masculine or feminine reference, as the case may be. References to the Preamble,
Recitals, Articles and Sections shall refer to the Preamble, Recitals, Articles
and Sections of this Agreement, unless otherwise specified. The headings in this
Agreement are for convenience and identification only and are not intended to
describe, interpret, define or limit the scope, extent or intent of this
Agreement or any provision thereof. References to any statute shall be deemed to
refer to such statute as amended from time to time and to any rules or
regulations promulgated thereunder. References to any agreement or contract are
to that agreement or contract as amended, modified or supplemented from time to
time in accordance with the terms hereof and thereof. References to “include,”
“includes” and “including” in this Agreement shall be deemed to be followed by
the words “without limitation,” whether or not so specified. This Agreement
shall be construed without regard to any presumption or other rule requiring
construction against the party that drafted and caused this Agreement to be
drafted.

 

Article II
NOMINATION RIGHTS

 

Section 2.01        Number of Directors. Except as required by applicable law or
the listing standards of the Securities Exchange, from and after the Effective
Date until the Termination Date, the Company shall not, without the prior
written consent of MDP, take any action to (i) increase the number of directors
on the Board to more than nine directors, (ii) alter, remove or amend the
classification of the Board into three groups of directors with staggered
three-year terms or (iii) amend the Bylaws to provide for a voting standard in
the election of directors other than plurality voting.

 



 

 

 

Section 2.02        Board Nominees.

 

(a)               Subject to the terms and conditions of this Agreement, from
and after the Effective Date until the Termination Date, at every meeting of the
Board, or a committee thereof, at which directors of the Company are appointed
by the Board or are nominated to stand for election by stockholders of the
Company, MDP shall have the right to nominate for election to the Board (the
“MDP Designated Directors”):

 

(i)                 two nominees until the first time when the Voting Percentage
of MDP and its Affiliates is less than 15%, one of whom shall be a Group II
director and the other of whom shall be a Group III director under the
Certificate of Incorporation as designated by MDP; and

 

(ii)              one nominee until the first time when the Voting Percentage of
MDP and its Affiliates is less than 5%, who shall be either a Group II director
or a Group III director under the Certificate of Incorporation;

 

provided that no reduction in the Voting Percentage of MDP and its Affiliates
shall shorten the term of any director serving on the Board. The initial MDP
Designated Directors as of the Effective Date are Vahe A. Dombalagian (who has
been named as a Group III director) and Matthew W. Raino (who has been named as
a Group II director).

 

(b)               Subject to Section 2.02(c), the Company shall take all actions
(to the extent such actions are permitted by applicable law) to (i) include each
MDP Designated Director in the slate of director nominees for election by the
Company’s stockholders and (ii) include each MDP Designated Director in the
proxy statement prepared by the Company in connection with soliciting proxies
for every meeting of the stockholders of the Company called with respect to the
election of members of the Board, and at every adjournment or postponement
thereof, and on every action or approval by written consent of the Board with
respect to the election of members of the Board.

 

(c)               The Company’s obligations pursuant to Section 2.02(b) shall be
subject to each MDP Designated Director providing, fully and completely, (i) any
information that is required to be disclosed in any filing or report under the
listing standards of the Securities Exchange and applicable law, (ii) any
information that is required in connection with determining the independence
status of the MDP Designated Directors under the listing standards of the
Securities Exchange and applicable law, and (iii) if required by applicable law,
such individual’s written consent to being named in a proxy statement as a
nominee and to serving as director if elected.

 

(d)               If an MDP Designated Director is not appointed, nominated or
elected to the Board because of such person’s death, disability,
disqualification, withdrawal as a nominee or for other reason, (i) MDP shall be
entitled to designate another nominee and shall do so as promptly as practicable
following the failure of such MDP Designated Director to be appointed, nominated
or elected to the Board and (ii) the director position for which the original
MDP Designated Director was nominated shall not be filled pending such
designation.

 



 

 

 

(e)               If a vacancy occurs because of the death, disability,
disqualification, resignation or removal of a MDP Designated Director or for any
other reason, MDP shall be entitled to designate such person’s successor
(regardless of the Voting Percentage held by MDP at the time of such replacement
designation), and the Board shall promptly fill the vacancy with such successor,
it being understood that any such successor designee shall serve the remainder
of the term of the MDP Designated Director whom such designee replaces. MDP
shall designate a successor pursuant to this Section 2.02(e) as promptly as
practicable following any such vacancy.

 

Section 2.03        Compensation; Reimbursement of Expenses. The Company shall
reimburse each MDP Designated Director for all reasonable and documented
out-of-pocket expenses properly incurred in connection with such MDP Designated
Director’s participation in the meetings of the Board or any committee of the
Board and all functions and duties as a member of the Board, including all
reasonable and documented travel, lodging and meal expenses, in each case to the
same extent as the Company reimburses the other non-executive members of the
Board for such expenses.

 

Section 2.04        Indemnification, Exculpation and Insurance.

 

(a)               The Company shall maintain in effect at all times directors’
and officers’ indemnity insurance covering the MDP Designated Directors to the
same extent and on the same terms as any directors’ and officers’ indemnity
insurance maintained by the Company with respect to the other non-executive
members of the Board. Any directors’ and officers’ indemnity insurance shall be
secondary to any insurance coverage for any of the MDP Designated Directors
maintained by MDP.

 

(b)               The Company shall not amend or alter any right to
indemnification, exculpation or the advancement of expenses covering or
benefiting any MDP Designated Director contained in the Certificate of
Incorporation or Bylaws as in effect on the Effective Date without the prior
written consent of the MDP, except to the extent (i) required by applicable law
or the listing standards of the Securities Exchange (and in such cases, in
accordance with the Certificate of Incorporation or the Bylaws) or (ii) such
amendment or alteration provides a broader right to indemnification, exculpation
or advancement of expenses than those previously contained in the Certificate of
Incorporation or Bylaws, as applicable.

 

Section 2.05        Corporate Policies. Except as otherwise provided in the
Certificate of Incorporation, MDP acknowledges that each MDP Designated Director
will be subject to all applicable corporate governance, conflict of interest,
confidentiality, stock ownership and insider trading policies and guidelines of
the Company, each as approved by the Board from time to time to the extent such
policies and guidelines are applicable to all non-executive directors.
Notwithstanding the foregoing, no confidentiality policy shall preclude any MDP
Designated Director that is an employee of MDP or its Affiliates from sharing
information with MDP (but not MDP’s portfolio companies); provided that MDP
maintains the confidentiality of such information.

 



 

 

 

Article III
EFFECTIVENESS AND TERMINATION

 

Section 3.01        Termination. This Agreement and all rights and obligations
hereunder shall terminate upon the earlier to occur of (a) the Termination Date
and (b) the delivery of written notice to the Company by MDP terminating this
Agreement.

 

Article IV
MISCELLANEOUS

 

Section 4.01        Notices. All notices, requests, consents and other
communications hereunder to any party shall be in writing and shall be
personally delivered, sent by nationally recognized overnight courier or mailed
by registered or certified mail to such party at the address set forth below, or
sent by e-mail transmission (or such other address or contact information as
shall be specified by like notice):

 

(a)               if to the Company, to:

 

EVO Payments, Inc.

Ten Glenlake Parkway

South Tower, Suite 950

Atlanta, Georgia 30328

Attention: Steven J. de Groot

Executive Vice President and General Counsel

E-mail: Steve.deGroot@evopayments.com

 

with a copy which shall not constitute notice to:

 

King & Spalding LLP

1180 Peachtree Street

Atlanta, Georgia 30309

Attention: Keith M. Townsend, Zachary L. Cochran and Robert Leclerc

Email: ktownsend@kslaw.com, zcochran@kslaw.com and rleclerc@kslaw.com

 

(b)               if to MDP or any MDP Designated Director, to:

 

c/o Madison Dearborn Partners, LLC

70 W. Madison St.

Suite 4600

Chicago, Illinois 60602

Attention: Vahe A. Dombalagian

Email: vdombalagian@mdcp.com

 

with a copy which shall not constitute notice to:

 

Latham & Watkins LLP

330 N. Wabash Avenue, Suite 2800

Chicago, Illinois 60611

Attention: Neal J. Reenan, Greg Rodgers and Jonathan P. Solomon

Emails: neal.reenan@lw.com, greg.rodgers@lw.com and jonathan.solomon@lw.com

 



 

 

 

Notices will be deemed to have been given hereunder when personally delivered or
when receipt of e-mail has been acknowledged by non-automated response, one
calendar day after deposit with a nationally recognized overnight courier and
five calendar days after deposit in U.S. mail.

 

Section 4.02        Severability. The provisions of this Agreement shall be
deemed severable, and the invalidity or unenforceability of any provision shall
not affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application thereof to any Person or any
circumstance, is found to be invalid or unenforceable in any jurisdiction, (a) a
suitable and equitable provision shall be substituted therefor in order to carry
out, so far as may be valid and enforceable, the intent and purpose of such
invalid or unenforceable provision and (b) the remainder of this Agreement and
the application of such provision to other Persons or circumstances shall not be
affected by such invalidity or unenforceability, nor shall such invalidity or
unenforceability affect the validity or enforceability of such provision, or the
application thereof, in any other jurisdiction.

 

Section 4.03        Counterparts. This Agreement may be executed in any number
of counterparts, each of which shall be deemed an original and all of which,
taken together, shall be considered one and the same agreement.

 

Section 4.04        Entire Agreement; No Third Party Beneficiaries. This
Agreement (a) constitutes the entire agreement and supersedes all other prior
agreements, both written and oral, among the parties with respect to the subject
matter hereof and (b) is not intended to confer upon any Person, other than the
parties hereto, any rights or remedies hereunder.

 

Section 4.05        Further Assurances.  Each party shall execute, deliver,
acknowledge and file such other documents and take such further actions as may
be reasonably requested from time to time by the other parties hereto to give
effect to and carry out the transactions contemplated herein.

 

Section 4.07        Governing Law; Equitable Remedies. THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE
(WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES THEREOF). The parties
hereto agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with its specific
terms or was otherwise breached. It is accordingly agreed that the parties
hereto shall be entitled to an injunction or injunctions and other equitable
remedies to prevent breaches of this Agreement and to enforce specifically the
terms and provisions hereof in any of the Selected Courts (as defined below),
this being in addition to any other remedy to which they are entitled at law or
in equity. Any requirements for the securing or posting of any bond with respect
to such remedy are hereby waived by each of the parties hereto. Each party
further agrees that, in the event of any action for an injunction or other
equitable remedy in respect of such breach or enforcement of specific
performance, it will not assert the defense that a remedy at law would be
adequate.

 



 

 

 

Section 4.08        Consent To Jurisdiction. With respect to any suit, action or
proceeding (“Proceeding”) arising out of or relating to this Agreement, each of
the parties hereto hereby irrevocably (a) submits to the non-exclusive
jurisdiction of the Court of Chancery of the State of Delaware and the United
States District Court for the District of Delaware and the appellate courts
therefrom (the “Selected Courts”) and waives any objection to venue being laid
in the Selected Courts whether based on the grounds of forum non conveniens or
otherwise and hereby agrees not to commence any such Proceeding other than
before one of the Selected Courts; provided, however, that a party may commence
any Proceeding in a court other than a Selected Court solely for the purpose of
enforcing an order or judgment issued by one of the Selected Courts; (b)
consents to service of process in any Proceeding by the mailing of copies
thereof by registered or certified mail, postage prepaid, or by recognized
international express carrier or delivery service, to the Company or MDP at
their respective addresses referred to in Section 4.01 hereof; provided,
however, that nothing herein shall affect the right of any party hereto to serve
process in any other manner permitted by law; and (c) TO THE EXTENT NOT
PROHIBITED BY APPLICABLE LAW THAT CANNOT BE WAIVED, WAIVES, AND COVENANTS THAT
IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO
TRIAL BY JURY IN ANY ACTION ARISING IN WHOLE OR IN PART UNDER OR IN CONNECTION
WITH THIS AGREEMENT, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE, AND AGREES THAT ANY OF THEM MAY FILE A
COPY OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING,
VOLUNTARY AND BARGAINED-FOR AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE THE
RIGHT TO TRIAL BY JURY IN ANY PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO
THIS AGREEMENT AND TO HAVE ALL MATTERS RELATING TO THIS AGREEMENT BE TRIED IN A
COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

 

Section 4.09        Amendments; Waivers.

 

(a)               No provision of this Agreement may be amended or waived unless
such amendment or waiver is in writing and signed, in the case of an amendment,
by the Company and MDP, or, in the case of a waiver, by each of the parties
against whom the waiver is to be effective.

 

(b)               No failure or delay by any party in exercising any right,
power or privilege hereunder shall operate as waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.

 

Section 4.10 Assignment

 

Neither this Agreement nor any of the rights or obligations hereunder shall be
assigned by any of the parties hereto without the prior written consent of the
other parties; provided that MDP may assign this Agreement to any of its
Affiliates without the Company’s prior written consent.

 

This Agreement will be binding upon, inure to the benefit of and be enforceable
by the parties and their respective successors and permitted assigns.

 

Section 4.11 Effect on Prior Agreement

 

Upon the execution and delivery of this Agreement by the Company and each of the
Existing MDP Parties, the Prior Agreement shall automatically terminate and be
of no further force and effect and shall be superseded in its entirety by this
Agreement.

 



 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered, all as of the date first set forth above.

 

  EVO PAYMENTS, INC.       By:       Name: Steven J. de Groot     Title:
Executive Vice President, General Counsel and Secretary

 

[Signature Page to Amended and Restated Director Nomination Agreement]

 



 

 

 

MADISON DEARBORN PARTNERS, LLC       By:       Name: Vahe A. Dombalagian    
Its: Managing Director           MADISON DEARBORN PARTNERS VI-A&C, L.P.      
By: Madison Dearborn Partners, LLC   Its: General Partner       By:       Name:
Vahe A. Dombalagian     Its: Managing Director           MADISON DEARBORN
CAPITAL PARTNERS VI- C, L.P.       By: Madison Dearborn Partners VI-A&C, L.P.  
Its: General Partner       By: Madison Dearborn Partners, LLC   Its: General
Partner       By:       Name: Vahe A. Dombalagian     Its: Managing Director    
      MADISON DEARBORN PARTNERS VI-B, L.P.       By: Madison Dearborn Partners,
LLC   Its: General Partner       By:       Name: Vahe A. Dombalagian     Its:
Managing Director  

 

[Signature Page to Amended and Restated Director Nomination Agreement]

 



 

 

 

MDCP VI-C CARDSERVICES BLOCKER CORP.       By:       Name: Vahe A. Dombalagian  
  Its: Managing Director       MADISON DEARBORN CAPITAL PARTNERS VI-B, L.P.    
  By: Madison Dearborn Partners VI-B, L.P.   Its: General Partner       By:
Madison Dearborn Partners, LLC   Its: General Partner       By:       Name: Vahe
A. Dombalagian     Its: Managing Director           MADISON DEARBORN CAPITAL
PARTNERS VI EXECUTIVE-B, L.P.       By: Madison Dearborn Partners VI-B, L.P.  
Its: General Partner       By: Madison Dearborn Partners, LLC   Its: General
Partner       By:       Name: Vahe A. Dombalagian     Its: Managing Director  

 

[Signature Page to Amended and Restated Director Nomination Agreement]

 



 

 

 

MDCP IV-C CARDSERVICES SPLITTER, L.P.       By: Madison Dearborn Partners VI-B,
L.P.   Its: General Partner       By: Madison Dearborn Partners, LLC   Its:
General Partner       By:       Name: Vahe A. Dombalagian     Its: Managing
Director           MDCP CARDSERVICES, LLC       By: Madison Dearborn Capital
Partners VI-B, L.P.   Its: Controlling Member       By: Madison Dearborn
Partners VI-B, L.P.   Its: General Partner       By: Madison Dearborn Partners,
LLC   Its: General Partner       By:       Name: Vahe A. Dombalagian     Its:
Managing Director  

 

[Signature Page to Amended and Restated Director Nomination Agreement]

 



 

 

 

MADISON DEARBORN CAPITAL PARTNERS VI-A, L.P.       By: Madison Dearborn Partners
VI-A&C, L.P.   Its: General Partner       By: Madison Dearborn Partners, LLC  
Its: General Partner       By:       Name: Vahe A. Dombalagian     Its: Managing
Director       MADISON DEARBORN CAPITAL PARTNERS VI EXECUTIVE-A, L.P.       By:
Madison Dearborn Partners VI-A&C, L.P.   Its: General Partner       By: Madison
Dearborn Partners, LLC   Its: General Partner       By:       Name: Vahe A.
Dombalagian     Its: Managing Director  

 

[Signature Page to Amended and Restated Director Nomination Agreement]

 



 

 

